Exhibit 10.1
EXECUTION VERSION
 
$125,000,000
REVOLVING CREDIT AGREEMENT
among
CKX, INC.,
a Delaware corporation,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
UBS SECURITIES LLC and THE BANK OF NEW YORK,
as Co-Syndication Agents,
LEHMAN COMMERCIAL PAPER, INC. and CREDIT SUISSE,
as Co-Documentation Agents,
and
BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent
Dated as of May 24, 2006
 
BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    24  
 
       
SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
    25  
 
       
2.1 Revolving Commitments
    25  
2.2 Procedure for Revolving Loan Borrowing
    26  
2.3 Swingline Commitment
    26  
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    27  
2.5 Commitment Fees, etc
    28  
2.6 Termination or Reduction of Revolving Commitments
    29  
2.7 L/C Commitment
    29  
2.8 Procedure for Issuance of Letter of Credit
    29  
2.9 Fees and Other Charges
    30  
2.10 L/C Participations
    30  
2.11 Reimbursement Obligation of the Borrower
    31  
2.12 Obligations Absolute
    31  
2.13 Letter of Credit Payments
    32  
2.14 Applications
    32  
2.15 Incremental Facilities
    32  
 
       
SECTION 3. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
    33  
 
       
3.1 Optional Prepayments
    33  
3.2 Conversion and Continuation Options
    34  
3.3 Limitations on Eurodollar Tranches
    34  
3.4 Interest Rates and Payment Dates
    34  
3.5 Computation of Interest and Fees
    35  
3.6 Inability to Determine Interest Rate
    36  
3.7 Pro Rata Treatment and Payments
    36  
3.8 Requirements of Law
    37  
3.9 Taxes
    38  
3.10 Indemnity
    41  
3.11 Change of Lending Office
    41  
3.12 Replacement of Lenders
    42  
3.13 Evidence of Debt
    42  
3.14 Illegality
    43  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    43  
 
       
4.1 Financial Condition
    43  
4.2 No Change
    44  
4.3 Corporate Existence; Compliance with Law
    44  
4.4 Power; Authorization; Enforceable Obligations
    44  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.5 No Legal Bar
    45  
4.6 Litigation
    45  
4.7 No Default
    45  
4.8 Ownership of Property; Liens
    45  
4.9 Intellectual Property
    45  
4.10 Taxes
    47  
4.11 Federal Regulations
    47  
4.12 Labor Matters
    47  
4.13 ERISA
    47  
4.14 Investment Company Act; Other Regulations
    48  
4.15 Subsidiaries
    48  
4.16 Use of Proceeds
    48  
4.17 Environmental Matters
    48  
4.18 Accuracy of Information, etc
    49  
4.19 Security Documents
    50  
4.20 Solvency
    50  
4.21 Senior Indebtedness
    51  
4.22 Foreign Assets Control Regulations and Anti-Money Laundering
    51  
4.23 Double Vision Film
    51  
 
       
SECTION 5. CONDITIONS PRECEDENT
    51  
 
       
5.1 Conditions to Initial Extension of Credit
    51  
5.2 Conditions to Each Extension of Credit
    55  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    55  
 
       
6.1 Financial Statements
    55  
6.2 Certificates; Other Information
    56  
6.3 Payment of Obligations
    57  
6.4 Maintenance of Existence; Compliance
    57  
6.5 Maintenance of Property; Insurance
    58  
6.6 Inspection of Property; Books and Records; Discussions
    58  
6.7 Notices
    58  
6.8 Intellectual Property
    59  
6.9 Environmental Laws
    60  
6.10 Interest Rate Hedging
    61  
6.11 Additional Collateral, etc
    61  
6.12 Further Assurances
    63  
6.13 Use of Proceeds
    63  
6.14 Post-Closing Obligations
    63  
6.15 UK Financial Assistance
    64  
 
       
SECTION 7. NEGATIVE COVENANTS
    64  
 
       
7.1 Financial Condition Covenants
    64  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.2 Indebtedness
    64  
7.3 Liens
    66  
7.4 Fundamental Changes
    68  
7.5 Disposition of Property
    69  
7.6 Restricted Payments
    69  
7.7 Capital Expenditures
    71  
7.8 Investments
    71  
7.9 Optional Payments and Modifications of Certain Debt Instruments
    73  
7.10 Transactions with Affiliates
    74  
7.11 Sales and Leasebacks
    74  
7.12 Hedge Agreements
    74  
7.13 Changes in Fiscal Periods
    74  
7.14 Negative Pledge Clauses
    74  
7.15 Clauses Restricting Subsidiary Distributions
    74  
7.16 Lines of Business
    75  
7.17 Certain Amendments
    75  
7.18 Accounting Changes
    75  
7.19 Intellectual Property
    75  
7.20 Hazardous Substances
    76  
 
       
SECTION 8. EVENTS OF DEFAULT
    76  
 
       
SECTION 9. THE AGENTS
    80  
 
       
9.1 Appointment
    80  
9.2 Delegation of Duties
    80  
9.3 Exculpatory Provisions
    81  
9.4 Reliance by Agents
    81  
9.5 Notice of Default
    81  
9.6 Non-Reliance on Agents and Other Lenders
    82  
9.7 Indemnification
    82  
9.8 Agent in Its Individual Capacity
    83  
9.9 Successor Administrative Agent
    83  
9.10 Agents Generally
    83  
9.11 The Lead Arranger
    84  
9.12 Withholding Tax
    84  
 
       
SECTION 10. MISCELLANEOUS
    84  
 
       
10.1 Amendments and Waivers
    84  
10.2 Notices
    85  
10.3 No Waiver; Cumulative Remedies
    87  
10.4 Survival of Representations and Warranties
    87  
10.5 Payment of Expenses and Taxes
    87  
10.6 Successors and Assigns; Participations and Assignments
    88  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.7 Adjustments; Set-off
    92  
10.8 Counterparts
    92  
10.9 Severability
    92  
10.10 Integration
    93  
10.11 GOVERNING LAW
    93  
10.12 Submission To Jurisdiction; Waivers
    93  
10.13 Acknowledgments
    93  
10.14 Releases of Guarantees and Liens
    94  
10.15 Confidentiality
    94  
10.16 WAIVERS OF JURY TRIAL
    95  
10.17 Delivery of Addenda
    95  
10.18 USA PATRIOT Act
    95  

      ANNEX:
 
   
A
  Pricing Grid
 
    SCHEDULES:  
4.1
  Contingent Liabilities
4.4
  Consents, Authorizations, Filings and Notices
4.13
  ERISA
4.15
  Subsidiaries; Subscriptions, Warrants, Etc.
4.19
  Filing Jurisdictions
7.2(d)
  Existing indebtedness
7.3(f)
  Existing Liens
7.10
  Affiliate Transactions   EXHIBITS:  
A
  Form of Addendum
B
  Form of Assignment and Assumption
C
  Form of Compliance Certificate
D-1
  Form of Guarantee and Collateral Agreement
D-2
  Form of UK Charge Over Shares
D-3
  Form of UK Debenture
E
  [Reserved]
F
  [Reserved]
G
  Form of Exemption Certificate
H-1
  Form of Revolving Note
H-2
  Form of Swingline Note
I
  Form of Closing Certificate
J-1
  Form of Legal Opinion of Paul, Hastings, Janofsky and Walker LLP

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  

     
J-2
  Form of Legal Opinion of Baker & McKenzie
K
  Form of Solvency Certificate
L
  Subordination Provisions

-v-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of May 24, 2006 (this “Agreement”), among
CKX, INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BEAR, STEARNS & CO. INC., as exclusive advisor, sole lead
arranger and sole bookrunner (in such capacity, the “Lead Arranger”), UBS
SECURITIES LLC and THE BANK OF NEW YORK, as co-syndication agents (in such
capacity, the “Syndication Agents”), LEHMAN COMMERCIAL PAPER, INC. and CREDIT
SUISSE, as co-documentation agents (in such capacity, the “Documentation
Agents”), and BEAR STEARNS CORPORATE LENDING INC., as administrative agent (in
such capacity, the “Administrative Agent”).
          The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Acquired Indebtedness”: Indebtedness of any Person that becomes a
Subsidiary of the Borrower or one of its Subsidiaries after the Closing Date in
connection with a Permitted Acquisition or Permitted Joint Venture, but only to
the extent such Indebtedness was outstanding prior to giving effect to such
Permitted Acquisition or Permitted Joint Venture and was not incurred in
contemplation of or for purposes of consummating such Permitted Acquisition or
Permitted Joint Venture.
          “Addendum”: an instrument, substantially in the form of Exhibit A, by
which a Lender becomes a party to this Agreement as of the Closing Date.
          “Additional Extensions of Credit”: as defined in Section 10.1.
“Adjustment Date”: as defined in the Pricing Grid.
          “Administrative Agent”: as defined in the recitals to this Agreement.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 5.0% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agents, the
Documentation Agents, the Lead Arranger and the Administrative Agent, which term
shall include, for purposes of Section 9 only, the Issuing Lender and the
Swingline Lender.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the aggregate then unpaid principal amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.



--------------------------------------------------------------------------------



 



2

          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: this Credit Agreement.
          “Applicable Margin”: the rate per annum equal to (a) 1.50% in the case
of Eurodollar Loans and (b) .50% in the case of Base Rate Loans; provided, that,
on and after the first Adjustment Date occurring after the Closing Date, the
Applicable Margin will be determined pursuant to the Pricing Grid.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: (a) a CLO and (b) with respect to any Lender that is
a fund that invests in commercial loans, any other fund that invests in
commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (including, without limitation, the sale of Capital
Stock in any Subsidiary and the issuance by any Subsidiary of its own Capital
Stock) that yields gross proceeds to any Group Member (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $1,000,000.
          “Assignee”: as defined in Section 10.6(a).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B.
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided that, in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 2.5, the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
          “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Reference Lender
as its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Reference Lender in connection with extensions of credit to debtors). Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.



--------------------------------------------------------------------------------



 



3

          “Base Rate Loans”: Loans the rate of interest applicable to which is
based upon the Base Rate.
          “Benefited Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble to this Agreement.
          “Borrower Credit Agreement Obligations”: as defined in the Guarantee
and Collateral Agreement.
          “Borrower Obligations”: as defined in the Guarantee and Collateral
Agreement.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans or issue
Letters of Credit hereunder.
          “Business”: as defined in Section 4.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing,
whether or not presently convertible, exchangeable or exercisable.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one



--------------------------------------------------------------------------------



 



4

year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
          “CKX UK Holdings”: CKX UK Holdings Limited, a company incorporated in
England and Wales with registered number 05389449.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied or waived, which date is May 24, 2006.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: as to any Lender, the Revolving Commitment of such
Lender.
          “Commitment Fee Rate”: (a) 0.375% per annum at such times as (i) the
Facility is rated at least BB- by S&P and at least Ba3 by Moody’s, in each case,
with a stable outlook, and (ii) the aggregate amount of the Revolving Extensions
of Credit is not less than 50% of the aggregate amount of the Revolving
Commitments and (b) at all other times, 0.50% per annum.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.



--------------------------------------------------------------------------------



 



5

          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit C.
          “Conduit Lender”: any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 3.8, 3.9, 3.10 or
10.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period (and provided that
to the extent that all or any portion of the income of any Subsidiary or other
Person is excluded from Consolidated Net Income pursuant to the definition
thereof for such period or portion thereof, any amounts set forth in the
following clauses (a) through (g) that are attributable to such Subsidiary or
other Person shall not be included for purposes of such clauses for such period
or portion thereof) the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organizational costs, (e) any extraordinary charges or losses determined in
accordance with GAAP, (f) non-cash compensation expenses arising from the
issuance of stock, options to purchase stock and stock appreciation rights to
the management of the Borrower, and (g) any other non-cash charges, non- cash
expenses or non-cash losses of the Borrower or any of its Subsidiaries for such
period (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of or a reserve for cash charges
for any future period), provided, however, that cash payments made in such
period or in any future period in respect of such non-cash charges, expenses or
losses (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of or a reserve for cash charges
for any future period) shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in the period when such payments are made, and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income, (b) any extraordinary income or
gains determined in accordance with GAAP and (c) any other non-cash income
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period that are described in
the parenthetical to clause (g) above), all as determined on a consolidated
basis.
          In addition to and without limitation of the foregoing, (x) with
respect to any Asset Sale, Disposition, Permitted Acquisition or Permitted Joint
Venture as to which the fair market value of the assets that are the subject of
such Asset Sale, Disposition, Permitted



--------------------------------------------------------------------------------



 



6

Acquisition or Permitted Joint Venture is equal to or greater than $1,000,000,
for purposes of this definition, “Consolidated EBITDA” shall be calculated after
giving effect to such Asset Sale, Disposition, Permitted Acquisition or
Permitted Joint Venture, on a pro forma basis for the four quarter period to
which such calculation relates (including, without limitation, any Permitted
Acquisition or Permitted Joint Venture giving rise to the need to make such
calculation as a result of such Person or one of its Subsidiaries (including any
Person who becomes a Subsidiary as a result of any such Permitted Acquisition or
Permitted Joint Venture) assuming or otherwise becoming liable for any Acquired
Indebtedness in accordance with the terms of this Agreement and also including
(or excluding, in the case of an Asset Sale or other Disposition) any
Consolidated EBITDA attributable to the assets which are the subject of such
Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture), in
each case, occurring during such four quarter period or at any time subsequent
to the last day of such four quarter period and on or prior to the date of such
Asset Sale, Disposition, Permitted Acquisition or Peiniitted Joint Venture, as
if such Asset Sale, Disposition, Permitted Acquisition or Permitted Joint
Venture (including the assumption of or liability for any such Acquired
Indebtedness) had occurred on the first day of such four quarter period and (y)
“Consolidated EBITDA” shall be calculated on a pro forma basis after giving
effect to the exclusion of costs and expenses incurred in connection with
effecting the transactions contemplated by the definitive documentation in
respect of any such Permitted Acquisition or Permitted Joint Venture.
          For purposes of this definition and for purposes of the definitions of
“Consolidated Interest Expense” and “Consolidated Total Debt”, whenever pro
forma effect is to be given to any Asset Sale, Disposition, Permitted
Acquisition or Permitted Joint Venture and the amount of income or earnings
relating thereto, the pro forma calculations shall be determined in good faith
by a responsible financial or accounting officer of the Borrower and shall
comply with the requirements of Rule 11-02 of Regulation S-X promulgated by the
SEC, except that such pro forma calculations may include operating expense
reductions for the applicable period resulting from any such Asset Sale,
Disposition, Permitted Acquisition or Permitted Joint Venture which is being
given pro forma effect that have been realized or for which the steps necessary
for realization have been taken or are reasonably expected to be taken within
six months following such Asset Sale, Disposition, Permitted Acquisition or
Permitted Joint Venture, including, but not limited to, the execution or
termination of any contracts, the termination of any personnel or the closing
(or approval by the board of directors of such Person of any closing) of any
facility, as applicable, provided that, in either case, such adjustments are
reasonably satisfactory to the Administrative Agent and are set forth in a
certificate signed by the Person’s chief financial officer which states (i) the
amount of such adjustment or adjustments, (ii) that such adjustment or
adjustments are based on the reasonable good faith beliefs of the officer
executing such certificate at the time of such execution and (iii) that any
related incurrence of Indebtedness is permitted pursuant to this Agreement.
          “Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of



--------------------------------------------------------------------------------



 



7

credit and bankers’ acceptance financing and net costs under Hedge Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).
          In addition to and without limitation of the foregoing, with respect
to any Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture
as to which the fair market value of the assets that are the subject of such
Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture is
equal to or greater than $1,000,000, for purposes of this definition,
“Consolidated Interest Expense” shall be calculated after giving effect to such
Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture, on a
pro forma basis for the four quarter period to which such calculation relates
(including, without limitation, any Permitted Acquisition or Permitted Joint
Venture giving rise to the need to make such calculation as a result of such
Person or one of its Subsidiaries (including any Person who becomes a Subsidiary
as a result of any such Permitted Acquisition or Permitted Joint Venture)
assuming or otherwise becoming liable for any Acquired Indebtedness in
accordance with the terms of this Agreement), in each case, occurring during
such four quarter period or at any time subsequent to the last day of such four
quarter period and on or prior to the date of such Asset Sale, Disposition,
Permitted Acquisition or Permitted Joint Venture, as if such Asset Sale,
Disposition, Permitted Acquisition or Permitted Joint Venture (including the
assumption of or liability for any such Acquired Indebtedness) had occurred on
the first day of such four quarter period.
          “Consolidated Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Total Debt on such date to (b) Consolidated EBITDA for
period of four fiscal quarters ended on such date (or, for purposes of
Section 5.2, for the four fiscal quarter period most recently ended for which
internal financial statements are available).
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded therefrom
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or other distributions in respect of equity, (c) the income (or
deficit) of any Permitted Joint Venture that has issued Non-Recourse
Indebtedness, except to the extent that any such income is actually received by
the Borrower or any Subsidiary Guarantor in the form of dividends or other
distributions in respect of equity and (d) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Consolidated Net Worth”: at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ or members’ equity at such
date.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date (exclusive
of Indebtedness of the



--------------------------------------------------------------------------------



 



8

type described in clause (b), (c), (e), (g), (h), (i), (j), (k) or (o) of
Section 7.2), determined on a consolidated basis in accordance with GAAP.
          “Continuing Directors”: as of any date of determination, each member
of the board of directors of the Borrower who is or was a member thereof on the
Closing Date and each other member of the board of directors of the Borrower
elected to the board of directors of the Borrower with the approval of at least
a majority of the then Continuing Directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, license, covenant not to
sue, instrument or other undertaking to which such Person is a party or by which
it or any of its property is bound, including undertakings evidenced primarily
by a course of dealing rather than by signed written agreement.
          “Copyright”: as defined in the Guarantee and Collateral Agreement.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Disposition”: with respect to any Property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Disqualified Capital Stock”: that portion of any Capital Stock which,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder thereof) or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise on or prior to the date that is three
months later than the Revolving Termination Date, (b) is redeemable at the sole
option of the holder thereof on or prior to the date that is three months later
than the Revolving Termination Date or (c) contains any repurchase obligation
which may come into effect on or prior to the date that is three months later
than the Revolving Termination Date.
          “Documentation Agents”: as defined in the preamble to this Agreement.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “Elvis Operating Companies”: Elvis Presley Enterprises, Inc., a
Tennessee corporation, and Elvis Presley Enterprises, LLC, a Delaware limited
liability company, and each of their respective subsidiaries.
          “Elvis Operating Company Charter Documents”: (a) the limited liability
company operating agreement of Elvis Presley Enterprises, LLC, dated as of
February 7, 2005, (b) the Amended and Restated Charter, dated February 7, 2005,
of Elvis Presley Enterprises, Inc. and (c) the Shareholders Agreement, dated as
of February 7, 2005, among the Borrower, the Trust and Elvis Presley
Enterprises, Inc.



--------------------------------------------------------------------------------



 



9

          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or safety or the
environment, as now or may at any time hereafter be in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate

1.00 — Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).



--------------------------------------------------------------------------------



 



10

          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice e, the lapse of time, or both, has
been satisfied.
          “Exchange Act”: the Securities Exchange Act of 1934 as in effect on
the Closing Date.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary (or any
Subsidiary of a Foreign Subsidiary) in respect of which either (a) the pledge of
all of the Capital Stock of such Subsidiary as Collateral or (b) the
guaranteeing by such Subsidiary of the Obligations, would, in the good faith
judgment of the Borrower, result in material adverse tax consequences to the
Borrower.
          “Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Fremantle”: Fremantle Media Limited or Fremantle Media North America,
as the context requires.
          “Fuller Employment Agreement”: that certain Director’s Service
Agreement by and between 19E and Simon Robert Fuller, dated as of March 17,
2005.
          “Fuller Non-Compete Agreement”: that certain Confidentiality, Non-
Competition, Non-Solicitation and Non-Recruitment Agreement, by and among Simon
Robert Fuller, the Borrower, Fuller Nominees Limited, Ingenious Media plc, and
Ingenious Ventures Limited, dated as of March 17, 2005.
          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.
          “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.



--------------------------------------------------------------------------------



 



11

          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or the
United Kingdom Accounting Standards Board, pronouncements of the Urgent Issues
Task Force, relevant Statements of Recommended Accounting Practice and
provisions of the Companies Act of 1985, as amended, as the case may be, or, if
applicable, the SEC.
          “GOAT Acquisition Agreement”: that certain agreement, dated April 10,
2006, by and among the Borrower, the GOAT Operating Company, CKX G.O.A.T.
Holding Corp., G.O.A.T., Inc., Muhammad Ali Family Trust and Muhammad Ali.
          “GOAT Operating Agreement”: the Limited Liability Operating Agreement,
dated as of April 10, 2006, as amended and restated by the “Agreed Upon Terms”
under and as defined in the GOAT Acquisition Agreement.
          “GOAT Operating Company”: means G.O.A.T. LLC, a California limited
liability company.
          “Governmental Authority”: any nation or government, union of nations,
any state, province, region or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).
          “Group Members”: the collective reference to the Borrower and its
Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit D-1.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a



--------------------------------------------------------------------------------



 



12

reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, royalties,
license fees, dividends or other obligations (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Hazardous Substances”: any material substance or waste presently
listed, defined, designated or classified as hazardous, toxic or radioactive
under, or otherwise regulated pursuant to, any applicable Environmental Law or
by any Governmental Authority including petroleum and any derivatives or
by-products thereof, asbestos, presumed asbestos-containing material or
asbestos-containing material, urea formaldehyde and polychlorinated biphenyls
and including any material, substance or waste which is defined as a “hazardous
waste,” “hazardous material,” “hazardous substance,” “extremely hazardous
waste,” “restricted hazardous waste,” “contaminant,” “contaminant,” “toxic
waste” or “toxic substance” under any provision of Environmental Law.
          “Hedge Agreements”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies (including foreign
currencies), commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any of its Subsidiaries shall be a Hedge
Agreement.
          “Immaterial Subsidiaries”: with respect to the acquisition of the
Capital Stock or other ownership interests of another Person by the Borrower,
the Subsidiaries of such Person that (a) are not Wholly Owned Subsidiaries of
such Person, (b) in the aggregate for all such Subsidiaries, own or possess
assets and property with a fair market value equal to or less than 10% of the
aggregate fair market value of the assets of such Person and its Subsidiaries to
be acquired, directly or indirectly, in connection with such acquisition, and
(c) in the aggregate for



--------------------------------------------------------------------------------



 



13

all such Subsidiaries, contribute or are otherwise accountable for 10% or less
of the Consolidated EBITDA of such Person and its Subsidiaries (provided that,
for purposes of this clause (c) only, all references to “the Borrower” and
“Subsidiaries” in the definitions of “Consolidated EBITDA” and “Consolidated Net
Income” shall be deemed to be references to such Person and its Subsidiaries
that are the subject of the applicable acquisition and shall not include any
amounts attributable to the Borrower or any of its Subsidiaries that are
Subsidiaries of the Borrower immediately prior to giving effect to such
acquisition).
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of others of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) all Disqualified Capital Stock and Preferred Stock
issued by such Person (other than Preferred Stock issued by a Loan Party) and
(k) for the purposes of Sections 7.2 and 8(e) only (and not any defined terms
referenced therein), all obligations of such Person in respect of Hedge
Agreements; provided, however, that the items described in clauses (f) and (g)
above shall constitute Indebtedness only if and to the extent that any such
items would appear as a liability on a balance sheet of such Person prepared in
accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
          “Indemnified Liabilities”: as defined in Section 10.5.
          “Indemnitee”: as defined in Section 10.5.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: as defined in the Guarantee and Collateral
Agreement.



--------------------------------------------------------------------------------



 



14

          “Intellectual Property Security Agreement”: as defined in the
Guarantee and Collateral Agreement.
          “Interest Payment Date”: (a) as to any Base Rate Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be paid.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two or three months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two or three months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent no later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
          “Investments”: as defined in Section 7.8.
          “Issuing Lender”: The Bank of New York, in its capacity as issuer of
any Letter of Credit.
          “L/C Commitment”: $10,000,000.



--------------------------------------------------------------------------------



 



15

          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.11.
          “L/C Participants”: the collective reference to all the Revolving
Lenders other than the Issuing Lender.
          “Lead Arranger”: as defined in the recitals to this Agreement.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 2.7(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents and the
Notes.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Management Subscription Agreements”: the collective reference to any
subscription agreement or stockholders agreement between the Borrower and any
present or former officer or employee of any Group Member.
          “Material Adverse Effect”: a material adverse effect on (a) the
transactions contemplated hereby, (b) the business, assets, property, condition
(financial or otherwise), results of operations or prospects of the Borrower and
its Subsidiaries taken as a whole or (c) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder or the validity, perfection or
priority of the Administrative Agent’s Liens on the Collateral.
          “Material Environmental Amount”: an amount payable by the Borrower
and/or its Subsidiaries in excess of $1,000,000 (after taking into account any
amounts paid to the Borrower or any Subsidiary of the Borrower in respect
thereof pursuant to indemnity claims made by the Borrower and/or its
Subsidiaries) for any violation of, or liability under, any Environmental Law,
including, without limitation, all remedial costs, compliance costs,
compensatory damages, punitive damages, fines, penalties or any combination
thereof.



--------------------------------------------------------------------------------



 



16

          “Material Subsidiary”: any Subsidiary of the Borrower which, at any
date of determination, either (a) had Consolidated EBITDA (utilizing, in such
definition of Consolidated EBITDA and the related terms, such Subsidiary and its
consolidated Subsidiaries rather than the Borrower and its Subsidiaries) for the
four full fiscal quarters immediately preceding such date of determination,
equal to or greater than $1,000,000 or (b) held assets valued at or above
$5,000,000 in the aggregate.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Moodys”: Moody’s Investor Service, Inc.
          “Mortgages”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, in the form and substance reasonably
satisfactory to the Administrative Agent (with such changes thereto as shall be
advisable under the law of the jurisdiction in which such mortgage or deed of
trust is to be recorded).
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: in connection with any Asset Sale, the proceeds
thereof in the form of cash and Cash Equivalents, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale (other than any Lien pursuant
to a Security Document) and other customary fees and expenses actually incurred
in connection therewith and net of taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements). Net Cash Proceeds shall exclude
any non-cash proceeds received from any Asset Sale, but shall include such
proceeds as and when converted by the Borrower or any Subsidiary of the Borrower
into cash.
          “New Term Loan Commitments”: as defined in Section 2.15.
          “New Term Loan Facility Amendment”: as defined in Section 2.15.
          “New Term Loan Facility Notice”: as defined in Section 2.15.
          “New Term Loan Lender”: as defined in Section 2.15.
          “19E”: 19 Entertainment Limited, a company incorporated in England and
Wales with registered number 01886042.
          “19TV”: 19TV Limited, a company incorporated in England and Wales with
registered number 03478214.



--------------------------------------------------------------------------------



 



17

          “Non-Recourse Indebtedness”: secured Indebtedness for borrowed money
of a Permitted Joint Venture, provided that (a) such Indebtedness is not, in
whole or in part, Indebtedness of any Group Member other than such Permitted
Joint Venture and its Subsidiaries and for which no holder thereof has or could
have upon the occurrence of any contingency, any recourse against any Group
Member or any property or assets thereof other than such Permitted Joint Venture
and its Subsidiaries (including, for the avoidance of doubt any Capital Stock
representing the ownership interests in such Permitted Joint Venture), (b) such
Indebtedness is owing only to unaffiliated third-parties (which, for the
avoidance of doubt, does not include any Group Member or any Affiliate thereof),
(c) the source of repayment for such Indebtedness is expressly limited to the
assets or cash flows of such Permitted Joint Venture and its Subsidiaries,
(d) no Group Member (other than such Permitted Joint Venture and its
Subsidiaries) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) or is directly or
indirectly liable as a guarantor or otherwise in respect of such Indebtedness or
in respect of the business or operations of the applicable Permitted Joint
Venture and its Subsidiaries that are obligors under such Non-Recourse
Indebtedness and (e) the lenders of such Indebtedness have been notified in
writing that they will not have any recourse to any Group Member or the stock or
assets of any Group Member (other than such Permitted Joint Venture and its
Subsidiaries), in the case of clauses (a), (c) and (d) above, as reasonably
determined by the Administrative Agent.
          “Non-Excluded Taxes”: as defined in Section 3.9(a).
          “Non-U.S. Lender”: as defined in Section 3.9(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: as defined in the Guarantee and Collateral Agreement.
          “OFAC”: as defined in Section 4.23(a).
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(b).
          “Patent”: as defined in the Guarantee and Collateral Agreement.
          “Patriot Act”: as defined in Section 10.18.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: one or more acquisitions by any Loan Party
after the Closing Date of a business unit (with any associated assets) or all of
the outstanding capital stock or other ownership interests (other than margin
stock) of any other Person, or in-bound license on an exclusive basis by any
Loan Party of assets comprising a business unit or units of any other



--------------------------------------------------------------------------------



 



18

Person, provided that (a) in the case of an asset acquisition or in-bound
license, the applicable assets to be acquired are used, or, in the case of a
stock acquisition, the applicable Person to be acquired is predominantly
engaged, in media, entertainment or content related businesses, (b) the Borrower
shall be in compliance with the financial covenants set forth in Section 7.1 on
a pro forma basis after giving effect to such acquisition (and a Responsible
Officer of the Borrower shall have certified to such compliance), (c) in
connection with any such acquisition involving a merger, the Borrower or a
Wholly Owned Subsidiary of the Borrower shall be the surviving entity (provided
that if such merger involves the Borrower, the Borrower shall be the surviving
entity), (d) immediately prior, and after giving effect, to such acquisition or
in-bound license, no Default or Event of Default shall have occurred and be
continuing and (e) in the case of the acquisition of the Capital Stock or other
ownership interests of another Person by the Borrower, (i) such Person and each
of its Subsidiaries (other than Immaterial Subsidiaries of such Person) shall be
Wholly Owned Subsidiaries of the Borrower after giving effect to such
acquisition, (ii) the Administrative Agent (for the benefit of the Secured
Parties) shall have been granted a valid, perfected, first priority security
interest in such Capital Stock or other ownership interests (provided that, in
the case of the Capital Stock or other ownership interests in any Excluded
Foreign Subsidiary, such security interest shall be limited to 65% of voting
shares and 100% of the non-voting shares of such Capital Stock or other
ownership interests) and (iii) such Person and each of its Subsidiaries (other
than Immaterial Subsidiaries of such Person) shall have become Subsidiary
Guarantors, in the case of clauses (ii) and (iii), in accordance with the
Guarantee and Collateral Agreement (having first completed any requirements of
any applicable law or regulation in any relevant jurisdiction concerning
financial assistance by a company for the acquisition of or subscription for
shares or concerning the protection of shareholders’ capital), it being
acknowledged and agreed that the foregoing requirements of clause (iii) shall
not be applicable with respect to any Person or Subsidiary thereof that is an
Excluded Foreign Subsidiary.
          “Permitted Joint Venture”: one or more joint ventures or similar
arrangements entered into after the Closing Date (which may be in the form of a
limited liability company or other Person) relating to assets that are not owned
by any Group Member as of the Closing Date, in which the Borrower or any of its
Subsidiaries holds Capital Stock or otherwise participates or invests; provided
that (a) the applicable joint venture shall be predominantly engaged in media,
entertainment or content related businesses, (b) the Borrower shall be in
compliance with the financial covenants set forth in Section 7.1 on a pro forma
basis after giving effect to such Permitted Joint Venture (and a Responsible
Officer of the Borrower shall have certified to such compliance), (c) no Loan
Party shall, pursuant to such joint venture, be under any Contractual Obligation
to make Investments or incur Guarantee Obligations after the later of the
Closing Date and the initial formation of such joint venture that would be in
violation of any provision of this Agreement and (d) immediately prior, and
after giving effect, to such joint venture, no Default or Event of Default shall
have occurred and be continuing.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were



--------------------------------------------------------------------------------



 



19

terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
          “Pledged Equity Interests”: the “Pledged Stock” as defined in the
Guarantee and Collateral Agreement, the “Securities” as defined in the UK
Debenture and the “Shares” as defined in the UK Charge Over Shares.
          “Preferred Stock”: means, as applied to the Capital Stock of any
Person, Capital Stock of any class or classes (however designated) which are
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over the Capital Stock of any other class of such
Person.
          “Presley Preferred Equity”: the shares of Series B Convertible
Preferred Stock of the Borrower on the terms and conditions set forth in the
certificate of designation in respect thereof, dated February 7, 2005.
          “Pledged Notes”: the “Pledged Notes” as defined in the Guarantee and
Collateral Agreement and any such assets secured in accordance with the terms of
the UK Debenture.
          “Pricing Grid”: the pricing grid attached hereto as Annex A.
          “Pro Forma Financial Statements”: as defined in Section 4.1(a).
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.17(a).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent.
          “Reference Lender”: The Bank of New York.
          “Refunded Swingline Loans”: as defined in Section 2.4.
          “Refunding Date”: as defined in Section 2.4.
          “Register”: as defined in Section 10.6.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.11 for amounts drawn under
Letters of Credit.



--------------------------------------------------------------------------------



 



20

          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reservations”: (a) the principle that equitable remedies may be
granted or refused at the discretion of a court; the limitations imposed by laws
relating to bankruptcy, insolvency, liquidation, reorganization, court schemes,
moratoria, administration and other laws generally affecting the rights of
creditors or (as the case may be) secured creditors; (b) the time barring of
claims; (c) the possibility that an undertaking to assume liability for or to
indemnify against non-payment of United Kingdom stamp duty may be void;
(d) defenses of set-off or counterclaim and other similar principles of English
law; and (e) any other general principles which are set out as qualifications as
to matters of law in the legal opinions delivered pursuant to Section 5.1(i) of
this Agreement.
          “Responsible Officer”: the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” under such Lender’s
name on such Lender’s Addendum or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Termination Date.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.



--------------------------------------------------------------------------------



 



21

          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 2.1(a).
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate principal amount of the Revolving Extensions of
Credit then outstanding).
          “Revolving Termination Date”: May 24, 2011.
          “S&P”: Standard & Poor’s Ratings Services.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Parties”: the collective reference to the Lenders, the
Agents, the Qualified Counterparties, the Issuing Lender and the Swingline
Lender.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the UK Debenture, the UK Charge Over Shares, the Mortgages
(if any), each Intellectual Property Security Agreement, and all other security
documents hereafter delivered to the Administrative Agent granting (or
purporting to grant) a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document or
Specified Hedge Agreement.
          “Sillerman Group”: (a) Robert F. X. Sillerman, (b) any spouse or other
immediate family member of Robert F. X. Sillerman and (c) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
owners, partners, owners or Persons beneficially holding an 80% or greater
controlling interest of which consist of such Persons specified in clauses (a)
and (b) above.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors (or, in the case of Group
Members incorporated in England and Wales, the value of its assets exceeds its
liabilities (taking into account contingent and prospective liabilities)),
(b) the present fair saleable value of the assets of such Person will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to



--------------------------------------------------------------------------------



 



22

conduct its business, and (d) such Person will be able to pay its debts as they
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
          “Specified Hedge Agreement”: any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty,
as counterparty and (b) that has been designated by such Qualified Counterparty
and the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement provided, that (i) subject to Section 10.14, obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of any Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement except as provided in
Section 10.14.
          “Subordinated Debt”: any unsecured Indebtedness of the Borrower, no
part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption or mandatory prepayment), prior to
the date that is six months later than the Revolving Termination Date and the
payment of principal and interest of which and other obligations of the Borrower
in respect thereof are subordinated to the prior payment in full of the
obligations on terms and conditions (including subordination provisions)
customary for subordinated high yield bond financings.
          “Subordinated Debt Indenture”: the indenture pursuant to which any
Subordinated Debt is issued.
          “Subordination Provisions”: the subordination provisions attached
hereto as Exhibit L.
          “Subsidiary”: as to any Person, a company, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.



--------------------------------------------------------------------------------



 



23

          “Subsidiary Guarantor”: each US Subsidiary Guarantor, each UK
Subsidiary Guarantor and each other Subsidiary of the Borrower other than
(a) the Elvis Operating Companies, (b) the GOAT Operating Company, (c) 19
Entertainment GmbH, (d) 19 Touring GmbH, (e) any Subsidiary acquired after the
Closing Date that is not a Wholly Owned Subsidiary (but only to the extent that
the applicable joint venture or other organizational documents prohibit such
Subsidiary from becoming a Subsidiary Guarantor) and (f) any Excluded Foreign
Subsidiary.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
          “Swingline Lender”: Bear Stearns Corporate Lending Inc., in its
capacity as the lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 2.3.
          “Swingline Participation Amount”: as defined in Section 2.4.
          “Syndication Agents”: as defined in the preamble to this Agreement.
          “Title Insurance Company”: as defined in Section 5.1(k).
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect. The original amount of the Total
Revolving Commitments is $125,000,000.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Trademark”: as defined in the Guarantee and Collateral Agreement.
          “Transferee”: any Assignee or Participant.
          “Trust”: the Promenade Trust, a grantor trust created under the laws
of Tennessee, pursuant to the Second Restated and Amended Trust Agreement, dated
December 15, 2004, by and among Barry Siegel and Gary Hovey, as Co-Trustees, and
Beneficiary.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “UK Charge Over Shares”: the Charge Over Shares to be executed and
delivered by the Borrower on the date hereof, substantially in the form of
Exhibit A-3.
          “UK Debenture”: the Debenture to be executed and delivered by the UK
Subsidiary Guarantors on the date hereof, substantially in the form of
Exhibit D-3.
          “UK GAAP”: generally accepted accounting principles in the United
Kingdom as in effect from time to time, except that for purposes of Section 7.1,
UK GAAP shall be



--------------------------------------------------------------------------------



 



24

determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
Accounting Change shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Changes with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.
          “UK Subsidiary Guarantor”: (a) CKX UK Holdings, (b) 19E, (c) 19
Recordings Limited (a company incorporated in England and Wales with registered
number 03602651), (d) 19TV, (e) 19 Merchandising Limited (a company incorporated
in England and Wales with registered number 03695399), (f) 19 Management Limited
(a company incorporated in England and Wales with registered number 04379115)
and (g) each other Subsidiary of the Borrower incorporated in England and Wales
that becomes a party to the Guarantee and Collateral Agreement and/or the UK
Debenture in accordance with the terms thereof or hereof.
          “United States”: the United States of America.
          “US Subsidiary Guarantor”: (a) G.O.A.T., Inc., (b) CKX G.O.A.T.
Holding Corp., (c) EPE Holding Corporation, (d) Focus Enterprises, Inc.,
(e) StepTeco, Inc., (f) Morra, Brezner, Steinberg & Tennenbaum Entertainment,
Inc., (g) Uncle Dave’s Boondoggle, Inc., (h) 19 Entertainment, Inc., (i) On the
Road Productions, (j) 19 Touring LLC, (k) Dance Nation Productions,
(l) Southside Productions, Inc., (m) 19 Recording Services, Inc., (n) J2K
Productions, Inc., (o) All Girl Productions, (p) 19 Recordings, Inc. and
(q) each other Subsidiary of the Borrower incorporated in the United States or
any State or political subdivision thereof that becomes a party to the Guarantee
and Collateral Agreement in accordance with the terms thereof or hereof.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue,



--------------------------------------------------------------------------------



 



25

assume, become liable in respect of or suffer to exist (and the words “incurred”
and “incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).
          (c) The words “hereof’, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) The expressions, “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to the Obligations shall
mean the payment in full in cash, in immediately available funds, of all the
Obligations.
          (f) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP.
          (g) For the purposes of the Loan Documents, if a Dollar amount needs
to be determined, any amount which is denominated in a currency other than
Dollars will be converted into Dollars using the Spot Rate on that date. “Spot
Rate” means the spot rate of exchange of the Administrative Agent (as determined
by the Administrative Agent in relation to its customers generally) for the
purchase of Dollars with the appropriate amount of a currency in the New York
City foreign exchange market in the ordinary course of business at or about
10.00 a.m., New York City time, on the day in question for delivery two Business
Days later.
          (h) The term “license” shall include any sub-license (and variations
thereof).
          (i) References to (i) “knowledge of the Borrower”, “Borrower’s
knowledge” or any phrase of similar import shall mean (x) as it relates to
information pertaining to the Borrower, the actual knowledge of executive
officers of the Borrower and (y) as it relates to information pertaining to a
Group Member, the actual knowledge of executive officers of the Borrower and of
executive officers of such Group Member, in each case, after reasonable inquiry
in light of relevant facts and circumstances, and (ii) “knowledge of any Group
Member”, “Group Member’s knowledge” or any phrase of similar import shall mean
the actual knowledge of the executive officers of such Group Member, after
reasonable inquiry in light of relevant facts and circumstances.
SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
          2.1 Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to



--------------------------------------------------------------------------------



 



26

the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying and reborrowing the Revolving Loans in whole
or in part, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.
          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
          2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of Base Rate Loans)
(provided that any such notice of a borrowing of Base Rate Loans to finance
payments required to be made pursuant to Section 2.5 may be given not later than
10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or
a whole multiple thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that (x) the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are Base Rate Loans in
other amounts pursuant to Section 2.4 and (y) borrowings of Base Rate Loans
pursuant to Section 2.11 shall not be subject to the foregoing minimum amounts.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof. Each Revolving Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.
          2.3 Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time,



--------------------------------------------------------------------------------



 



27

when aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.
          (b) The Borrower shall repay all outstanding Swingline Loans on the
Revolving Termination Date.
          2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.4(b), one of the events described in Section 8(f)
shall have occurred and be



--------------------------------------------------------------------------------



 



28

continuing with respect to the Borrower or if for any other reason, as
determined by the Swingline Lender in its sole discretion, Revolving Loans may
not be made as contemplated by Section 2.4(b), each Revolving Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b) (the “Refunding Date”), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          2.5 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such dates to occur after the date hereof.
          (b) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.
          (c) The Borrower agrees to pay the fees in the amounts and on the
dates previously agreed to in writing by the Borrower and the Lenders.



--------------------------------------------------------------------------------



 



29

          2.6 Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, (or shall be the entire remaining Total Revolving Commitments) and
shall reduce permanently the Revolving Commitments then in effect.
          2.7 L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 2.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars, (i) have a face amount of at least $100,000
(unless otherwise agreed by the Issuing Lender) and (ii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          2.8 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will notify the Administrative Agent of the amount, the beneficiary and the
requested expiration of the requested Letter of Credit, and upon receipt of
confirmation from the Administrative Agent that after giving effect to the
requested issuance, the Available Revolving Commitments would not be less than
zero, the Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower (with a copy to the
Administrative Agent) promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which



--------------------------------------------------------------------------------



 



30

shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).
          2.9 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
the Issuing Lender for its own account a fronting fee on the undrawn and
unexpired amount of each Letter of Credit as agreed by the Borrower and the
Issuing Lender, payable quarterly in arrears on each L/C Fee Payment Date after
the Issuance Date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          2.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.
          (b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 2.10(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under



--------------------------------------------------------------------------------



 



31

the Facility. A certificate of the Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 2.10(a), the
Administrative Agent or the Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Administrative Agent or the Issuing Lender, as
the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it.
          2.11 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on the Business Day next succeeding the Business
Day on which the Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by the Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment. Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 3.4(b)
and (ii) thereafter, Section 3.4(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of Section
8(f) shall have occurred and be continuing with respect to the Borrower, in
which case the procedures specified in Section 2.10 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 2.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 2.2 or, if applicable,
Section 2.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the Issuing
Lender of such drawing under such Letter of Credit.
          2.12 Obligations Absolute. The Borrower’s obligations under
Section 2.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 2.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such



--------------------------------------------------------------------------------



 



32

Letter of Credit may be transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee. The
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
          2.13 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          2.14 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2, the provisions of this Section 2 shall apply.
          2.15 Incremental Facilities. At any time prior to the Revolving
Termination Date, the Borrower may, by notice to the Administrative Agent (each
such notice, a “New Term Loan Facility Notice”), which New Term Loan Facility
Notice shall promptly be delivered by the Administrative Agent to each Lender,
request the addition of one or more tranches of term loans hereto and related
commitments in respect thereof (the “New Term Loan Commitments”); provided,
however, that both (x) at the time of any such request and (y) after giving
effect to any such New Term Loan Commitments, the borrowing of term loans
associated therewith and the use of proceeds thereof, no Default or Event of
Default shall exist and the Borrower shall be in compliance with each financial
covenant set forth in Section 7.1 (calculated, in the case of clause (y), as of
the date of the effectiveness of such New Term Loan Commitments and the
borrowing of term loans associated therewith on a pro forma basis to give effect
to such borrowing and the use of proceeds thereof). The New Term Loan
Commitments shall (i) be in an aggregate principal amount not in excess of
$250,000,000 but in no event less than $100,000,000 for any single tranche of
term loans, (ii) rank pari passu in right of payment and of security with the
other Loans, (iii) mature not earlier than the date that is one year after the
Revolving Termination Date and amortize in an amount not greater than 1% per
annum for each year other than the final year thereof, (iv) be used solely to
finance acquisitions (including, without limitation, associated fees and
expenses, the refinancing of any indebtedness in connection with such
acquisition, and the refinancing of any equity or other financing used as a
deposit or other interim funding to effect such acquisition) that have been
approved by the Required Lenders (the determination of “Required Lenders” to be
made immediately prior to giving effect to such New Term Loan Commitments),
(v) have such pricing and other terms (including mandatory prepayment provisions
and call protection and/or premiums) as may



--------------------------------------------------------------------------------



 



33

reasonably be agreed by the Borrower and the Persons providing such New Term
Loan Commitments (each, a “New Term Loan Lender”), provided, that the yield with
respect to the New Term Loan Commitments (taking into account upfront fees and
original issue discount paid to New Term Loan lenders) may be no more than 0.25%
per annum greater than the then-current yield with respect to the Loans (as
reasonably determined by the Administrative Agent) at the time the New Term Loan
Facility Amendment (as defined below) becomes effective pursuant to its terms
(it being understood that all levels of the Pricing Grid will be increased
and/or additional fees will be paid to the Lenders, as applicable, to the extent
necessary to satisfy such requirement), and (vi) otherwise be treated hereunder
substantially the same as (and in any event no more favorably than) the
Facility, provided, that the terms and provisions applicable to the New Term
Loan Commitments may provide for financial or other covenants different or in
addition to those applicable to the Loans only to the extent that such terms and
provisions are applicable only during periods after the Revolving Termination
Date. The New Term Loan Facility Notice shall (x) set forth the requested amount
of New Term Loan Commitments, (y) offer each Lender the opportunity to provide a
New Term Loan Commitment by giving written notice of such to the Administrative
Agent prior to the termination of the general syndication of the New Term Loan
Commitments and (z) be provided to each existing Lender not less than five
Business Days prior to the commencement of the general syndication of the New
Term Loan Commitments; provided, however, that no existing Lender will be
obligated to subscribe for any portion of such New Term Loan Commitments. Each
New Term Loan Commitment shall become a Commitment under this Agreement and the
facility for the New Term Loan Commitments shall be implemented hereunder
pursuant to an amendment to this Agreement, which may take the form of an
amendment and restatement of this Agreement (a “New Term Loan Facility
Amendment”), executed by each of the Borrower, each other Loan Party, each New
Term Loan Lender and the Administrative Agent, which New Term Loan Facility
Amendment will not require the consent of any other Lender. The effectiveness of
any New Term Loan Facility Amendment shall (in addition to any other conditions
specified therein) be subject to the satisfaction on the date thereof and, if
different, on the date on which the New Term Loan Commitments are funded, of
each of the conditions set forth in Sections 5.1(h) and (o) and Section 5.2.
SECTION 3. GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT
          3.1 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 11:00 A.M., New York City time, on the
date of prepayment, in the case of Base Rate Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 3.10. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of



--------------------------------------------------------------------------------



 



34

Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.
          3.2 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Base Rate Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. So long as no
Event of Default has occurred and is continuing, if the Borrower requests a
conversion to Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. So long as no Event of Default has occurred and is continuing,
if the Borrower requests a continuation of Eurodollar Loans in any such notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
          3.3 Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $3,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than five
Eurodollar Tranches shall be outstanding at any one time.
          3.4 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest on the outstanding principal amount thereof for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such day plus the Applicable Margin.



--------------------------------------------------------------------------------



 



35

          (b) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Base Rate plus the
Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Facility plus 2%, and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans plus 2% (or, in the case of any such other amounts that do
not relate to the Facility, the rate then applicable to Base Rate Loans under
the Facility plus 2%), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (after as
well as before judgment). In addition, during the continuance of a Default or
Event of Default, all Obligations (whether or not overdue) shall bear interest
at the rates specified in the preceding sentence.
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          3.5 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Interest shall accrue on each Loan for each day on
which it is made or outstanding, except the day on which it is repaid unless it
is repaid on the same day that it was made.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 3.4(a).



--------------------------------------------------------------------------------



 



36

          3.6 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
in either such case, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.
          3.7 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Revolving Percentages of the relevant
Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
          (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any



--------------------------------------------------------------------------------



 



37

extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans, on
demand, from the Borrower.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          3.8 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
          (i) shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 3.9
(including Non-Excluded Taxes not subject to indemnification under Section 3.9)
and changes in the rate of tax on the overall net income of such Lender);



--------------------------------------------------------------------------------



 



38

     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any Person
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such Person’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such Person could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
Person’s policies with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time, after submission by such Lender
to the Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Person for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section 3.8 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 3.8, the Borrower shall
not be required to compensate a Lender pursuant to this Section 3.8 for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 3.8 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          3.9 Taxes. (a) All payments made by or on behalf of the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes



--------------------------------------------------------------------------------



 



39

(imposed in lieu of net income taxes) imposed on any Agent, Lender or
Participant as a result of a present or former connection between such Agent,
such Lender or such Participant and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Agent, such Lender or such Participant having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to any Agent, Lender or
Participant hereunder, the amounts so payable to such Agent or such Lender shall
be increased to the extent necessary to yield to such Agent, such Lender or such
Participant (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender, Agent or Participant with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s, such Agent’s or such
Participant’s failure to comply with the requirements of paragraph (d) or (e) of
this Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender, such Agent or such Participant at the time such Lender,
such Agent or such Participant becomes a party to this Agreement, except to the
extent that such withholding is newly imposed or increased as a result of a
change in law effective after the date of this Agreement. With respect to any
assignment or sale of a participation by a Person that is a Lender, Agent or
Participant, the obligation of the Borrower to make additional payments to such
Person’s Transferee due to a change in law shall not be greater than any
additional amount that would have been payable to such Person had the obligation
of the Borrower applied to such Person after giving effect to the provisions of
this Section 3.9(a).
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by or
on behalf of the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Agent or Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other reasonably required documentary evidence, the
Borrower shall indemnify the Agents and the Lenders for any incremental taxes,
interest or penalties that may become payable by any Agent or any Lender as a
result of any such failure.
          (d) Each Lender (or Transferee) or Agent that is not a “United States
Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased for transmittal to the Administrative Agent) two copies of U.S.
Internal Revenue Service Form W-8IMY, W-8ECI and/or Form W-8BEN, as applicable
(or successor form) or, in the case of a Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a statement substantially in the
form of Exhibit G and a Form W-8BEN and/or W-8IMY, or any subsequent versions
thereof or successors thereto,



--------------------------------------------------------------------------------



 



40

properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrower under this Agreement and the other Loan Documents. Such
forms shall be delivered by each Lender (or Transferee) or Agent on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) and promptly from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent. In addition, each Lender
(or Transferee) or Agent shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Lender (or Transferee) or
Agent. Each Lender (or Transferee) or Agent shall promptly notify the Borrower
in writing at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Lender (or Transferee)
or Agent shall not be required to deliver any form pursuant to this paragraph
that such Lender (or Transferee) or Agent is not legally able to deliver. Each
Lender or Agent that is not a Non-U.S. Lender shall furnish an accurate and
complete U.S. Internal Revenue Service Form W-9 (or successor form) establishing
that such Lender or Agent is not subject to U.S. backup withholding, and to the
extent it may lawfully do so at such times, provide a new Form W-9 (or successor
form) upon the expiration or obsolescence of any previously delivered form. If
any Non-U.S. Lender provides a Form W-8IMY, such Non-U.S. Lender shall also
attach the additional documentation required to be transmitted with Form W-8IMY,
including the appropriate forms described in this Section.
          (e) A Lender (or Transferee) or Agent that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent or, in the case of a
Participant, to the Lender from which the related participation has been
purchased), at the time or times prescribed by applicable law and as reasonably
requested in writing by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender (or
Transferee) or Agent is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.
          (f) If any Agent, Lender or Participant determines, in its sole and
reasonable discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.9, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.9 with respect to the Non-Excluded Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Agent or such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrower, upon the request of such Agent, such Lender or such Participant,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent or such Lender in the event such Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require any Agent or any Lender to make available its



--------------------------------------------------------------------------------



 



41

tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person. Each Lender, Agent or
Participant, as applicable, shall indemnify the Borrower for any losses
resulting from any false, inaccurate or untrue statements provided pursuant to
paragraphs (d) or (e) of this Section 3.9.
          (g) The agreements in this Section 3.9 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          (h) For purposes of this Section 3.9, in the case of any Lender that
is a treated as a partnership for U.S. federal income tax purposes, any
Non-Excluded Taxes or Other Taxes required to be deducted and withheld by such
Lender with respect to payments made by the Borrower under any Loan Document
shall be treated as Non-Excluded Taxes or Other Taxes required to be deducted by
the Borrower and each partner of such partnership shall be treated as a Lender
and shall not be entitled to any benefits under this Section 3.9 unless it
complies with the requirements of this Section, but only to the extent such
Non-Excluded Taxes or Other Taxes would have been required to be deducted and
withheld by the Lender if the Lender were treated as a corporation for U.S.
federal income tax purposes making such payments under the Loan Documents on
behalf of the Borrower.
          3.10 Indemnity. The Borrower agrees to indemnify each Lender and each
Agent and to hold each Lender and each Agent harmless from any loss or expense
(but excluding any loss of anticipated profits) that such Lender or such Agent
may sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          3.11 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.8, 3.9(a) or
3.14 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such



--------------------------------------------------------------------------------



 



42

designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 3.8, 3.9(a) or 3.14.
          3.12 Replacement of Lenders. The Borrower may replace, with a
replacement financial institution reasonably satisfactory to the Administrative
Agent, any Lender that (a) requests payment of any amounts payable under
Section 3.8, 3.9(a) or 3.14, (b) defaults in its obligation to make Loans
hereunder or (c) declines to deliver any requested consent to any waiver,
amendment or other modification of any provision of any Loan Document that would
require the consent of more than the Required Lenders, in each case, only if
(i) such replacement, waiver, amendment or modification does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in case of clause (a) only,
prior to any such replacement, such Lender shall have taken no action under
Section 3.11 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 3.8 or 3.9(a), (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 3.10 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.8 or
3.9(a), as the case may be, (ix) any such replacement shall not be deemed to be
a waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender, and (x) in the case of clause
(c) only, the requested waiver, amendment or other modification has been
approved by the Borrower, the Administrative Agent and the Required Lenders.
          3.13 Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.
          (b) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6, and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
          (c) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the



--------------------------------------------------------------------------------



 



43

Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the teens of this
Agreement.
          (d) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit H-1 or H-2, respectively, with appropriate insertions as to date and
principal amount.
          3.14 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.10.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to each Agent and each Lender that:
          4.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet and related statements income and cash flows of the Borrower and
its consolidated Subsidiaries as at the date of the most recent consolidated
quarterly balance sheet referred to in the second sentence of clause (b) below
(including the notes thereto), adjusted to give effect to the consummation of
the transactions contemplated hereby, in the case of such balance sheets, on
such date and, in the case of such income statements, on the first day of the
relevant period
(the “Pro Forma Financial Statements”), copies of which have heretofore been
furnished to each Lender, has been prepared giving effect (as if such events had
occurred on such date) to (i) the Loans to be made on the Closing Date and the
use of proceeds thereof and (ii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Financial Statements have been prepared based
on the best information available to the Borrower as of the date of delivery
thereof, and presents fairly on a pro forma basis the estimated financial
position of Borrower and its consolidated Subsidiaries as at December 31, 2005,
assuming that the events specified in the preceding sentence had actually
occurred at such date.
          (b) The audited consolidated balance sheets of each of (i) the
Borrower and its Subsidiaries as at December 31, 2005, (ii) 19E and its
Subsidiaries as at June 30, 2003 and June 30, 2004, and (iii) the Elvis
Operating Companies as at December 31, 2003 and December 31, 2004, and, in each
case, the related statements of income or changes in net assets (as



--------------------------------------------------------------------------------



 



44

applicable) and cash flows for such period, in each case, reported on by and
accompanied by an unqualified report from Deloitte & Touche, present fairly the
consolidated financial condition of the Borrower, 19E and its Subsidiaries and
the Elvis Operating Companies as at such dates, and the consolidated results of
their respective operations and their respective consolidated cash flows for the
respective months and years then ended. The unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as at March 31, 2006 and the related
unaudited statements of income and cash flows for the period then ended, present
fairly the consolidated financial condition of the Borrower and its Subsidiaries
as at such date, and the consolidated results of their respective operations and
their respective cash flows for such period (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared on a consolidated basis in accordance with
GAAP (or, in the case of 19E and its Subsidiaries, in accordance with UK GAAP
together with appropriate reconciliations) applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed in their reports thereon). Except as set forth on Schedule 4.1,
none of the Borrower or its Subsidiaries has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2005 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.
          4.2 No Change. Since December 31, 2005, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly incorporated, organized or formed, validly existing and (where applicable)
in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee, to license
the property it exploits as licensee, and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing (where applicable) under the laws of each
jurisdiction where its ownership, lease, licensing or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified could not reasonably be expected to cause a Material
Adverse Effect and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to cause a Material Adverse Effect.
          4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform each
Loan Document to which it is a party and grant the Liens to be granted under the
Security Documents and, in the case of the Borrower, to obtain extensions of
credit hereunder. Each Loan Party has taken all necessary organizational,
company or corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and grant the Liens to be granted
under the Security Documents and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is



--------------------------------------------------------------------------------



 



45

required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.
          4.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
          4.7 No Default. No Group Member, nor to the Borrower’s knowledge,
Fremantle, is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
          4.8 Ownership of Property; Liens. The Borrower and each Material
Subsidiary has title in fee simple or freehold to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property, and none of such property is subject to any Lien except
as permitted by Section 7.3. None of the Pledged Equity Interests is subject to
any Lien.
          4.9 Intellectual Property.
          (a) Each Group Member owns, has the right to use, or is licensed to
use, all Intellectual Property material to the conduct of its business as
currently conducted and, according to current contemplation, as will be
conducted after giving effect to the transactions contemplated hereby.

 



--------------------------------------------------------------------------------



 



46

          (b) All registered and applied for Intellectual Property material to
the conduct of any Group Member’s business as currently conducted and, according
to current contemplation, as will be conducted after giving effect to the
transactions contemplated hereby, and (i) owned by a Group Member or, (ii) to
the Borrower’s knowledge, recorded or co-owned by Fremantle (and relating to the
business of any Group Member) is valid, subsisting and enforceable and has not
been abandoned, and all Intellectual Property material to the conduct of any
Group Member’s business as presently conducted is free from all encumbrances,
except for Liens expressly permitted under Section 7.3.
          (c) The rights of each Group Member in or to the material Intellectual
Property owned by or, to the Borrower’s knowledge, licensed to such Group
Member, or, to the knowledge of the Borrower, recorded or co-owned by Fremantle
(and relating to the business of any Group Member), do not infringe upon,
misappropriate, or otherwise violate the rights of any other Person, and no
claim has been asserted in writing that the use of such Intellectual Property
does or may infringe upon, misappropriate or otherwise violate the rights of any
other Person, in either case, which infringement, misappropriation or violation
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of the Borrower, there is currently no infringement, misappropriation or
unauthorized use of any item of material Intellectual Property owned by or
licensed to any Group Member or, to the Borrower’s knowledge, recorded or
co-owned by Fremantle (and relating to the business of any Group Member) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (d) No action, hearing or proceeding is pending, or, to the knowledge
of the Borrower, threatened, on the date hereof, nor has there been any holding,
decision or judgment rendered by any Governmental Authority in the last
twenty-four months seeking to limit, cancel or invalidate any Intellectual
Property material to the conduct of the business of any Group Member as
currently conducted or, according to current contemplation, as will be conducted
after giving effect to the transactions contemplated hereby, which, in any such
case, if adversely determined, would have a Material Adverse Effect.
          (e) To the knowledge of the Borrower, each Group Member has made,
where possible, all filings and recordations necessary to adequately effect,
reflect and protect its ownership interest in or exclusive licenses to its
material United States Trademarks and Copyrights and material non-United States
Trademarks and Copyrights owned by such Group Member including, without
limitation, recordation of its interests in the material Trademarks owned by
such Group Member with the United States Patent and Trademark Office and in
corresponding national and international patent and/or trademark offices, and
recordation of any of its interests in the material Copyrights owned by or
exclusively licensed to such Group Member with the United States Copyright
Office and in international copyright offices.
          (f) Each Group Member has performed all acts, including any transfers
or assignments, necessary to ensure that all rights of publicity to use the name
and likeness of Elvis Presley are owned and controlled by Borrower.
          (g) In the last 12 months, no Group Member has given or received
written notice purporting to avoid, repudiate, rescind or terminate any
agreement that authorizes the use of any material Intellectual Property that is
licensed to any Group Member by a third party, and



--------------------------------------------------------------------------------



 



47

to the knowledge of each Group Member the terms of any agreement authorizing the
use of any material Intellectual Property to which a Group Member is a party
have been complied with by all parties in all material respects.
          4.10 Taxes. Each Group Member has filed or caused to be filed all
United States Federal, state and other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any Taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); no material tax
Lien has been filed, and, to the knowledge of the Borrower, no material claim is
being asserted, with respect to any such tax, fee or other charge other than
those permitted by Section 7.3. No Loan Party and no Subsidiary thereof intends
to treat any Revolving Extension of Credit or any other transaction contemplated
hereby as being a “reportable transaction” (within the meaning of Treasury
Regulation section 1.6011-4).
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          4.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act in
respect of any Group Member incorporated in the United States or any other
applicable Requirement of Law dealing with such matters in respect of any Group
Member; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.
          4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
intended to be qualified under Section 401 of the Code has received a favorable
opinion or determination letter from the Internal Revenue Service regarding such
qualified status or an application for such letter is currently pending and to
the knowledge of the Borrower or any Commonly Controlled Entity no such Plan
has, since receipt of the most recent favorable determination letter, been
amended or operated in a way which could reasonably be expected to adversely
affect such qualified status. Other than as set forth on Schedule 4.13, no
termination of a Single Employer Plan has occurred, and no Lien in



--------------------------------------------------------------------------------



 



48

favor of the PBGC or a Plan has arisen, during such five-year period. Other than
as set forth on Schedule 4.13, the present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a liability under ERISA that would reasonably be expected
to cause a Material Adverse Effect, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent. Neither the Borrower nor any of its
Subsidiaries has any liability (and by entering into this Agreement will not
trigger any liability) with respect to any employee benefit plan (including a
pension scheme) that is not subject to the laws of the United States or a
political subdivision thereof that could reasonably be expected to result in a
Material Adverse Effect and all such employee benefit plans and any pension
schemes are funded to the extent required by applicable law based on reasonable
actuarial assumptions applicable in the jurisdiction in which the relevant
pension scheme is maintained.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to enter into this Agreement
or the transactions contemplated hereby.
          4.15 Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of incorporation,
organization or formation of each Subsidiary and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party and
(b) Schedule 4.15 sets forth all outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares and other
than as created by the Loan Documents) of any nature relating to any Capital
Stock of the Borrower or any Subsidiary.
          4.16 Use of Proceeds. The proceeds of the Revolving Loans shall be
used, together with the proceeds of the Swingline Loans and the Letters of
Credit, for general corporate purposes and to finance Permitted Acquisitions and
Permitted Joint Ventures.
          4.17 Environmental Matters. Except as, individually, could not
reasonably be expected to cause any Group Member to incur liability in excess of
a Material Environmental Amount, or, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and to the knowledge of the Borrower,
have not previously contained, any Hazardous Substances in amounts or
concentrations or



--------------------------------------------------------------------------------



 



49

under circumstances that constitute or constituted a violation of, or could give
rise to liability under, any Environmental Law;
     (b) no Group Member has received notice, actual or threatened, of any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”);
     (c) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (d) there has been no release or threat of release of any Hazardous
Substances at or from the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws;
     (e) (i) there is not now, nor has there been previously, located on any of
the Properties any: (A) underground storage tanks, as defined under any
Environmental Law, or (B) areas or vessels used or intended for the treatment,
storage or disposal of Hazardous Substances; and (ii) no Group Member has
transported, or arranged for the transport, storage, treatment or disposal, by
contract, agreement or otherwise, of any Hazardous Substances at, on, under or
to any of the Properties or any location including any location used for the
treatment, storage or disposal of Hazardous Substances, other than de minimis
quantities used in connection with the Business in accordance with all
Environmental Laws; and
     (f) each Group Member has obtained and is in compliance with all
Environmental Permits with respect to the Business and the Properties and all
operations at the Properties are in compliance with all applicable Environmental
Laws, and there is no contamination in violation of, or that is reasonably
likely to give rise to liability under, any Environmental Law at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business.
          4.18 Accuracy of Information, etc. No statement or information, other
than the projections described in Section 5.1(c) and pro forma financial
information, contained in this Agreement, any other Loan Document, or any other
document, certificate or statement furnished by or on behalf of any Loan Party
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein taken as a whole not misleading.
The projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as



--------------------------------------------------------------------------------



 



50

fact and that actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount. There is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
          4.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds and products thereof. In the case of
the Pledged Equity Interests described in the Guarantee and Collateral
Agreement, when certificates representing such Pledged Equity Interests and
related transfer powers are delivered to the Administrative Agent, and in the
case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 4.19 in appropriate form are filed in the offices specified on
Schedule 4.19, to the extent that a security interest therein can be perfected
by the filing of a financing statement, the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Equity Interests, Liens permitted by Section 7.3).
          (b) Subject to the Reservations, each of the UK Debenture and the UK
Charge Over Shares is effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds and products thereof.
In the case of the Pledged Equity Interests described in each of the UK
Debenture and the UK Charge Over Shares, when certificates representing such
Pledged Equity Interests and related blank executed stock transfer forms are
delivered to the Administrative Agent, and in the case of the other Collateral
described in each of the UK Debenture and the UK Charge Over Shares, when the
filings specified on Schedule 4.19 in appropriate form are filed in the offices
or registers specified on Schedule 4.19 to the extent that a security interests
therein can be perfected by any such filing and all notices required to be
served under such Security Documents are duly served before any competing notice
comes into effect, each of the UK Debenture and the UK Charge Over Shares shall
(subject to the Reservations) constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Secured Obligations (as
defined in each of the UK Debenture and the UK Charge Over Shares), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Equity Interests, Liens permitted under
Section 7.3 and except in relation to the shares of Capital Stock of any
Subsidiary formed and existing under laws of England and Wales if and to the
extent that the pledge of such shares is prohibited pursuant to the applicable
governing or other joint venture documents as in effect as of the Closing Date).
          4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.



--------------------------------------------------------------------------------



 



51

          4.21 Senior Indebtedness. The Obligations constitute senior
indebtedness of the Borrower and each Subsidiary Guarantor.
          4.22 Foreign Assets Control Regulations and Anti-Money Laundering.
(a) Neither the making of Loans under this Agreement nor the use of the proceeds
thereof shall cause the Borrower or any of its Subsidiaries to violate any
material provision of the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the
United States Department of Treasury, any regulations promulgated thereunder by
OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto. Without limiting the foregoing, neither the Borrower nor any
of its Subsidiaries (i) is a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) knowingly engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise knowingly associated with any
such person in any manner violative of such Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order.
          (b) The Borrower and its Subsidiaries are in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
hereunder will knowingly be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
          4.23 Double Vision Film. As of the Closing Date, Double Vision Film
Limited owns no material property or assets other than such property and assets
as are subject to (i) a Charge and Deed of Assignment dated 31 March 2003 and
made between Double Vision Film Limited and Columbia Tristar Home Entertainment
Inc.; (ii) a Security Deposit Agreement and Charge on Cash Deposit dated 29
May 2003 and made between Double Vision Film Limited and The Governor and
Company of the Bank of Scotland; and (iii) a Charge over Cash Deposit dated 29
March 2003 and made between Double Vision Film Limited and Sovereign Finance
Plc.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The effectiveness of
this agreement and the agreement of each Lender to make the extension of credit
requested to be made by it on the Closing Date is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit, of the
following conditions precedent:
     (a) Credit Agreement; Security Documents. The Administrative Agent shall
have received (i) this Agreement, or, in the case of the Lenders, an Addendum,
executed and delivered by each Agent, the Borrower and each Person that is a
Lender as of the Closing Date, (ii) the Guarantee and Collateral Agreement,
executed and delivered by the



--------------------------------------------------------------------------------



 



52

Borrower and each applicable Subsidiary Guarantor, (iii) each IP Security
Agreement, executed and delivered by the Borrower and each applicable Subsidiary
Guarantor, (iv) the UK Debenture, executed and delivered by each UK Subsidiary
Guarantor, (v) the UK Charge Over Shares, executed and delivered by the Borrower
and (vi) an Acknowledgment and Consent in the form attached to the Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party.
     (b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received the financial statements described in Section 4.1.
     (c) Business Plan and Projections. The Lenders shall have received and
shall be satisfied with a business plan and financial projections through 2007,
prepared on a quarterly basis, and through 2011, prepared on an annual basis.
     (d) Indebtedness. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Borrower and its Subsidiaries have no
outstanding Indebtedness, other than Indebtedness permitted under Section 7.2(d)
and Section 7.2(p).
     (e) Approvals. All governmental and third party approvals necessary or, in
the reasonable discretion of the Administrative Agent, advisable in connection
with the extensions of credit and granting of Liens contemplated by the Loan
Documents, the continuing operations of the Group Members and the other
transactions contemplated hereby (including shareholder approvals, if any) shall
have been obtained and be in full force and effect.
     (f) Lien and Other Searches. The Administrative Agent shall have received
the results of (i) a recent lien search in each of the jurisdictions designated
by the Administrative Agent, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 7.3 or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent, (ii) in respect of each Group Member
incorporated in England and Wales, recent searches of such Person’s companies
file at the Companies Registry of England and Wales showing, amongst other
things, no appointment of (or the presentation of any petition in relation to
any appointment of) a receiver, liquidator or administrator and (iii) in respect
of any real property located in England and Wales, official priority searches in
favor of the Administrative Agent in relation to any registered titles giving a
sufficient period of priority (of at least 15 days following the Closing Date).
     (g) Fees. The Lenders and the Agents shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Closing
Date.
     (h) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit I, with appropriate insertions and attachments including,
without limitation, the formation documents and a long form good standing
certificate (where applicable) of



--------------------------------------------------------------------------------



 



53

each Group Member certified by the relevant authority of the jurisdiction of
organization of such Group Member.
     (i) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
          (i) the legal opinion of Paul, Hastings, Janofsky and Walker LLP,
counsel in the United States to the Borrower and its Subsidiaries, substantially
in the form of Exhibit J-1; and
          (ii) the legal opinion of Baker & McKenzie, counsel in England and
Wales to the Borrower and the UK Subsidiary Guarantors, substantially in the
form of Exhibit J-2.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement, and otherwise be in such form and
of such substance, as the Administrative Agent may reasonably require.
     (j) Pledged Equity Interests; Transfer Powers; Pledged Notes. The
Administrative Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Security Documents, together
with an undated transfer power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof (or, in the case of the Capital
Stock pledged pursuant to the UK Debenture and the UK Charge Over Shares, the
equivalent thereof for each entity incorporated in England and Wales), other
than the share certificates representing all of the issued and outstanding share
capital of 19 Artist Tours Limited and Double Vision Film Limited, and (ii) each
Pledged Note pledged to the Administrative Agent pursuant to the Security
Documents endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
     (k) Filings, Registrations and Recordings; Control Agreements. Each
document (including any Uniform Commercial Code financing statement or account
control agreement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be executed, delivered, filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall (within the
relevant time period for filing) be in proper form for execution, delivery,
filing, registration or recordation (or otherwise in form and substance
reasonably satisfactory to the Administrative Agent).
     (l) Solvency Certificate. The Administrative Agent shall have received and
shall be reasonably satisfied with a solvency certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit K, which shall
document the solvency of the Borrower and its Subsidiaries (on a consolidated
basis), after giving effect to the transactions contemplated hereby.



--------------------------------------------------------------------------------



 



54

     (m) No Default; Representations; Officer’s Certificate. No Default or Event
of Default shall have occurred and be continuing after giving effect to the
extensions of credit (if any) requested to be made on the Closing Date. Each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date. The Administrative Agent shall have
received a certificate executed on behalf of the Borrower by a Responsible
Officer of the Borrower certifying (i) as to the accuracy of the representations
and warranties of the Borrower and the other Loan Parties in the Loan Documents
and (ii) that since December 31, 2005, no event has occurred, that alone or in
connection with other events, could reasonably be expected to have a Material
Adverse Effect.
     (n) Insurance. The Administrative Agent shall be satisfied with the
insurance program to be maintained by the Borrower and its Subsidiaries and
shall have received insurance certificates reasonably satisfactory to the
Administrative Agent.
     (o) Consolidated EBITDA. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Consolidated EBITDA of the
Borrower and its Subsidiaries for the four fiscal quarters ending immediately
prior to the Closing Date, on a pro forma basis, after giving effect to the
transactions contemplated hereby and continuing operations (as contemplated to
be conducted as of the Closing Date), is greater than or equal to $25,500,000,
which evidence shall be in accordance with the financial statements referred to
in Section 4.1.
     (p) Agent for Service of Process. The Administrative Agent shall have
received evidence that the Borrower has appointed CKX UK Holdings to be its
agent for service of process in connection with the UK Charge Over Shares.
     (q) Share Register Extracts; Shareholder Resolutions. The Administrative
Agent shall have received (i) a certified extract of members of each Group
Member incorporated in England and Wales whose shares are subject to a security
interest granted or purported to be granted under the Security Documents (except
for Brilliant 19 Limited, Delirious Recordings Limited, Shy Records Limited and
19 International Sports Management Limited) and (ii) if required, shareholder
resolutions to amend the articles of association of any Group Member
incorporated in England and Wales to remove any restrictions on the
transferability of such Group Member’s shares upon the enforcement of the
security interests in respect thereof granted to the Administrative Agent (for
the benefit of the Secured Parties).
     (r) Miscellaneous. The Administrative Agent shall have received such other
documents, agreements, certificates and information as it shall reasonably
request.



--------------------------------------------------------------------------------



 



55

          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (c) Compliance with Financial Covenants. The Borrower shall be in
compliance with the financial covenants set forth in Section 7.1 on a pro forma
basis after giving effect to the extensions of credit requested to be made on
such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall and shall cause each
of its Subsidiaries to:
          6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, together with calculations demonstrating that the Borrower is
in compliance with the financial covenants set forth in Section 7.1, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Deloitte & Touche or other independent
certified public accountants of nationally recognized standing;
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
together with calculations demonstrating that the Borrower is in compliance with



--------------------------------------------------------------------------------



 



56

the financial covenants set forth in Section 7.1, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments); and
     (c) as soon as available, but in any event not later than 45 days after the
end of each month occurring during each fiscal year of the Borrower (other than
the third, sixth, ninth and twelfth such month), the unaudited consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of such month
and the related unaudited consolidated statements of income and of cash flows
for such month and the portion of the fiscal year through the end of such month,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except for regular year-end adjustments).
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent and each Lender:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
with respect to the financial covenants set forth in Section 7.1, except as
specified in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Loan Party with the provisions of this Agreement referred to therein as
of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and, if applicable, for determining the Applicable Margins and
Commitment Fee Rate, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a listing of any Intellectual Property
acquired by any Loan Party since the date of the most recent list delivered
pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Closing Date);
     (c) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
fiscal year following such year then ended (including a projected consolidated
balance sheet of the



--------------------------------------------------------------------------------



 



57

Borrower and its Subsidiaries as of the end of each fiscal quarter of such
following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year, prepared on a quarterly basis (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;
     (d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower (or 90 days, in the case of the last fiscal quarter of
any fiscal year), a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;
     (e) as soon as possible and in any event within five days of obtaining
knowledge thereof, notice of any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions,
could reasonably be expected to result in the payment by the Borrower or any of
its Subsidiaries of a Material Environmental Amount;
     (f) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC; and
     (g) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except to the extent that (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) such obligation is not
material to the Group Members taken as a whole.
          6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational, company or corporate existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be



--------------------------------------------------------------------------------



 



58

expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          6.5 Maintenance of Property; Insurance. (a) Keep all property useful
and used in the ordinary course of its business in good working order and
condition, ordinary wear and tear excepted, or replace or substitute such
property as necessary, except where failure to keep such property in good
working order or replace such property could not reasonably be expected to cause
a Material Adverse Effect and (b) maintain with financially sound and reputable
insurance companies insurance on all tangible property useful and used in the
ordinary course of its business in at least such amounts and against at least
such risks (but including in any event public liability and business
interruption) as are insured against as of the date hereof or as are otherwise
required to be maintained under any material contract or agreement or other
requirement applicable to any Group Member, in each case, except where the
failure to maintain such insurance could not reasonably be expected to cause a
Material Adverse Effect.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender, during normal business hours, from time to time
upon three Business Days’ prior notice (unless an Event of Default shall have
occurred and be continuing, in which case, no such notice shall be required), to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants; provided that
all such visits shall be arranged through the Administrative Agent, which shall
use reasonable efforts to coordinate such visits so as to minimize the total
number thereof, and any officer of any of the Group Members, if it so chooses,
may be present at such visit (except to the extent that such visit involves
discussions with such Group Member’s independent accountants or auditors and the
Administrative Agent has requested that such officer or officers not be
present). Physical access to any of the properties of any Group Member shall be
governed by the rules, policies and procedures of such property relating to
visits thereto by the public.
          6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or, to the knowledge of the Borrower, Fremantle or
(ii) litigation, investigation or proceeding that may exist at any time between
any Group Member or, to the knowledge of the Borrower, Fremantle on the one
hand, and any Governmental Authority on the other hand, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;



--------------------------------------------------------------------------------



 



59

     (c) any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought, which, if granted, could
reasonably be expected to result in a Material Adverse Effect or (iii) which
relates to any Loan Document;
     (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan, and, in each case
in clauses (i) and (ii) above, such event or condition, together with all other
events or conditions, if any, could reasonably be expected to result in any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), a Lien in
favor of the PBGC or a Material Adverse Effect; and
     (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.
          6.8 Intellectual Property.
          (a) Consistent with past practices (i) continue to use each material
Trademark in a manner that maintains such material Trademark in full force free
from any claim of abandonment for non-use, and (ii) use such material Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law.
          (b) Notify the Administrative Agent and the Lenders immediately if it
knows that any application or registration relating to any material Intellectual
Property owned by, or to their knowledge, licensed to, any Group Member may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Group Member’s or, to the Borrower’s
knowledge, Fremantle’s recorded interest or co-ownership of, or the validity of
any material Intellectual Property or such Group Member’s or, to the Borrower’s
knowledge, Fremantle’s right to register the same or to own and maintain the
same, unless such forfeiture, abandonment or dedication or such adverse
determination or development could not reasonably be expected to cause a
Material Adverse Effect or constitute an Event of Default.
          (c) Promptly upon a Group Member’s acquisition, exclusive license of,
or creation of any invention, trademark, copyrightable work or other
Intellectual Property (or rights



--------------------------------------------------------------------------------



 



60

in any of the foregoing) that can be registered, the value of which is material
in the context of the Group Members as a whole, apply for registration thereof
or require an agent to so apply with the United States Patent and Trademark
Office, the United States Copyright Office and the appropriate international
office to register such invention, trademark, copyrightable work or other
Intellectual Property or exclusive license thereof, as applicable, if such Group
Member shall deem that it is appropriate under the circumstances to effect,
reflect or protect such Intellectual Property in its reasonable discretion.
Whenever a Group Member, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
material Intellectual Property or the recordation of any exclusive license with
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, such Group Member shall report such filing to the
Administrative Agent within five Business Days after the last day of the fiscal
quarter in which such filing occurs. If any portion of the Intellectual Property
owned or licensed by any Group Member is included or purported to be included in
the Collateral, subject always to the ability to comply with local laws, upon
request of the Administrative Agent, each applicable Loan Party (if any) shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the security interest of the Administrative Agent, for the benefit of
the Secured Parties, in any Patent, Trademark or Copyright and (in the case of
Trademarks) the goodwill and general intangibles of such Loan Party relating
thereto or represented thereby; provided that the security interest granted in
respect thereof shall not attach to any applications for trademarks and service
marks filed in the U.S. Patent and Trademark Office (the “PTO”) on the basis of
a Group Member’s intent to use any such mark pursuant to 15 U.S.C. § 1051
Section 1(b) unless and until evidence of use of the mark in interstate commerce
is submitted to the PTO pursuant to 15 U.S.C. § 1060(a), at which point the
security interest granted under the Guaranty and Collateral Agreement shall
attach to each such application.
          (d) Take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or group of countries or any political subdivision of any of
the foregoing, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of the material
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability, unless the
failure to secure such applications or registrations could not reasonably be
expected to cause a Material Adverse Effect.
          (e) In the event that any material Intellectual Property of a Group
Member is infringed, misappropriated or diluted by another Person, such Loan
Party shall take such actions as such Group Member shall reasonably deem
appropriate under the circumstances, including, without limitation, initiating a
suit seeking injunctive relief and any and all damages for infringement,
misappropriation or dilution, to protect such Intellectual Property and will
promptly notify the Administrative Agent of such actions.
          6.9 Environmental Laws. (a) Comply in all material respects with, and
use commercially reasonable efforts to cause all tenants and subtenants, if any,
to comply in all material respects with, all applicable Environmental Laws and
Environmental Permits, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and



--------------------------------------------------------------------------------



 



61

subtenants obtain and comply in all material respects with and maintain, any and
all material Environmental Permits.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          6.10 Interest Rate Hedging. If and to the extent that the Borrower
obtains any New Term Loan Commitments in accordance with Section 2.15 or incurs
funded floating rate Indebtedness under Section 7.2(m) or (n), and the aggregate
amount of outstanding Indebtedness in respect thereof equals or exceeds
$100,000,000, within a period of time reasonably determined by the
Administrative Agent, enter into, and thereafter maintain, Hedging Agreements to
the extent necessary to provide that at least 50% of the aggregate principal
amount of such Indebtedness is subject to either a fixed interest rate or
interest rate protection for a period ending on the earlier of (x) three
(3) years after the incurrence thereof and (y) the Revolving Termination Date,
in each case, which Hedge Agreements shall have terms and conditions reasonably
satisfactory to the Administrative Agent.
          6.11 Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Loan Party (other than (x) any property
described in paragraph (b), (c) or (d) below and (y) any property subject to a
Lien expressly permitted by Section 7.3(g)) as to which the Administrative
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
and subject always to the ability to comply with local laws, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Security Documents or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property (subject to Liens on assets other than Capital Stock permitted
under Section 7.3 and as otherwise permitted to not be so granted according to
the terms of the Collateral Documents), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Security Documents or by law or as may be requested by the Administrative
Agent and the delivery of certificates and transfer powers in respect of any
newly formed or acquired Subsidiary (or, in any such case, the equivalent
thereof required in any other jurisdiction).
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $1,000,000 acquired after
the Closing Date by any Loan Party (other than any property subject to a Lien
expressly permitted by Section 7.3(g)) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, and subject
always to the ability to comply with local laws, promptly (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such real property, (ii) if requested
by the Administrative Agent, provide the Secured Parties with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA



--------------------------------------------------------------------------------



 



62

survey thereof in relation to United States real property, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), and subject always
to the ability to comply with local laws (including as to financial assistance),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Security Documents as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary, if it
satisfies the requirements set forth in the definition of “Subsidiary
Guarantor”, (A) to become a party to (i) the Guarantee and Collateral Agreement
(as a Guarantor and as a Grantor thereunder) or such further Security Documents,
and (ii) if such entity is incorporated under the laws of England and Wales, the
UK Debenture, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the relevant Security
Documents of such new Subsidiary, including the filing of Uniform Commercial
Code financing statements (or the equivalent thereof in any other applicable
jurisdiction) in such jurisdictions as may be required by the Security Documents
or by law or as may be reasonably requested by the Administrative Agent and
(C) to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent and (v) (if applicable) delivery to the
Administrative Agent of any such documents as may be required in compliance with
relevant financial assistance laws (each satisfactory to the Administrative
Agent).
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement (or such other Security Documents) as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Excluded Foreign Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, as the case
may be, and take such other action as may be necessary or, in the opinion of



--------------------------------------------------------------------------------



 



63

the Administrative Agent, desirable to perfect the Administrative Agent’s
security interest therein, and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          (e) In the event that any Group Member is prevented from complying
with its obligations under this Section 6.11 or elsewhere in this Article 6 as a
result of any local laws (including as to financial assistance), then each Loan
Party will use all reasonable efforts to overcome the relevant legal prohibition
(and, in the case of a financial assistance or similar prohibition, will procure
that the relevant Group Member will undertake all whitewash or similar
procedures which are possible, whether under the Companies Act 1985 of England
and Wales or otherwise) to enable the relevant obligation to be complied with as
soon as is reasonably practicable.
          6.12 Further Assurances. Subject always to the ability to comply with
local laws (including as to financial assistance), from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights or priority of the Administrative Agent and
the Secured Parties with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the borrower or any Subsidiary
which may be deemed to be part of the Collateral) pursuant hereto or thereto
(provided that, in relation to the shares of Capital Stock of any Subsidiary
formed and existing under laws of England and Wales, the UK Subsidiary
Guarantors shall not be required to perfect the security interest in such shares
of Capital Stock if and to the extent that such action is prohibited pursuant to
the applicable governing or other joint venture documents as in effect as of the
Closing Date). Upon the exercise by the Administrative Agent or any Secured
Party of any power, right, privilege or remedy pursuant to this Agreement or the
other Loan Documents which requires any consent, approval, recording
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
          6.13 Use of Proceeds. Use the proceeds of the Loans only for the
purposes described in Section 4.16.
          6.14 Post-Closing Obligations. Within 30 Business Days following the
Closing Date, deliver or cause to be delivered (a) a certified extract of
members for each of Brilliant 19 Limited, Delirious Recordings Limited, Shy
Records Limited and 19 International Sports Management Limited, (b) share
certificates representing all of the issued and outstanding share capital of 19
Artist Tours Limited and Double Vision Film Limited and (c) account control
agreements, in form and substance reasonably satisfactory to the Administrative
Agent, duly executed and delivered by JPMorgan Chase Bank for each of the
following entities and accounts: (i) 19 Entertainment, Inc.
(Acct # 904-886980), (ii) On the Road Productions (Acct # 904-944743), (iii) All
Girl Productions (Acct # 904-017184), (iv) 19 Touring LLC (Acct # 904-



--------------------------------------------------------------------------------



 



64

886832), (v) Dance Nation Productions (Acct # 904-068072), (vi) Southside
Productions (Acct # 904-043657), (vii) 19 Recording Services, Inc. (Acct #
904-029069), (viii) 19 Recordings, Inc. (Acct # 904-117812) and (ix) J2K
Productions, Inc. (Acct # 904-017192). In satisfaction of its obligations under
clause (c) above, the Borrower shall be permitted to cause any or all of the
accounts specified in clause (c) to be closed and the funds deposited therein to
be transferred to another account that is subject to an account control
agreement in form and substance reasonably satisfactory to the Administrative
Agent.
          6.15 UK Financial Assistance. The Borrower will ensure that all
payments among the Borrower and any of its applicable Subsidiaries (or any of
them) have been and will be made in compliance with applicable local laws or
regulations concerning financial assistance by a company for the acquisition of
or subscription for its own shares or concerning the protection of shareholders’
capital.
SECTION 7. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:
          7.1 Financial Condition Covenants. (a) Consolidated Leverage Ratio.
Permit the Consolidated Leverage Ratio for any period of four consecutive fiscal
quarters of the Borrower to exceed the ratio of 4.5:1.0.
          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

          Consolidated Interest Fiscal Quarter   Coverage Ratio
Closing Date through Fiscal Quarter ending
  2.0:1.0
9/30/2007
   
Fiscal Quarter ending 12/31/2007 through
  2.5:1.0
Fiscal Quarter ending 6/30/2009
   
Fiscal Quarter ending 9/30/2009 and thereafter
  3.0:1.0

          7.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) unsecured Indebtedness (i) of the Borrower to any Subsidiary Guarantor
(provided that such Indebtedness is subordinated to the payment of the
Obligations in accordance with the Subordination Provisions and the notes issued
in respect thereof have been pledged to the Administrative Agent, for the
benefit of the Secured Parties), (ii) of any Subsidiary Guarantor to the
Borrower (provided that such Indebtedness is



--------------------------------------------------------------------------------



 



65

subordinated to the payment of the Obligations in accordance with the
Subordination Provisions and the notes issued in respect thereof have been
pledged to the Administrative Agent, for the benefit of the Secured Parties),
(iii) of any Subsidiary to the Borrower or any Subsidiary Guarantor (provided
that such Indebtedness is subordinated to the payment of the Obligations in
accordance with the Subordination Provisions and the notes issued in respect
thereof have been pledged to the Administrative Agent, for the benefit of the
Secured Parties), and (iv) of any Subsidiary that is not a Subsidiary Guarantor
to any other Subsidiary (provided that such Indebtedness is subordinated to the
payment of the Obligations in accordance with the Subordination Provisions);
     (c) Indebtedness in respect of bankers’ acceptances and bid, performance
and surety or appeal bonds, workers’ compensation claims and payment obligations
in connection with self-insurance or similar obligations, in each case in the
ordinary course of business, including guarantees or obligations of the Borrower
with respect to letters of credit, issued in the ordinary course of business,
supporting such obligations;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without (i) shortening the maturity or weighted average life thereof or
(ii) increasing the principal amount thereof, other than to pay any customary
fees and premiums required to be paid under the terms of the instrument
governing such Indebtedness and to pay reasonable expenses incurred in
connection with such refinancing, refunding, renewal or extension);
     (e) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is extinguished within five
Business Days of incurrence;
     (f) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $1,000,000 at any one time outstanding;
     (g) Hedge Agreements permitted under Section 7.12;
     (h) Indebtedness represented by guarantees by the Borrower or any
Subsidiary Guarantor of Indebtedness of the Borrower or any Subsidiary otherwise
permitted to be incurred under this Agreement, provided that such guarantees are
subordinated to the Obligations (and any guarantee thereof) on the same terms as
the underlying Indebtedness in respect thereof;
     (i) Indebtedness consisting of guarantees, indemnities or obligations in
respect of purchase price adjustments in connection with the acquisition or
disposition of assets or the Capital Stock of Subsidiaries permitted by this
Agreement;
     (j) Indebtedness incurred under commercial letters of credit issued for the
account of a Group Member in the ordinary course of business (and not for the
purpose of, directly or indirectly, incurring Indebtedness or providing credit
support or a similar



--------------------------------------------------------------------------------



 



66

arrangement in respect of Indebtedness), provided that any drawing under any
such letter of credit is reimbursed in full within seven days;
     (k) Indebtedness of the Borrower or any Subsidiary Guarantor comprising
“earn-out” obligations payable in connection with any Permitted Acquisition or
Permitted Joint Venture made by the Borrower or such Subsidiary Guarantor in an
aggregate amount not to exceed 5.0% of the aggregate consideration paid by the
Borrower or such Subsidiary Guarantor in connection with such Permitted
Acquisition or Permitted Joint Venture (and any renewals or extensions thereof);
     (l) Acquired Indebtedness in an aggregate amount not to exceed $5,000,000;
     (m) Indebtedness of the Borrower or any Subsidiary Guarantor, secured on a
second priority basis by the Collateral, in an aggregate amount not to exceed
$375,000,000 at any one time outstanding, when taken together with any
Indebtedness and undrawn Commitments outstanding pursuant to clause (a) of this
Section 7.2, provided that (i) any entity providing any guarantee or other
credit support in respect of any obligations incurred under this clause
(m) shall also be a Subsidiary Guarantor hereunder and (ii) the lenders in
respect of such Indebtedness shall have entered into an intercreditor agreement
on terms and conditions reasonably satisfactory to the Required Lenders;
     (n) Subordinated Debt of the Borrower (and not of any of its Subsidiaries)
in an aggregate amount not to exceed $500,000,000 at any one time outstanding
and Guarantee Obligations of any Subsidiary Guarantor in respect of such
Subordinated Debt, provided that such Guarantee Obligations are subordinated to
the Obligations (and any guarantee thereof) on the same terms as such
Subordinated Debt;
     (o) Non-Recourse Indebtedness in an amount for any Permitted Joint Venture
not to exceed 65% of the fair market value of the assets owned by such Permitted
Joint Venture; and
     (p) obligations of the Borrower to repurchase all or a portion of its
outstanding Capital Stock from Simon Fuller pursuant to that certain Lock-in and
Put and Call Option Deed dated as of March 17, 2005 (as such deed is in effect
as of the Closing Date), to the extent such obligations constitute Indebtedness.
          7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:
     (a) Liens for taxes, assessments or governmental charges or claims either
(i) not delinquent or (ii) that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or the other applicable Group Members, as the case
may be, in conformity with GAAP;
     (b) common law or statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, repairmen, maritime and other Liens
imposed



--------------------------------------------------------------------------------



 



67

by law incurred in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(f) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created within 120 days of
the date on which such property or equipment is acquired, (ii) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) judgment Liens (other than with respect to judgments of a size
sufficient to cause an Event of Default under this Agreement) so long as such
Lien is adequately bonded and any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;
     (k) Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other property relating to such
letters of credit and products and proceeds thereof;
     (l) leases, subleases, non-exclusive licenses and non-exclusive sublicenses
granted by the Borrower and its Subsidiaries to others on arm’s-length terms
that do not materially interfere with the ordinary course of business of the
Borrower or any of its Subsidiaries;



--------------------------------------------------------------------------------



 



68

     (m) bankers’ Liens, rights of setoff and similar Liens with respect to cash
and Cash Equivalents on deposit in one or more bank accounts in the ordinary
course of business;
     (n) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payments of custom duties in connection with the importation of
goods;
     (o) Liens by way of rent deposit created in favor of commercial landlords,
provided that the amount of Indebtedness secured thereby does not in the
aggregate exceed $1,000,000 or its equivalent in other currencies;
     (p) Liens securing Indebtedness of the Borrower pursuant to Section 7.2(l)
or (m);
     (q) Liens not otherwise permitted by this Section on assets of the Borrower
and its Subsidiaries so long as neither (i) the aggregate outstanding principal
amount of the obligations secured thereby nor (ii) the aggregate fair market
value (determined as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrower and all Subsidiaries) $5,000,000 at any one
time; and
     (r) Liens securing Non-Recourse Indebtedness permitted under
Section 7.2(o), provided that such Liens shall extend only to the assets of (and
Capital Stock or other ownership interests in) the applicable Permitted Joint
Venture that is the borrower of such Non-Recourse Indebtedness.
          7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:
     (a) (i) any Subsidiary Guarantor may be merged or consolidated with or into
the Borrower or any other Subsidiary Guarantor (provided that if such merger or
consolidation involves the Borrower, the Borrower shall be the continuing or
surviving entity), (ii) any Subsidiary of the Borrower that is not a Subsidiary
Guarantor may be merged with or consolidated into the Borrower or any Subsidiary
Guarantor (provided that the Borrower or the applicable Subsidiary Guarantor
shall be the continuing or surviving corporation) and (iii) any Subsidiary of
the Borrower that is not a Subsidiary Guarantor may be merged with or
consolidated into any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor; and
     (b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary
Guarantor (provided if the relevant asset was the subject of a Lien pursuant to
any Security Document, the Borrower or the applicable Subsidiary Guarantor shall
grant security to a similar extent and of a comparable quality over such asset
in favor of the Administrative Agent, for the benefit of the Secured Parties
(such security to be in form and substance satisfactory to the Administrative
Agent));



--------------------------------------------------------------------------------



 



69

     (c) in connection with a Permitted Acquisition or Permitted Joint Venture,
any Person that is the subject of such Permitted Acquisition or Permitted Joint
Venture (other than any Permitted Joint Venture that has obligations owing in
respect of any Non- Recourse Indebtedness) may be merged or consolidated with or
into the Borrower or any Subsidiary Guarantor (provided that the Borrower or the
applicable Subsidiary Guarantor shall be the continuing or surviving
corporation); and
     (d) transactions permitted under Section 7.5 shall be permitted.
          7.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory or licensing of Intellectual Property in the
ordinary course of business on a non-exclusive basis, and the abandonment or
other Disposition of Intellectual Property that is negligible and non-material
to the business of the Group Members as a whole;
     (c) Dispositions permitted by Section 7.4(b);
     (d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
provided that if such Capital Stock was the subject of a Lien pursuant to any
Security Document, the Borrower shall grant security to a similar extent and of
a comparable quality over such asset in favor of the Administrative Agent, for
the benefit of the Secured Parties (such security to be in form and substance
satisfactory to the Administrative Agent);
     (e) the Disposition of assets with an aggregate fair market value not to
exceed $5,000,000;
     (f) the disposition of cash not otherwise prohibited by this Agreement; and
     (g) the Disposition by CKX G.O.A.T. Holding Corp. and/or G.O.A.T., Inc. in
an aggregate amount of up to 5% of the membership interests in the GOAT
Operating Company to the Muhammad Ali Family Trust if and to the extent required
under the express terms of the GOAT Operating Agreement, as in effect on the
Closing Date.
          7.6 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (collectively, “Restricted Payments”), except that:



--------------------------------------------------------------------------------



 



70

     (a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor and (ii) any Subsidiary may make Restricted Payments in a
proportionate manner to the Borrower (or a Subsidiary Guarantor, as applicable)
and the other holders of such Subsidiary’s Capital Stock in respect of such
holders’ proportionate ownership of such Subsidiary;
     (b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may purchase its common stock
or common stock options from present or former officers or employees of any
Group Member upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
clause (b) after the date hereof shall not exceed $2,500,000;
     (c) Elvis Presley Enterprises, LLC and Elvis Presley Enterprises Inc. (and,
to the extent required, the EPE Holding Corporation) may pay dividends to the
Trust pursuant to the applicable Elvis Operating Company Charter Documents, as
in effect on the Closing Date;
     (d) purchases by any Group Member of the Capital Stock of any Group Member
or Permitted Joint Venture from any Person that is not a Group Member or
Permitted Joint Venture in an aggregate amount not to exceed $30,000,000 from
and after the Closing Date (provided that (i) the Borrower shall be in
compliance with the financial covenants set forth in Section 7.1 on a pro forma
basis after giving effect to any such purchase (as certified by a Responsible
Officer of the Borrower), (ii) the amount paid by the Borrower and its
Subsidiaries in respect of any “put” or similar obligation arising in connection
with any individual Permitted Acquisition or Permitted Joint Venture shall not
exceed 30% of the aggregate consideration paid by the Borrower and its
Subsidiaries for such Permitted Acquisition or Permitted Joint Venture (as
certified by a Responsible Officer of the Borrower), (iii) the amount paid by
the Borrower and its Subsidiaries in connection with the exercise of any “call”
or similar right by any of them (other than any such exercise by the Borrower of
its “call” rights to purchase its Capital Stock from Simon Fuller pursuant to
that certain Lock-in and Put and Call Option Deed dated as of March 17, 2005, as
in effect on the Closing Date) shall not exceed $15,000,000 in the aggregate and
(iv) the dollar caps specified above shall be reduced by the dollar amount of
any Investments made pursuant to Section 7.8(k));
     (e) to the extent that amounts available to be used for such purpose in
accordance with clause (d) above have been fully utilized (or are being fully
utilized in connection with such repurchase), repurchases by the Borrower of all
or a portion of its Capital Stock from Simon Fuller, as a result of the exercise
by the Borrower of its rights under that certain Lock-in and Put and Call Option
Deed dated as of March 17, 2005, as in effect on the Closing Date, in an
aggregate amount not to exceed $10,000,000;
     (f) the GOAT Operating Company may pay dividends to the Muhammad Ali Family
Trust pursuant to the GOAT Operating Agreement, as in effect on the Closing
Date;



--------------------------------------------------------------------------------



 



71

     (g) repurchases by the Borrower of all or a portion of its Capital Stock
from Simon Fuller as and to the extent required as a result of the exercise by
Simon Fuller of his rights under that certain Lock-in and Put and Call Option
Deed dated as of March 17, 2005, as in effect on the Closing Date; and
     (h) Investments permitted under Section 7.8(1) or Section 7.8(m), in either
case, to the extent that such Investments would constitute Restricted Payments.
          7.7 Capital Expenditures. Make or commit to make any Capital
Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $10,000,000 in any
fiscal year of the Borrower (provided that (i) any portion of such amount, if
not so expended in the fiscal year for which it is permitted, may be carried
over for expenditure in the next succeeding fiscal year (but not for expenditure
in any further succeeding fiscal year) and (ii) Capital Expenditures made
pursuant to this clause (a) during any fiscal year shall be deemed made, first,
in respect of amounts permitted for such fiscal year as provided above (without
regard to this proviso) and, second, in respect of amounts carried over from the
prior fiscal year pursuant to clause (i) above), and (b) Capital Expenditures
consisting of Permitted Acquisitions and Permitted Joint Ventures otherwise
permitted under Section 7.8.
          7.8 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in cash and Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances to employees, directors and officers of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $1,000,000 at any one time outstanding;
     (e) intercompany Investments by (i) the Borrower in any Subsidiary
Guarantor or any Subsidiary of the Borrower that concurrently with such
Investment becomes a Subsidiary Guarantor (provided that, in each case, such
Investments that consist of intercompany Indebtedness shall be subordinated to
the Obligations in accordance with the Subordination Provisions and any notes
issued in respect thereof have been pledged to the Administrative Agent, for the
benefit of the Secured Parties), (ii) any Subsidiary Guarantor in the Borrower
or any other Subsidiary Guarantor or any Subsidiary of the Borrower that
concurrently with such Investment becomes a Subsidiary Guarantor (provided that,
in each case, such Investments that consist of intercompany Indebtedness shall
be subordinated to the Obligations in accordance with the Subordination
Provisions and any notes issued in respect thereof have been pledged to the
Administrative Agent, for the benefit of the Secured Parties); (iii) any
Subsidiary that



--------------------------------------------------------------------------------



 



72

is not a Subsidiary Guarantor in the Borrower or any Subsidiary Guarantor or any
Subsidiary of the Borrower that concurrently with such Investment becomes a
Subsidiary Guarantor consisting of intercompany Indebtedness (provided that, in
each case, such Indebtedness shall be subordinated to the Obligations in
accordance with the Subordination Provisions), or (iv) any Subsidiary that is
not a Subsidiary Guarantor in any other Subsidiary that is not a Subsidiary
Guarantor (provided that, in each case, such Investments that consist of
intercompany Indebtedness shall be subordinated to the Obligations in accordance
with the Subordination Provisions and any notes issued in respect thereof have
been pledged to the Administrative Agent, for the benefit of the Secured
Parties);
     (f) intercompany Investments by the Borrower or any of its Subsidiaries in
any Person (provided that such Investments that consist of intercompany
Indebtedness shall be subordinated to the Obligations in accordance with the
Subordination Provisions and any notes issued in respect thereof have been
pledged to the Administrative Agent, for the benefit of the Secured Parties, to
the extent otherwise required hereunder), that, prior and after giving effect to
such Investment, is a Foreign Subsidiary (including, without limitation,
Guarantee Obligations with respect to obligations of any such Foreign
Subsidiary, loans made to any such Foreign Subsidiary and Investments resulting
from mergers with or sales of assets to any such Foreign Subsidiary) in an
aggregate amount (valued at cost) not to exceed $1,000,000 during the term of
this Agreement;
     (g) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $2,000,000 during the term of this
Agreement;
     (h) Investments under Hedge Agreements entered into in the ordinary course
of a Group Member’s business and not for speculative purposes and otherwise in
compliance with this Agreement;
     (i) Investments in securities of trade creditors, licensors, licensees or
customers received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers or in
good faith settlement of delinquent obligations of such trade creditors or
customers;
     (j) Investments made after the Closing Date consisting of Permitted
Acquisitions and Permitted Joint Ventures; provided that (i) the aggregate
consideration paid in connection with all Permitted Acquisitions and Permitted
Joint Ventures shall not exceed $40,000,000 (after giving effect to any Net Cash
Proceeds as described in clause (iii) below), (ii) the aggregate consideration
paid in connection with all Permitted Joint Ventures shall not exceed
$20,000,000 (after giving effect to any Net Cash Proceeds as described in clause
(iv) below), (iii) the dollar cap specified in clause (i) above shall be
increased by an amount equal to the Net Cash Proceeds of any Asset Sale
consisting of a Permitted Acquisition or Permitted Joint Venture previously
consummated pursuant to this clause (j), as certified by a Responsible Officer
of the Borrower (provided that such dollar cap shall in no event be greater than
$40,000,000 after giving effect to any such increase) and (iv) the dollar cap
specified in clause (ii) above shall be increased by an



--------------------------------------------------------------------------------



 



73

amount equal to the Net Cash Proceeds of any Asset Sale consisting of a
Permitted Joint Venture previously consummated pursuant to this clause (j), as
certified by a Responsible Officer of the Borrower (provided that such dollar
cap shall in no event be greater than $20,000,000 after giving effect to any
such increase);
     (k) purchases by any Group Member of the Capital Stock of any Group Member
or Permitted Joint Venture from a Person that is not a Group Member or Permitted
Joint Venture in an aggregate amount not to exceed $30,000,000 from and after
the Closing Date (provided that (i) the Borrower shall be in compliance with the
financial covenants set forth in Section 7.1 on a pro forma basis after giving
effect to any such purchase (as certified by a Responsible Officer of the
Borrower), (ii) the amount paid by the Borrower and its Subsidiaries in respect
of any “put” or similar obligation arising in connection with any individual
Permitted Acquisition or Permitted Joint Venture shall not exceed 30% of the
aggregate consideration paid by the Borrower and its Subsidiaries for such
Permitted Acquisition or Permitted Joint Venture (as certified by a Responsible
Officer of the Borrower), (iii) the amount paid by the Borrower and its
Subsidiaries in connection with the exercise of any “call” or similar right by
any of them shall not exceed $15,000,000 in the aggregate and (iv) the dollar
caps specified above shall be reduced by the dollar amount of any Restricted
Payments made pursuant to Section 7.6(d));
     (l) purchases by EPE Holding Corporation from The Promenade Trust of
(i) all or any part of the Series B Preferred Stock and/or common stock of Elvis
Presley Enterprises, Inc., as and to the extent required as a result of the
exercise by The Promenade Trust of its rights under the terms of the
Shareholders Agreement, dated February 7, 2005, as in effect on the Closing Date
and (ii) all or any part of the Series B membership interests in Elvis Presley
Enterprises, LLC, as and to the extent required as a result of the exercise by
The Promenade Trust of its rights under the terms of the limited liability
company operating agreement of Elvis Presley Enterprises, LLC, dated as of
February 7, 2005, as in effect on the Closing Date; and
     (m) purchases by CKX G.O.A.T. Holding Corp. and/or G.O.A.T., Inc. of all of
the membership interests of the GOAT Operating Company owned by the Muhammad Ali
Family Trust as and to the extent required as result of the exercise by the
Muhammad Ali Family Trust of its rights under the GOAT Operating Agreement, as
in effect on the Closing Date.
          7.9 Optional Payments and Modifications of Certain Debt Instruments.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Indebtedness referred to in Section 7.2(1),
(m) or (n), (b) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Indebtedness referred to in Section 7.2(1), (m), (n) or (o) (other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon and (ii) does not
involve the, payment of a consent fee), (c) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Presley Preferred Equity (other than any such
amendment,



--------------------------------------------------------------------------------



 



74

modification, waiver or other change that (x) (i) would extend the scheduled
redemption date or reduce the amount of any scheduled redemption payment or
reduce the rate or extend any date for payment of dividends thereon and
(ii) does not involve the payment of a consent fee) or would be required in
connection with effecting any merger or consolidation contemplated by
Section 7.4(b)).
          7.10 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) set forth on
Schedule 7.10, or (c) upon fair and reasonable terms no less favorable to the
relevant Group Member, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.
          7.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
          7.12 Hedge Agreements. Enter into any Hedge Agreement, except
(a) Hedge Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
          7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
          7.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits or imposes any condition upon
the ability of any Group Member (other than any Group Member that is not
required to become a Subsidiary Guarantor as provided in the definition thereof)
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents or any refinancing thereof, other than any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition shall only be effective against
the assets financed thereby), except agreements by a Permitted Joint Venture to
limit Liens on its assets under the terms of any Non-Recourse Indebtedness of
such Permitted Joint Venture.
          7.15 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any Subsidiary Guarantor, (b) make loans or advances
to, or other Investments in, the Borrower or any Subsidiary



--------------------------------------------------------------------------------



 



75

Guarantor or (c) transfer any of its assets to the Borrower or any Subsidiary
Guarantor, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents,
(ii) applicable law or any rule, regulation or order, (iii) customary
non-assignment provisions or restrictions on cash or other deposits contained in
any contract or any lease governing a leasehold interest of any Group Member,
(iv) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien, (v) restrictions imposed by
any agreement to sell assets or Capital Stock permitted under this Agreement to
any Person pending the closing of such sale, (vi) customary provisions in joint
venture agreements and other similar agreements entered into by the Borrower or
one of its Subsidiaries and any Person (other than the Borrower or any Affiliate
of the Borrower), in each case, relating solely to the respective joint venture
or similar entity or the equity interests therein and entered into in the
ordinary course of business, (vii) purchase money obligations (including any
capitalized lease obligations) relating to property acquired in the ordinary
course of business, (viii) restrictions imposed under the Elvis Operating
Company Charter Documents, as in effect on the Closing Date or (ix) restrictions
imposed on any Permitted Joint Venture under the terms of any Non-Recourse
Indebtedness.
          7.16 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement, that are described
in clause (b) of the definition of “Permitted Acquisition” and “Permitted Joint
Venture” or that are reasonably related thereto.
          7.17 Certain Amendments. Amend, supplement or otherwise modify
(pursuant to a waiver or otherwise) the terms and conditions of (a) any Group
Member’s organizational or constitutional documents or (b) any material
agreement (including without limitation the Fuller Employment Agreement and the
Fuller Non-Compete Agreement), in each case, except for any such amendment,
supplement or modification that could not reasonably be expected to have a
Material Adverse Effect or (in the case of any Group Member’s organizational or
constitutional documents) that would impose any restrictions on the
transferability of such Group Member’s shares upon the enforcement of the
security interests in respect thereof granted to the Administrative Agent (in
its capacity as such).
          7.18 Accounting Changes. Permit, or cause any of its Subsidiaries to
make or permit, any material change in its accounting policies or reporting
practices, except as may be required by or permitted under GAAP.
          7.19 Intellectual Property.
          (a) Knowingly perform any act or knowingly instruct or authorize its
licensees to perform any act whereby any material Intellectual Property may
become forfeited, abandoned or dedicated to the public.
          (b) Knowingly perform any act or knowingly instruct or authorize its
licensees to perform any act that infringes, misappropriates or violates the
intellectual property rights of any other Person.



--------------------------------------------------------------------------------



 



76

          7.20 Hazardous Substances. Knowingly permit, or cause any of its
Subsidiaries to knowingly permit, any Hazardous Substances to be brought on to
or located on any of the Properties, except in compliance in all material
respects with, and in a manner not reasonably likely to lead to any liability
pursuant to, all applicable Environmental Laws only in such quantities and types
as reasonably needed to conduct the Business. If any such Hazardous Substance is
brought onto any Property by any Group Member or found located thereon due to
the actions of any Group Member in violation of this Section, the Borrower shall
diligently undertake all removal, remedial and other response actions required
under applicable Environmental Laws. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT
ALL MATERIALS OF ENVIRONMENTAL CONCERN HANDLING PRACTICES AND ENVIRONMENTAL
PRACTICES AND PROCEDURES ARE THE SOLE RESPONSIBILITY OF SUCH LOAN PARTY AND ITS
SUBSIDIARIES. EACH LOAN PARTY FURTHER ACKNOWLEDGES THAT NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER IS AN ENVIRONMENTAL CONSULTANT, ENGINEER,
INVESTIGATOR OR INSPECTOR OF ANY TYPE WHATSOEVER. NO ACT (OR DECISION NOT TO
ACT) OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATED TO THIS AGREEMENT OR ANY
LOAN DOCUMENT SHALL GIVE RISE TO ANY OBLIGATION OR LIABILITY ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO ENVIRONMENTAL MATTERS OR
PURSUANT TO ENVIRONMENTAL LAWS. IN NO EVENT SHALL ANY INFORMATION OBTAINED FROM
THE ADMINISTRATIVE AGENT OR ANY LENDER OR THEIR RESPECTIVE EMPLOYEES,
REPRESENTATIVES OR AGENTS PURSUANT TO THIS AGREEMENT OR ANY LOAN DOCUMENT
CONCERNING THE ENVIRONMENTAL CONDITION OF THE PROPERTIES OR THE BUSINESS OF ANY
LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY BE CONSIDERED BY ANY LOAN PARTY
OR ANY SUBSIDIARY OF ANY LOAN PARTY (OR ANY OTHER RECIPIENT OF SUCH INFORMATION)
AS CONSTITUTING LEGAL OR ENVIRONMENTAL CONSULTING, ENGINEERING, INVESTIGATING OR
INSPECTING ADVICE, AND NEITHER ANY LOAN PARTY NOR ANY SUBSIDIARY OF ANY LOAN
PARTY (NOR ANY OTHER RECIPIENT OF SUCH INFORMATION) SHALL RELY ON SAID
INFORMATION. THE RESPONSIBILITY FOR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH
RESPECT TO THE PROPERTIES OR BUSINESS RESTS SOLELY WITH EACH LOAN PARTY AND ITS
SUBSIDIARIES. NOTHING IN THIS SECTION 7.20 SHALL LIMIT ANY RIGHTS THAT ANY LOAN
PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES MAY HAVE TO SEEK CONTRIBUTION OR
ALLOCATE RESPONSIBILITY PURSUANT TO ENVIRONMENTAL LAW FROM ANY THIRD PARTY
(OTHER THAN ANY SECURED PARTY).
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or



--------------------------------------------------------------------------------



 



77

     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) (i) any Loan Party shall default in the observance or performance of
any agreement contained in Sections 6.4(a)(i), 6.7(a), 7.1, 7.2, 7.3, 7.4, 7.5,
7.6, 7.8, 7.9, 7.10, 7.11, 7.13, 7.14, 7.15, 7.16, 7.17, 7.18 or 7.19 of this
Agreement or Section 5.4 or 5.7(b) of the Guarantee and Collateral Agreement, or
Clauses 4.3(b), 9.1, or 19.1 through 19.3 of the UK Debenture or Clauses 7.1(i)
or 8.1 of the UK Charge Over Shares or (ii) an “Event of Default” under and as
defined in any Mortgage shall have occurred and be continuing; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
     (e) any Group Member (i) defaults in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled due date with respect thereto; or (ii) defaults in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) defaults in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $2,500,000; or
     (f) (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator,
liquidator, administrative receiver, administrator or other similar official for
it or for all



--------------------------------------------------------------------------------



 



78

or any substantial part of its assets, or the Borrower or any Material
Subsidiary shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against the Borrower or any Material Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days (unless (x) such case, proceeding or other action is a winding-up
petition instituted under the laws of England which is frivolous or vexatious,
in which case such period shall be shortened to 14 days or (y) any other such
case, proceeding or other action is instituted under the laws of England, in
which case such period shall be shortened to zero days); or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof (unless such case, proceeding or other action is instituted
under the laws of England, in which case such period shall be shortened to
14 days); or (iv) the Borrower or any Material Subsidiary shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Material Subsidiary shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) and (iii) through (vi) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $1,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or



--------------------------------------------------------------------------------



 



79

     (i) any of the Loan Documents shall cease, for any reason other than as set
forth in Section 10.14, to be in full force and effect, or any Group Member or
any Affiliate of any Group Member shall so assert, or any Lien created by any of
the Security Documents covering Collateral having a fair market value in excess
of $1,000,000 shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) (i) the Sillerman Group shall cease to own beneficially at least 20% of
the outstanding voting Capital Stock of the Borrower (provided that issuances of
additional shares of the Borrower shall not cause an Event of Default under this
clause (k) unless and until the Sillerman Group ceases to own beneficially at
least 10% of the voting Capital Stock of the Borrower on a fully diluted basis);
(ii) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors; (iii) the Borrower shall cease to own and control,
legally and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock of each entity that is a Subsidiary Guarantor as of
the Closing Date, in each case, free and clear of all Liens (except Liens
created by the Security Documents); or (iv) any group or person (within the
meaning of Rule 13d-5 promulgated under the Exchange Act), other than the
Sillerman Group, shall become the “beneficial owner” (within the meaning of
Rule 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is currently exercisable or is exercisable
only upon the occurrence of a subsequent condition), directly or indirectly, of
more than 20% of the outstanding voting Capital Stock of the Borrower; or
     (l) (i) any portion of the Intellectual Property (other than as specified
in clause (i) of the definition thereof), that is included in or purported to be
included in the Collateral, becomes invalidated, falls into the public domain or
otherwise becomes impaired or (ii) any Group Member’s rights in rights of
publicity or rights in rights to a living or deceased natural Person’s name and
likeness becomes impaired, unless, in either case, such an event could not
reasonably be expected to cause a Material Adverse Effect; or
     (m) Fremantle shall breach any Contractual Obligation owed to any Group
Member and fail to cure such breach for a period of 60 days where such breach
could reasonably be expected to have a Material Adverse Effect;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default
(where such default is continuing), either or



--------------------------------------------------------------------------------



 



80

both of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents and any
Specified Hedge Agreements. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents and any Specified Hedge Agreements shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.
SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints each Agent as the agent of
such Lender (and, if applicable, each other Secured Party) under this Agreement
and the other Loan Documents, and each such Lender irrevocably authorizes such
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.



--------------------------------------------------------------------------------



 



81

          9.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.
          9.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.
          9.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such



--------------------------------------------------------------------------------



 



82

directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Secured
Parties.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender (and each
other Secured Party) expressly acknowledges that neither the Agents nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and each other Secured Party) represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement or any
Specified Hedge Agreement. Each Lender (and each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents or any Specified Hedge Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other inforniation concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
          9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Hedge Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court



--------------------------------------------------------------------------------



 



83

of competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender,”
“Lenders,” “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity.
          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Either Syndication Agent may, at any
time, by notice to the Lenders and the Administrative Agent, resign as
Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the resigning Syndication Agent hereunder shall
automatically be assumed by, and inure to the benefit of, the Administrative
Agent, without any further act by the resigning Syndication Agent, the
Administrative Agent or any Lender. Either Documentation Agent may, at any time,
by notice to the Lenders and the Administrative Agent, resign as Documentation
Agent hereunder, whereupon the duties, rights, obligations and responsibilities
of the resigning Documentation Agent hereunder shall automatically be assumed
by, and inure to the benefit of, the Administrative Agent, without any further
act by the resigning Documentation Agent, the Administrative Agent or any
Lender. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.
          9.10 Agents Generally. Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.



--------------------------------------------------------------------------------



 



84

          9.11 The Lead Arranger. The Lead Arranger, in its capacity as such,
shall have no duties or responsibilities, and shall incur no liability, under
this Agreement and other Loan Documents.
          9.12 Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of- pocket
expenses) incurred.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Except as otherwise provided below and in
Section 2.15, neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section. The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Required Lenders and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents or, except as set
forth in Section 10.14 or in the Guarantee and Collateral Agreement, release all
or substantially all of the Collateral or release any Subsidiary Guarantor from
its obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) effect modifications to
Section 10.6 that further restrict assignments by Lenders thereunder without the



--------------------------------------------------------------------------------



 



85

written consent of each Lender affected thereby; (v) reduce the percentage
specified in the definition of Required Lenders without the written consent of
all Lenders; (vi) amend, modify or waive any provision of Section 9 without the
written consent of each Agent adversely affected thereby; (vii) amend, modify or
waive any provision of Section 2.3 or 2.4 without the written consent of the
Swingline Lender; (viii) amend, modify or waive any provision of Sections 2.7 to
2.14 without the written consent of the Issuing Lender, or (ix) amend, modify or
waive any Loan Document so as to alter the ratable treatment of the Borrower
Hedge Agreement Obligations (as defined in the Guarantee and Collateral
Agreement) and the Borrower Credit Agreement Obligations in a manner adverse to
any Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

         
 
  The Borrower:   CKX, Inc.
 
      650 Madison Avenue, 16th Floor
 
      New York, New York 10022
 
      Attention: General Counsel
 
      Telecopy: (212) 753-3188
 
      Telephone: (212) 407-9101
 
       
 
  with a copy to:   Paul, Hastings, Janofsky & Walker LLP
 
      75 East 55th Street
 
      New York, New York 10022
 
      Attention: William Schwitter, Esq.
 
      Telecopy: (212) 230-7834
 
      Telephone: (212) 318-6400



--------------------------------------------------------------------------------



 



86

         
 
  The Administrative Agent:   Bear Stearns Corporate Lending Inc.
 
      383 Madison Avenue
 
      New York, New York 10179
 
      Attention: Kevin Cullen
 
      Telecopy: (212) 272-9184
 
      Telephone: (212) 272-5724
 
       
 
  with a copy to:   Latham & Watkins LLP
 
      885 Third Avenue, Suite 1000
 
      New York, New York 10022
 
      Attention: Michele Penzer, Esq.
 
      Telecopy: (212) 751-4864
 
      Telephone: (212) 906-1245
 
       
 
  The Syndication Agents:   UBS Loan Finance
 
      677 Washington Boulevard, 6th Floor
 
      South Stamford, Connecticut 06901
 
      Attention: Deborah Porter
 
      Telecopy: 203-719-3888
 
      Telephone: 203-719-6391
 
       
 
      The Bank of New York
 
      One Wall Street, 16th Floor
 
      New York, New York 10019
 
      Attention: Ellie Mai
 
      Telecopy: 212-635-8679
 
      Telephone: 212-635-8737
 
       
 
  The Documentation Agents:   Lehman Brothers Loan Portfolio Group
 
      745 7th Avenue, 5th Floor
 
      New York, New York 10019
 
      Attention: Craig J. Malloy
 
      Telecopy: 646-785-4617
 
      Telephone: 212-526-7150
 
       
 
      Credit Suisse
 
      One Madison Avenue
 
      New York, NY 10010
 
      Attention: Ed Markowski
 
      Telecopy: (212) 538-6851
 
      Telephone: (212) 538-3380

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.
               Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative



--------------------------------------------------------------------------------



 



87

Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of a single New
York counsel to such Agent (and appropriate local or special counsel), the
reasonable fees and disbursements of audit and accounting professionals and
filing and recording fees and expenses (and excluding corporate overhead and
other non out-of-pocket expenses), with statements with respect to the foregoing
to be submitted to the Borrower prior to the Closing Date (in the case of
amounts to be paid on the Closing Date) and from time to time thereafter on a
monthly basis or such other periodic basis as such Agent shall deem appropriate,
(b) to pay or reimburse each Lender and Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of a single New York counsel to each Lender and Agent
(and appropriate local or special counsel) and the fees and disbursements of
audit and accounting professionals (and excluding corporate overhead and other
non out-of-pocket expenses), (c) to pay, indemnify, and hold each Lender and
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, agents and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery,



--------------------------------------------------------------------------------



 



88

enforcement, performance and administration of this Agreement, the other Loan
Documents (regardless of whether any Loan Party is or is not a party to any such
actions or suits) and any such other documents, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
any Group Member or any of the Properties or the Business or the unauthorized
use by Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, violations, settlements, damages, costs
and expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to the General Counsel of the Borrower
(Telephone No. (212) 407-9101) (Telecopy No. (212) 753-3188), at the address of
the Borrower set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
          10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section (and any attempted assignment or transfer in violation of this
Section 10.6 shall be null and void).
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an (x) assignment to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person or, (y) any assignment by the Administrative Agent
(or its affiliates); and



--------------------------------------------------------------------------------



 



89

     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an Assignee that is
a Lender, an Affiliate of a Lender or an Approved Fund immediately prior to
giving effect to such assignment; and
     (C) in the case of any assignment of a Revolving Commitment, the Issuing
Lender and the Swingline Lender.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;
     (D) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such CLO; and
     (E) at any time prior to the date that is six months after the Closing
Date, after giving effect to any such assignment, an assigning Lender that was a
Lender as of the Closing Date shall (together with its affiliates) retain
Revolving Commitments and/or Revolving Extensions of Credit representing, in the
aggregate, not less than 67% of the Revolving Commitments of such Lender and its
affiliates as in effect as of the Closing Date.



--------------------------------------------------------------------------------



 



90

          For the purposes of this Section, the terms “Approved Fund” and “CLO”
have the following meanings:
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an affiliate of such
investment advisor.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.8, 3.9, 3.10 and 10.5). An assignee shall not be entitled to the
benefits of Section 3.9 unless such Assignee complies with Sections 3.9(d) and
(e). Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this



--------------------------------------------------------------------------------



 



91

Section and any written consent to such assignment required by paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.8, 3.9 and 3.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 3.8 or 3.9 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant shall not be entitled to the
benefits of Section 3.9 unless such Participant complies with Sections 3.9(d)
and (e).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(a). Each of the Borrower,
each Lender and the Administrative Agent hereby



--------------------------------------------------------------------------------



 



92

confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefited Lender”) shall receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any



--------------------------------------------------------------------------------



 



93

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;



--------------------------------------------------------------------------------



 



94

     (b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
          10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Secured Party
(without requirement of notice to or consent of any Secured Party except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraph (b) below.
          (b) At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Hedge Agreements) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding and the net
termination liability under or in respect of Specified Hedge Agreements at such
time shall have been cash collateralized or paid in full, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person and the Administrative Agent agrees (at the sole cost
and expense of the Borrower) to take such actions as may reasonably be requested
by the Borrower to evidence such release and termination.
          10.15 Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to or in connection with this Agreement that is designated by such Loan
Party as confidential; provided that nothing herein shall prevent any Agent or
any Lender from disclosing any such information (a) to any Agent, any other
Lender or any Lender’s Affiliate, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants, auditors (including independent auditors) and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.



--------------------------------------------------------------------------------



 



95

          10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
          10.17 Delivery of Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent an Addendum duly
executed by such Lender.
          10.18 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act
(Title III of Publ. L. 107-56 (signed into law October 26, 2001)), (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act. The Borrower shall, promptly upon the
reasonable request of the Administrative Agent or any Lender, provide all
documentation and other information reasonably requested in order to comply with
their respective ongoing obligations under applicable “know your customers” and
anti-money laundering rules and regulations, including the Patriot Act.
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

                  CKX, INC.    
 
           
 
  By:   /s/ Thomas P. Benson    
 
                Name: Thomas P. Benson         Title: Executive Vice President,
Chief
Financial Office and Treasurer    

Revolving Credit Agreement



--------------------------------------------------------------------------------



 



 

                  BEAR, STEARNS & CO. INC., as Exclusive
Advisor, Sole Lead Arranger and Sole Bookrunner    
 
           
 
  By:   /s/ Keith C. Barnish    
 
                Name: Keith C. Barnish         Title: Senior Managing Director  
 
 
                BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent and as a Lender    
 
           
 
  By:   /s/ Victor F. Bulzacchelli    
 
           
 
      Name: Victor F. Bulzacchelli    
 
      Title: Vice President    

Revolving Credit Agreement



--------------------------------------------------------------------------------



 



 

            THE BANK OF NEW YORK,
as Co-Syndication Agent and as a Lender
      By:   /s/ Mehrasa Raygani         Name:   Mehrasa Raygani        Title:  
Vice President     

Revolving Credit Agreement



--------------------------------------------------------------------------------



 



 

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Co-Documentation Agent and as a Lender
      By:   /s/ Doreen Barr   Mikhail Faybusovich         Name:   Doreen
Barr     Mikhail Faybusovich        Title:   Vice President          Associate 
   

Revolving Credit Agreement



--------------------------------------------------------------------------------



 



 

            LEHMAN COMMERCIAL PAPER, INC.,
as Co-Documentation Agent and as a Lender
      By:   /s/ Craig Malloy         Name:   Craig Malloy        Title:  
Authorized Signatory     

Revolving Credit Agreement



--------------------------------------------------------------------------------



 



 

            UBS SECURITIES LLC,
as Co-Syndication Agent
      By:   /s/ Daniel W. Ladd III         Name:   Daniel W. Ladd III       
Title:   Managing Director            By:   /s/ Francisco Pinto-Leite        
Name:   Francisco Pinto-Leite        Title:   Executive Director & Counsel
Region Americas Legal        UBS LOAN FINANCE LLC,
as a Lender
      By:           Name:   Richard L. Tavrow        Title:   Director         
  By:           Name:   Irja R. Otsa        Title:   Associate Director     

Revolving Credit Agreement



--------------------------------------------------------------------------------



 



 

            UBS SECURITIES LLC,
as Co-Syndication Agent
      By:           Name:           Title:               By:           Name:    
      Title:           UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director            By:           Name:   Irja R. Otsa        Title:  
Associate Director     

Revolving Credit Agreement



--------------------------------------------------------------------------------



 



 

Annex A
PRICING GRID FOR REVOLVING LOANS AND SWINGLINE LOANS

                      Applicable Margin for   Applicable Margin for Base Pricing
Level   Eurodollar Loans   Rate Loans
I
    150       50  
II
    175       75  
III
    200       100  
IV
    225       125  

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted
on and after the first Adjustment Date (as defined below) occurring after the
Closing Date, based on changes in the Consolidated Leverage Ratio, with such
adjustments to become effective on the date (the “Adjustment Date”) that is
three Business Days after the date on which (i) the relevant financial
statements are delivered to the Lenders pursuant to Section 6.1 or (ii) the
Borrower delivers evidence of the Consolidated Leverage Ratio in connection with
any Permitted Acquisition or Permitted Joint Venture (or similar transaction as
to which the Borrower is seeking an approval or modification from the Required
Lenders) and, in either case, to remain in effect until the next adjustment to
be effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in Section 6.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans and Swingline Loans shall be adjusted to be equal to the
Applicable Margins opposite the Pricing Level determined to exist on such
Adjustment Date from the financial statements or other information relating to
such Adjustment Date.
          As used herein, the following rules shall govern the determination of
Pricing Levels on each Adjustment Date:
          “Pricing Level I” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 3.00 to 1.00.
          “Pricing Level II” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 3.50 to 1.00
but greater than or equal to 3.00 to 1.00.
          “Pricing Level III” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 4.00 to 1.00
but greater than or equal to 3.50 to 1.00.
          “Pricing Level IV” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is greater than or equal to
4.00 to 1.00.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
CONTINGENT LIABILITIES
Pursuant to that certain Agreement, dated as of April 10, 2006 (as in effect on
the date hereof), by and among G.O.A.T., Inc., The Muhammad Ali Family Trust,
Muhammad Ali and Yolanda Ali, CKX, Inc. and GOAT Acquisition, Inc., the Borrower
has agreed to execute a guarantee regarding the satisfaction of all of the
obligations of G.O.A.T., LLC (i) to The Muhammad Ali Family Trust, Muhammad Ali
and Yolanda Ali under the GOAT Operating Agreement and (ii) to the landlord
under that certain Lease Agreement, dated as of April 10, 2006, between The
Yolanda E. Ali Family Trust, as landlord, and G.O.A.T. Inc., as tenant.

1



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES
Filing of a Current Report on Form 8-K with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



SCHEDULE 4.13
ERISA
G.O.A.T., Inc. is terminating the G.O.A.T., Inc. Defined Benefit Pension Plan in
a standard termination and will be fully funding any funding shortfall in
connection with the termination. The Ali Parties are required to fund any such
shortfall in excess of $50,000 pursuant to that certain Agreement dated
April 10, 2006 by and among G.O.A.T., Inc., The Muhammad Ali Family Trust,
Muhammad Ali and Yolanda Ali, CKX, Inc. and GOAT Acquisition, Inc.
As of the date of the last actuarial report for the G.O.A.T., Inc. Defined
Benefit Pension Plan, such plan was underfunded by approximately $500,000.

3



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
SUBSIDIARIES

              Jurisdiction of   % of each class of capital stock    
organization or   owned directly or indirectly by a Subsidiary   formation  
loan party
EPE Holding Corporation
  Delaware   Common Stock: 100% owned by CKX, Inc.
 
       
Elvis Presley Enterprises, LLC
  Delaware   Class A Membership Interests: 100% owned by EPE Holding Corporation
 
       
Elvis Presley Enterprises, Inc.
  Tennessee   Common Stock: 85% owned by EPE Holding Corporation Series A
Preferred Shares: 100% owned by EPE Holding Corporation
 
       
Elvis Presley’s Memphis, LLC
  Tennessee   Membership Interest: 85% owned indirectly
by EPE Holding Corporation
 
       
Elvis Anthology, LLC
  Tennessee   Membership Interest: 85% owned indirectly by EPE Holding
Corporation
 
       
Meadow Oaks Apartments, Inc.
  Tennessee   Common Stock: 85% owned indirectly by EPE Holding Corporation
 
       
Elvis Presley’s Heartbreak Hotel, LLC
  Tennessee   Membership Interest: 85% owned indirectly by EPE Holding
Corporation
 
       
Velvet Elvis, Inc.
  New York   Common Stock: 85% owned indirectly by EPE Holding Corporation
 
       
Erama Resolution Corp.
  Delaware   Common Stock: 85% owned indirectly by EPE Holding Corporation
 
       
Elvis Music, Inc.
  New York   Common Stock: 63.75% owned indirectly by EPE Holding Corporation
 
       
White Haven Music, Inc.
  New York   Common Stock: 63.75% owned indirectly by EPE Holding Corporation
 
       
CKX G.O.A.T. Holding Corp.
  Delaware   Common Stock: 100% owned by CKX, Inc.
 
       
G.O.A.T., Inc.
  Virginia   Common Stock: 100% owned by CKX G.O.A.T. Holding Corp.
 
       
G.O.A.T., LLC
      Membership Interests: 80% owned indirectly by CKX, Inc.
 
       
Morra, Brezner, Steinberg & Tenenbaum Entertainment, Inc.
  California   Common Stock: 100% owned by CKX, Inc.

4



--------------------------------------------------------------------------------



 



              Jurisdiction of   % of each class of capital stock    
organization or   owned directly or indirectly by a Subsidiary   formation  
loan party
Uncle Dave’s Boondoggle, Inc.
  California   Common Stock: 100% owned by Morra, Brezner, Steinberg &
Tennenbaum Entertainment, Inc.
 
       
Focus Enterprises, Inc.
  California   Common Stock: 100% owned by CKX, Inc.
 
       
StepTeco, Inc.
  California   Common Stock: 100% owned by Focus Enterprises, Inc.
 
       
CKX UK Holdings Limited
  England & Wales   Ordinary Shares: 100% owned by CKX, Inc.
 
       
19 Entertainment Limited
  England & Wales   100% Ordinary Shares and 100% Non-voting Shares owned by CKX
UK Holdings Limited
 
       
19 Productions Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
19 Touring Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
19 Recordings Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
19 Brands Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
19 Merchandising Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
19 Touring GmbH
  Germany   Share Capital: 100% owned by 19 Entertainment Limited
 
       
Shy Records Limited
  England & Wales   Ordinary Shares: 75% owned by 19 Entertainment Limited
 
       
Double Vision Film Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Productions Limited
 
       
19 Artist Tours Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Touring Limited
 
       
19 Entertainment, Inc.
  New York   Common Shares: 100% owned by 19 Entertainment Limited
 
       
19 TV Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
S Club Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited

5



--------------------------------------------------------------------------------



 



              Jurisdiction of   % of each class of capital stock    
organization or   owned directly or indirectly by a Subsidiary   formation  
loan party
19 Management Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
19 Loves Music Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
19 Entertainment GmbH
  Germany   Share Capital: 100% owned by 19 Entertainment Limited
 
       
Brilliant 19 Limited
  England & Wales   Ordinary Shares: 75% owned by 19 Entertainment Limited
 
       
Animal Beat Limited
  England & Wales   Ordinary Shares: 66.66% owned by 19 Entertainment Limited
 
       
On the Road Productions
  California   Common Stock: 100% owned by 19 Entertainment, Inc.
 
       
All Girl Productions
  California   Common Stock: 100% owned by 19 Entertainment, Inc.
 
       
19 Touring LLC
  California   Membership Units: 100% owned by 19 Entertainment, Inc.
 
       
Dance Nation Productions Inc.
  Delaware   Common Shares: 100% owned by 19 Entertainment, Inc.
 
       
Southside Productions Inc.
  Delaware   Common Shares: 100% owned by 19 Entertainment, Inc.
 
       
19 Recording Services, Inc.
  Delaware   Common Shares: 100% owned by 19 Entertainment, Inc.
 
       
19 Recordings, Inc.
  New York   Common Shares: 100% owned by 19 Entertainment, Inc.
 
       
J2K Productions, Inc.
  California   Common Stock: 100% owned by 19 Entertainment, Inc.
 
       
Native Management Limited
  England & Wales   Ordinary Shares: 100% owned by 19 Entertainment Limited
 
       
Native Publishing Limited
  England & Wales   Ordinary Shares: 100% owned by Native Management Limited
(wholly owned subsidiary of 19 Entertainment Limited)

6



--------------------------------------------------------------------------------



 



              Jurisdiction of   % of each class of capital stock    
organization or   owned directly or indirectly by a Subsidiary   formation  
loan party
Native Records Limited
  England & Wales   Ordinary Shares: 100% owned by Native Management Limited
(wholly owned subsidiary of 19 Entertainment Limited)
 
       
Native Songs Limited
  England & Wales   Ordinary Shares: 100% owned by Native Management Limited
(wholly owned subsidiary of 19 Entertainment Limited)
 
       
Native Music Limited
  England & Wales   Ordinary Shares: 100% owned by Native Management Limited
(wholly owned subsidiary of 19 Entertainment Limited)

Outstanding Subscriptions, Options, Warrants, Calls, Rights or Other Agreements
or Commitments of any nature relating to any Capital Stock of the Borrower or
any Subsidiary
Subscriptions

  •   None

Options

  •   At May 24, 2006, the Borrower had outstanding options to purchase an
aggregate of 446,000 shares of its common stock.

Warrants

  •   At May 24, 2006, the Borrower had outstanding warrants to purchase an
aggregate of 4,551,597 shares of its common stock at an exercise price of $2.00
per share which expire on February 7, 2007, and warrants to purchase an
aggregate of 500,000 shares of its common stock at an exercise price of $10.00
per share which expire on February 7, 2008.

Calls/Redemption Rights

  •   Rights of the Borrower to require Simon Robert Fuller to sell at a per
share price of $24.72 (subject to adjustment) all the shares of common stock of
the Borrower held by Fuller during a 20 business day period in 2011 pursuant to
that certain Lock-In and Put and Call Option Deed Relating to the Common Stock
of Sports Entertainment Enterprises, Inc., dated 17 March 2005.     •   During
the period beginning August 7, 2012 and ending August 7, 2013, the Borrower can,
at its sole discretion, redeem the outstanding shares of its Series B
Convertible Preferred Stock, in whole or in part, for an aggregate price equal
to the stated value plus accrued but unpaid dividends through the date of
redemption.

Puts

  •   Rights of The Promenade Trust to require EPE Holding Corporation to
purchase at the fair market value thereof all or a portion of the Series B
Preferred Shares and the Common Shares of Elvis Presley Enterprises, Inc. that
it owns, pursuant to that certain Shareholders Agreement, dated as of
February 7, 2005.     •   Rights of The Promenade Trust to require EPE Holding
Corporation to purchase at the fair market value thereof all or a portion of the
Series B membership interests of Elvis Presley Enterprises, LLC that it owns,
pursuant to that certain Amended and Restated Operating Agreement of Elvis
Presley Enterprises, LLC, dated as of February 7, 2005.

7



--------------------------------------------------------------------------------



 



  •   Rights of Simon Robert Fuller to require the Borrower to purchase at a per
share price of $13.18 (subject to adjustment) all the shares of common stock of
the Borrower held by Fuller during a 20 business day period in 2011 pursuant to
that certain Lock-In and Put and Call Option Deed Relating to the Common Stock
of Sports Entertainment Enterprises, Inc., dated 17 March 2005.     •   Rights
of the Muhammad Ali Family Trust and certain of its permitted transferees to
require CKX G.O.A.T. Holding Corp. and/or G.O.A.T., Inc. to purchase at the fair
market value thereof all of the membership interests of G.O.A.T., LLC that they
own, pursuant to that certain Operating Agreement of G.O.A.T., LLC, as amended
by Schedule 6 to that certain Agreement dated April 10, 2006 by and among
G.O.A.T., Inc., The Muhammad Ali Family Trust, Muhammad Ali and Yolanda Ali,
CKX, Inc. and GOAT Acquisition, Inc.

Rights

  •   None

Other Agreements or Commitments

  •   The Promenade Trust has a right of first refusal, pursuant to that certain
Shareholders Agreement, dated as of February 7, 2005, with respect to certain
transfers of the Series A Preferred Shares of Elvis Presley Enterprises, Inc.
owned by EPE Holding Corporation, which it may exercise with respect to all or a
portion of such shares.     •   The Promenade Trust has pre-emptive rights with
respect to future issuances of membership interests in Elvis Presley
Enterprises, LLC.     •   The Promenade Trust has a right of first refusal,
pursuant to that certain Amended and Restated Operating Agreement of Elvis
Presley Enterprises, LLC, dated as of February 7, 2005, with respect to certain
transfers of the Series A membership interests of Elvis Presley Enterprises, LLC
owned by EPE Holding Corporation, which it may exercise with respect to all or a
portion of such shares.

8



--------------------------------------------------------------------------------



 



SCHEDULE 4.19
FILING JURISDICTIONS

                          Entity     Filing Offices
CKX, Inc.
  Delaware SOS
EPE Holding Corporation
  Delaware SOS
CKX G.O.A.T. Holding Corp.
  Delaware SOS
G.O.A.T., Inc.
  Virginia SOS
Morra, Brezner, Steinberg & Tenenbaum Entertainment, Inc.
  California SOS
Uncle Dave’s Boondoggle, Inc.
  California SOS
Focus Enterprises, Inc.
  California SOS
StepTeco, Inc.
  California SOS
19 Entertainment, Inc.
  New York SOS
On The Road Productions
  California SOS
All Girl Productions
  California SOS
19 Touring LLC
  California SOS
Dance Nation Productions Inc.
  Delaware SOS
Southside Productions Inc.
  Delaware SOS
19 Recording Services, Inc.
  Delaware SOS
19 Recordings, Inc.
  New York SOS
J2K Productions, Inc.
  California SOS

A Form 395 will need to be filed at UK Companies House for each of the following
twelve entities:
CKX UK Holdings Limited
19 Entertainment Limited
19 Productions Limited
19 Touring Limited
19 Recordings Limited
19 Brands Limited
19 Merchandising Limited
19 Artist Tours Limited
19 TV Limited
S Club Limited
19 Management Limited
19 Loves Music Limited

9



--------------------------------------------------------------------------------



 



SCHEDULE 7.2(d)
PERMITTED INDEBTEDNESS
$3,500,000 Promissory Note by Elvis Presley Enterprises, Inc. to Priscilla
Presley dated as of February 7, 2005
Account Management Agreement dated 23 February 2005 under which banking
facilities are made available to various subsidiaries of CKX UK Holdings
Limited, with a maximum aggregate indebtedness of £5,000,000
Overdraft facilities maintained with National Westminster Bank plc
$750,000 Non-Negotiable Promissory Note, dated March 22, 2006, by Erama
Resolution Corp. in favor of Chris Davidson, S.C. Nevada, Inc., TCB Enterprises,
LLC, Tucker, LLC and Desmond, LLC
Working capital adjustment to purchase price due in 2006 in an amount not to
exceed $2,000,000 with respect to the purchase of Morra, Brezner, Steinberg &
Tennenbaum Entertainment, Inc. pursuant to Section 2.1 of that certain Agreement
and Plan of Merger, dated as of July 22, 2005, by and among CKX, Inc., MBST
Acquisition Corp. and Focus Acquisition Corp. and Lawrence Brezner, David
Steinberg and Stephen Tenenbaum, The Lawrence Brezner Living Trust, The
Steinberg/Thayer Living Trust, and The Tenenbaum Living Trust and Morra,
Brezner, Steinberg & Tenenbaum Entertainment, Inc., Focus Enterprises, Inc. and
StepTeco, Inc.

10



--------------------------------------------------------------------------------



 



SCHEDULE 7.3(f)
PERMITTED LIENS
Liens on computer equipment pursuant to various equipment leases held by Dell
Financial Services, L.P. (Elvis Presley Enterprises, Inc.)
Lien on certain equipment, including Avaya, Inc. Definity systems held by CIT
Communications Finance Corporation (Elvis Presley Enterprises, Inc.), which is
the telephone system in place at Elvis Presley Enterprises, Inc., which is
leased
Lien on certain goods, including video movies, cassettes, albums, records, and
tapes sold by Elvis Presley Enterprises, Inc. in the gift shops (including
proceeds) held by Wax Works, Inc. (Elvis Presley Enterprises, Inc.)
Lien on certain computer equipment held by US Bancorp (Elvis Presley
Enterprises, Inc.)
Lien on certain computer equipment held by Transamerica Vendor Financial
Services Corporation (Elvis Presley Enterprises, Inc.)
Lien on certain keycards, buzzers, and other equipment installed at Heartbreak
Hotel 3677 Elvis Presley Boulevard held by Telerent Leasing Corporation (Elvis
Presley’s Heartbreak Hotel, LLC)
Debenture between Popworld Limited and NatWest dated 24 October 2001
A Charge and Deed of Assignment dated 31 March 2003 and made between Double
Vision Film Limited and Columbia Tristar Home Entertainment Inc.
A Security Deposit Agreement and Charge on Cash Deposit dated 29 May 2003 and
made between Double Vision Film Limited and The Governor and Company of the Bank
of Scotland
A Charge over Cash Deposit dated 29 March 2003 and made between Double Vision
Film Limited and Sovereign Finance Plc

11



--------------------------------------------------------------------------------



 



SCHEDULE 7.10
AFFILIATE TRANSACTIONS
Services and compensation due to Lisa Marie Presley (“LMP”) pursuant to that
certain letter agreement dated as of February 7, 2005, by and between EPE
Holding Corporation and LMP regarding the employment of LMP
$3,500,000 Promissory Note dated February 7, 2005 by Elvis Presley Enterprises,
Inc. in favor of Priscilla Presley
Payments pursuant to the Consulting Agreement dated as of February 7, 2005 with
Priscilla Presley
Distributions pursuant to the LLC Operating Agreement for Elvis Presley
Enterprises, LLC and the Charter of Elvis Presley Enterprises, Inc. and the
Shareholders Agreement, dated as of February 7, 2005, for Elvis Presley
Enterprises, Inc., in each case, as in effect on the date hereof
Each of the transactions pursuant to the Amended and Restated Operating
Agreement of Elvis Presley Enterprises, LLC (“LLC”), the Amended and Restated
Charter of Elvis Presley Enterprises, Inc. (“EPE”) and the Shareholders
Agreement of EPE
Any distribution or dividend paid to the Promenade Trust or any permitted
transferee thereof (and indirectly to LMP or any other beneficiary of the trust)
from EPE or LLC or any distribution or dividend from the Borrower on the
preferred stock or common stock held by the Promenade Trust or any permitted
transferee thereof (and indirectly to LMP or any other beneficiary of the trust)
Director’s Service Agreement, dated as of 17 March 2005, by and between 19
Entertainment Limited and Simon Robert Fuller
Employment Agreement between the Company and Robert F.X. Sillerman
Employment Agreement between the Company and Mitchell J. Slater
Employment Agreement between the Company and Howard J. Tytel
Employment Agreement between the Company and Thomas P. Benson
Employment Agreement between the Company and Michael G. Ferrel
Confidentiality, Non-Competition, Non-Solicitation, and Non-Recruitment
Agreement, dated as of 17 March 2005, by and between Simon Robert Fuller, Fuller
Nominees Limited, Ingenious Media plc, and Ingenious Ventures Limited and
Holdings and the Borrower
Lock-In and Put and Call Option Deed Relating to the Common Stock of Sports
Entertainment Enterprises, Inc., dated as of 17 March 2005, by and between Simon
Robert Fuller and Holdings

12



--------------------------------------------------------------------------------



 



Registration Rights Agreement, dated February 7, 2005 between the Borrower and
The Huff Alternative Fund, L.P.
Registration Rights Agreement, dated February 7, 2005 between the Borrower and
The Promenade Trust
Registration Rights Agreement, dated March 17, 2005, by and among the Borrower,
Simon Robert Fuller and Fuller Nominees Limited
Any distribution or dividend paid to the Muhammad Ali Family Trust and certain
of its permitted transferees from G.O.A.T., Inc., CKX G.O.A.T. Holding Corp. or
CKX, Inc. in accordance with the GOAT Operating Agreement.
Lease Agreement, dated as of February 7, 2005, by and between The Promenade
Trust and Elvis Presley Enterprises, Inc. with respect to the Graceland property
Lease Agreement, dated as of April 10, 2006, between The Yolanda E. Ali Family
Trust, as landlord, and G.O.A.T. Inc., as tenant

13



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ADDENDUM
          Reference is made to the Revolving Credit Agreement, dated as of
May 24, 2006 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among CKX, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement as lenders (the “Lenders”), Bear,
Stearns & Co. Inc., as sole lead arranger (in such capacity, the “Lead
Arranger”), and Bear Stearns Corporate Lending Inc., as administrative agent (in
such capacity, the “Administrative Agent”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings so
defined.
          Upon execution and delivery of this Lender Addendum by the parties
hereto as provided in Section 10.17 of the Credit Agreement, the undersigned
hereby becomes a Lender thereunder having the Commitments set forth in
Schedule 1 hereto, effective as of the Closing Date.
          THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          This Lender Addendum may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this                      day of                     , 20 ___.

            [NAME OF LENDER]
      By:           Name:           Title:        

Exhibit A-1



--------------------------------------------------------------------------------



 



Schedule 1
COMMITMENTS AND NOTICE ADDRESS

             
1.
  Name of Lender:        
 
     
 
     
 
  Notice Address:  
 
   
 
     
 
     
 
     
 
     
 
  Attention:        
 
     
 
     
 
  Telephone:  
 
   
 
     
 
     
 
  Facsimile:  
 
   
 
     
 
   
 
     
 
   
 
     
 
   
 
           
2.
  Commitment:        

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION
          Reference is made to the Revolving Credit Agreement, dated as of
May 24, 2006 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among CKX, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement as lenders (the “Lenders”), Bear,
Stearns & Co. Inc., as sole lead arranger (in such capacity, the “Lead
Arranger”), and Bear Stearns Corporate Lending Inc., as administrative agent (in
such capacity, the “Administrative Agent”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings so
defined.
          Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.
          1. The Assignor identified on Schedule 1 hereto (the “Assignor”) and
the Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:
          2. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Loans, Letters of Credit and
Commitments, in the amount as set forth on Schedule 1 hereto.
          3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Interest and (i) requests that the Administrative
Agent, upon request by the Assignee, exchange the attached Notes for a new Note
or Notes payable to the Assignee and (ii) if the Assignor has retained any
interest in the Loans, Letters of Credit and Commitments, requests that the
Administrative Agent exchange the attached Notes for a new Note or Notes payable
to the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).
          4. The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (b) confirms that it
has received a copy of the Credit

Exhibit B-1



--------------------------------------------------------------------------------



 



Agreement, together with copies of the financial statements delivered pursuant
to Section 5.1 and Section 6.1 thereof and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to subsection
3.10(d) of the Credit Agreement.
          5. The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
          6. Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date.
          7. From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

Exhibit B-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO ASSIGNMENT AND ASSUMPTION

         
Name of Assignor:
       
Name of Assignee:
       
Effective Date of Assignment:
       
 
 
 
   

      Amount of Loans and Letters of Credit Assigned   Commitment Percentage
Assigned1 $                                            ___.___%         [Name of
Assignee]   [Name of Assignor]

                     
By:
          By:        
Title:
 
 
      Title:  
 
   

 

1   Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

Exhibit B-3



--------------------------------------------------------------------------------



 



                      Accepted:   [Consented To:     BEAR STEARNS CORPORATE
LENDING
INC., as Administrative Agent   [CKX, INC.    
 
                   
By:
          By:        
 
 
 
Title          
 
Title]    
 
                                [BEAR STEARNS CORPORATE LENDING
INC., as Administrative Agent    
 
                   
 
          By:        
 
             
 
Title]    

Exhibit B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
          This Compliance Certificate is delivered to you pursuant to
Section 6.2(b) of the Revolving Credit Agreement, dated as of May 24, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CKX, Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement as lenders (the “Lenders”), Bear, Stearns & Co.
Inc., as sole lead arranger (in such capacity, the “Lead Arranger”), and Bear
Stearns Corporate Lending Inc., as administrative agent (in such capacity, the
“Administrative Agent”). Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings so defined.
          Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.
          1. I am the duly elected, qualified and acting [Chief Financial
Officer] of the Borrower.
          2. I have reviewed and am familiar with the contents of this
Certificate.
          3. I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of the Borrower during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below].
          4. Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Sections 7.1(a) and 7.1(b) of the
Credit Agreement.
          IN WITNESS WHEREOF, I execute this Certificate on behalf of the
Borrower this [___] day of [ ___], [___].

            CKX, INC.
      By:           Title:           

Exhibit C-1



--------------------------------------------------------------------------------



 



EXHIBIT D-1
EXECUTION VERSION
GUARANTEE AND COLLATERAL AGREEMENT
made by
CKX, INC.,
a Delaware corporation,
and certain of its Subsidiaries
in favor of
BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent
Dated as of May 24, 2006

 



--------------------------------------------------------------------------------



 



         
Section 1. DEFINED TERMS
    1  
 
       
1.1 Definitions
    1  
1.2 Other Definitional Provisions
    5  
 
       
Section 2. GUARANTEE
    6  
 
       
2.1 Guarantee
    6  
2.2 Rights of Reimbursement, Contribution and Subrogation
    6  
2.3 Amendments, etc. with respect to the Borrower Obligations
    8  
2.4 Guarantee Absolute and Unconditional
    9  
2.5 Reinstatement
    9  
2.6 Payments
    10  
 
       
Section 3. GRANT OF SECURITY INTEREST
    10  
 
       
Section 4. REPRESENTATIONS AND WARRANTIES
    11  
 
       
4.1 Representations in Credit Agreement
    11  
4.2 Title; No Other Liens
    11  
4.3 Perfected Liens
    12  
4.4 Jurisdiction of Organization; Chief Executive Office
    13  
4.5 Inventory and Equipment
    13  
4.6 Farm Products
    13  
4.7 Investment Property
    13  
4.8 Receivables
    14  
4.9 Contracts
    14  
4.10 Vehicles
    15  
 
       
Section 5. COVENANTS
    15  
 
       
5.1 Covenants in Credit Agreement
    15  
5.2 Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter of Credit Rights
    15  
5.3 Payment of Obligations
    16  
5.4 Maintenance of Perfected Security Interest; Further Documentation
    16  
5.5 Changes in Locations, Name, etc
    17  
5.6 Notices
    17  
5.7 Investment Property
    17  
5.8 Receivables
    19  
5.9 Contracts
    19  
5.10 Vehicles
    19  
 
       
Section 6. REMEDIAL PROVISIONS
    19  
 
       
6.1 Certain Matters Relating to Receivables
    19  
6.2 Communications with Obligors; Grantors Remain Liable
    20  
6.3 Pledged Stock
    20  
6.4 Proceeds to be Turned Over to Administrative Agent
    21  
6.5 Application of Proceeds
    22  
6.6 Code and Other Remedies
    22  

-i-



--------------------------------------------------------------------------------



 



         
6.7 Registration Rights
    23  
6.8 Deficiency
    24  
 
       
Section 7. THE ADMINISTRATIVE AGENT
    24  
 
       
7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc
    24  
7.2 Duty of Administrative Agent
    25  
7.3 Execution of Financing Statements
    26  
7.4 Authority of Administrative Agent
    26  
 
       
Section 8. MISCELLANEOUS
    26  
 
       
8.1 Amendments in Writing
    26  
8.2 Notices
    26  
8.3 No Waiver by Course of Conduct; Cumulative Remedies
    27  
8.4 Enforcement Expenses
    27  
8.5 Successors and Assigns
    27  
8.6 Set-Off
    27  
8.7 Counterparts
    28  
8.8 Severability
    28  
8.9 Section Headings
    28  
8.10 Integration
    28  
8.11 GOVERNING LAW
    28  
8.12 Submission To Jurisdiction; Waivers
    28  
8.13 Acknowledgements
    29  
8.14 Additional Grantors
    29  
8.15 Releases
    29  
8.16 WAIVER OF JURY TRIAL
    30  
SCHEDULES
       
Schedule 1 Investment Property
       
Schedule 2 Perfection Matters; Filing Offices
       
Schedule 3 Commercial Tort Claims
       
Schedule 4 Jurisdictions of Organization and Chief Executive Offices
       
Schedule 5 Inventory and Equipment Locations
       
Schedule 6 Intellectual Property
       
Schedule 7 Contracts
       
Schedule 8 Vehicles
       
ANNEXES
       
Annex I            Assumption Agreement
       
Annex II           Acknowledgement and Consent
       

-ii-



--------------------------------------------------------------------------------



 



     GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 24, 2006, made by CKX,
Inc., a Delaware corporation (the “Borrower”) and each of the other signatories
hereto (together with any other entity that may become a party hereto as
provided herein, other than the Borrower, the “Guarantors”), in favor of BEAR
STEARNS CORPORATE LENDING INC., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks, financial institutions and other entities
(the “Lenders”) from time to time parties to the Revolving Credit Agreement,
dated as of May 24, 2006 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Administrative Agent, the
Borrower, the Lenders, and the Lead Arranger (as defined in the Credit
Agreement).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
     WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;
     WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the Guarantors in connection with the operation of their
respective businesses;
     WHEREAS, the Borrower and the Guarantors are engaged in related businesses,
and each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement that the Borrower and the Guarantors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Secured Parties;
     NOW, THEREFORE, in consideration of the premises and to induce the Agents
and the Lenders to enter into the Credit Agreement and to induce the Lenders to
make their respective extensions of credit to the Borrower thereunder, the
Borrower and each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
SECTION 1. DEFINED TERMS
     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC (and if defined in more than one Article of the New York UCC, shall
have the meaning given in Article 9 thereof): Accounts, Certificated Security,
Chattel Paper, Contracts, Commercial Tort Claims, Documents, Electronic Chattel
Paper, Equipment, Farm Products, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights, Supporting Obligations and Tangible Chattel
Paper.

 



--------------------------------------------------------------------------------



 



     (b) The following terms shall have the following meanings:
     “Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Borrower Credit Agreement Obligations”: the collective reference to the
unpaid principal of and interest on the Loans and Reimbursement Obligations and
all other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents or any Letter of Credit, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Agents or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).
     “Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedge Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Lender or
affiliate thereof that are required to be paid by the Borrower pursuant to the
terms of any Specified Hedge Agreement).
     “Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, but only
to the extent that, and only so long as, the Borrower Credit Agreement
Obligations are secured and guaranteed pursuant hereto, and (iii) all other
obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
(including, without limitation, all fees and disbursements of counsel to the
Agents or to the Lenders that are required to be paid by the Borrower pursuant
to the terms of this Agreement).
     “Collateral”: as defined in Section 3.

-2-



--------------------------------------------------------------------------------



 



     “Collateral Account”: any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.
     “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or group of countries or any political subdivision of
any of the foregoing, whether registered or unregistered and whether published
or unpublished (including, without limitation, those listed in Schedule 6), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.
     “Copyright Licenses”: any agreement (whether or not in writing) naming any
Grantor as licensor or licensee (including, without limitation, those material
licenses listed in Schedule 6), granting any right under any Copyright,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright.
     “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.
     “Excluded Collateral”: in the case of (i) the Borrower only, any and all
equity interests now owned or hereafter acquired by the Borrower in CKX UK
Holdings (to the extent that a valid and perfected security interest has been
created in such equity interest under the UK Charge Over Shares) and (ii) any UK
Subsidiary Guarantor, all property and assets of such UK Subsidiary Guarantor
other than (a) the Capital Stock of any entity incorporated or otherwise formed
under the laws of the United States or any State or political subdivision
thereof, (b) any tangible assets and property of such UK Subsidiary Guarantor
that are physically located in the United States or any State or political
subdivision thereof and (c) any assets or property as to which a valid and
perfected security interest has not been created under the UK Debenture.
     “Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Excluded
Foreign Subsidiary.
     “Grantors”: the collective reference to the Borrower, each Guarantor and
any other entity that may become a party hereto as a “Grantor” pursuant to an
Assumption Agreement.
     “Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Agents or to the Lenders that are required to be paid by such Guarantor
pursuant to the terms of this Agreement or any other Loan Document).
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, including, without limitation,
(i) rights of publicity and rights to a living or deceased natural person’s name
and likeness, in each case, whether arising under United States, multinational
or foreign laws or otherwise, (ii) the Copyrights and the Copyright Licenses,
(iii) the Patents and the Patent Licenses, (iv) the Trademarks and the Trademark

-3-



--------------------------------------------------------------------------------



 



Licenses, (v) technology, know-how and processes, and all rights to sue at law
or in equity for any infringement, misappropriation, violation or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries or by the Borrower to any of
its Subsidiaries.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
     “Issuers”: the collective reference to each issuer of any Investment
Property.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Obligations”: (i) in the case of the Borrower, the Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patents”: (i) all letters patent of the United States, any other country
or group of countries or any political subdivision of any of the foregoing, all
reissues and extensions thereof, including, without limitation, any of the
foregoing issued patents referred to in Schedule 6, (ii) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the patent applications referred to in Schedule 6, and (iii) all rights
to obtain any reissues or extensions of the foregoing.
     “Patent Licenses”: all agreements (whether or not in writing), providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the material licenses referred to in Schedule 6.
     “Pledged Notes”: all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
     “Pledged Stock”: the shares of Capital Stock listed on Schedule 1, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect,
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Excluded Foreign Subsidiary be required to be
pledged hereunder.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income

-4-



--------------------------------------------------------------------------------



 



from the Investment Property, collections thereon or distributions or payments
with respect thereto.
     “Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
     “Securities Act”: the Securities Act of 1933, as amended.
     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or group of countries
or any political subdivision of any of the foregoing, or otherwise, and all
common-law rights related thereto, including, without limitation, any of the
foregoing applications and registrations referred to in Schedule 6, and (ii) the
right to obtain all renewals thereof.
     “Trademark License”: any agreement (whether or not in writing) providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing material licenses referred to in
Schedule 6.
     “UETA”: the Uniform Electronic Transaction Act, as in effect in the
applicable jurisdiction.
     “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any
jurisdiction and, in any event including, without limitation, the vehicles
listed on Schedule 8 and all tires and other appurtenances to any of the
foregoing.
     1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
     (d) Where the context requires, any affiliate of a Lender or Agent which is
party to a Specified Hedge Agreement shall be deemed to be a “Lender” for
purposes of this Agreement and such affiliate shall only be required to be an
affiliate of a Lender at the time the relevant Hedge Agreement is entered into
in order for such Hedge Agreement to be eligible to be designated as a
“Specified Hedge Agreement.”

-5-



--------------------------------------------------------------------------------



 



SECTION 2. GUARANTEE
     2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2). The obligations of each Grantor incorporated in
England and Wales will not extend to cover any indebtedness which, if they did
so extend, would cause the infringement of section 151 of the Companies Act of
1985 of England and Wales.
     (c) Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of any Agent or any Lender hereunder.
     (d) The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full in cash, all outstanding Letters of Credit have
been terminated or cash collateralized in an amount equal to 102.5% of the face
amount thereof and the Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement the Borrower may be
free from any Borrower Obligations.
     (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations are paid in full in cash, all outstanding Letters of Credit have
been terminated or cash collateralized in an amount equal to 102.5% of the face
amount thereof, and the Commitments are terminated.
     2.2 Rights of Reimbursement, Contribution and Subrogation. In case any
payment is made on account of the Obligations by any Grantor or is received or
collected on account of the Obligations from any Grantor or its property:

-6-



--------------------------------------------------------------------------------



 



     (a) If such payment is made by the Borrower or from its property, then, if
and to the extent such payment is made on account of Obligations arising from or
relating to a Loan made to the Borrower, the Borrower shall not be entitled
(A) to demand or enforce reimbursement or contribution in respect of such
payment from any Guarantor or (B) to be subrogated to any claim, interest, right
or remedy of any Secured Party against any other Person, including any Guarantor
or its property.
     (b) If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full in cash of the
Obligations, the termination or cash collateralization (in an amount equal to
102.5% of the face value thereof) of all Letters of Credit and the termination
of all Commitments, (A) to demand and enforce reimbursement for the full amount
of such payment from the Borrower and (B) to demand and enforce contribution in
respect of such payment from each other Guarantor which has not paid its fair
share of such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Guarantor pays its
fair share of the unreimbursed portion of such payment. For this purpose, the
fair share of each Guarantor as to any unreimbursed payment shall be determined
based on an equitable apportionment of such unreimbursed payment among all
Guarantors based on the relative value of their assets and any other equitable
considerations deemed appropriate by the applicable court.
     (c) If and whenever (after payment in full in cash of the Obligations, the
termination or cash collateralization (in an amount equal to 102.5% of the face
value thereof) of all Letters of Credit and the termination of all Commitments)
any right of reimbursement or contribution becomes enforceable by any Guarantor
against any other Guarantor or the Borrower under Section 2.2(b), such Guarantor
shall be entitled, subject to and upon payment in full in cash of the
Obligations, the termination or cash collateralization (in an amount equal to
102.5% of the face value thereof) of all Letters of Credit and the termination
of all Commitments, to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Guarantor or
the Borrower as set forth in this Section 2.2) to any security interest that may
then be held by the Administrative Agent, for the benefit of the Secured
Parties, upon any Collateral granted to it in this Agreement. Such right of
subrogation shall be enforceable solely against the Guarantors or the Borrower,
and not against any Secured Party, and neither the Administrative Agent nor any
other Secured Party shall have any duty whatsoever to warrant, ensure or protect
any such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any Collateral for any purpose related to any such right of subrogation.
If subrogation is demanded by any Guarantor, then (after payment in full in cash
of the Obligations, the termination or cash collateralization (in an amount
equal to 102.5% of the face value thereof) of all Letters of Credit and the
termination of all Commitments) the Administrative Agent shall deliver to the
Guarantors making such demand, or to a representative of such Guarantors or of
the Guarantors generally, an instrument satisfactory to the Administrative Agent
transferring, on a quitclaim basis without any recourse, representation,
warranty or obligation whatsoever, whatever security interest the Administrative
Agent then may hold in whatever Collateral may then exist that was not
previously released or disposed of by the Administrative Agent.
     (d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any

-7-



--------------------------------------------------------------------------------



 



time arise or exist in favor of any Guarantor as to any payment on account of
the Obligations made by it or received or collected from its property pursuant
to the Loan Documents shall be fully subordinated in all respects to the prior
payment in full in cash of all of the Obligations. Until payment in full in cash
of the Obligations, the termination or cash collateralization (in an amount
equal to 102.5% of the face value thereof) of all Letters of Credit and the
termination of all Commitments, no Guarantor shall demand or receive any
collateral security, payment or distribution whatsoever (whether in cash,
property or securities or otherwise) on account of any such right or claim. If
any such payment or distribution is made or becomes available to any Guarantor
in any bankruptcy case or receivership, insolvency or liquidation proceeding,
such payment or distribution shall be delivered by the person making such
payment or distribution directly to the Administrative Agent, for application to
the payment of the Obligations. If any such payment or distribution is received
by any Guarantor, it shall be held by such Guarantor in trust, as trustee of an
express trust for the benefit of the Secured Parties, and shall forthwith be
transferred and delivered by such Guarantor to the Administrative Agent, in the
exact form received and, if necessary, duly endorsed.
     (e) The obligations of the Guarantors under the Loan Documents, including
their liability for the Obligations and the enforceability of the security
interests granted thereby, are not contingent upon the validity, legality,
enforceability, collectibility or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2. The invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.
     Each Guarantor reserves any and all other rights of reimbursement or
subrogation at any time available to it as against any other Guarantor or the
Borrower, but (i) the exercise and enforcement of such rights shall be subject
to Section 2.2(d) and (ii) neither the Administrative Agent nor any other
Secured Party shall ever have any duty or liability whatsoever in respect of any
such right, except as provided in the last sentence of Section 2.2(c).
     2.3 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the requisite Lenders or all Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by any Secured Party for the payment of the Borrower Obligations
may be sold, exchanged, waived, surrendered or released. No Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any

-8-



--------------------------------------------------------------------------------



 



time held by it as security for the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.
     2.4 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantor with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (1) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (2) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, or (3) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, or any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
     2.5 Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

-9-



--------------------------------------------------------------------------------



 



     2.6 Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
in immediately available funds at the Funding Office specified in the Credit
Agreement.
SECTION 3. GRANT OF SECURITY INTEREST
     Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
     (a) all Accounts;
     (b) all Chattel Paper;
     (c) all Deposit Accounts;
     (d) all Documents (other than title documents with respect to Vehicles);
     (e) all Equipment;
     (f) all General Intangibles;
     (g) all Instruments;
     (h) all Intellectual Property;
     (i) all Inventory;
     (j) all Investment Property;
     (k) all Letter-of-Credit Rights;
     (l) all Money;
     (m) all Vehicles and certificates of title with respect to Vehicles;
     (n) all Commercial Tort Claims identified on Schedule 3 hereto;
     (o) all Capital Stock, Goods, insurance and other property not otherwise
described above;
     (p) all books and records (regardless of medium) pertaining to the
Collateral; and

-10-



--------------------------------------------------------------------------------



 



     (q) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
     provided, however, that notwithstanding any of the other provisions set
forth in this Section 3, this Agreement shall not constitute a grant of a
security interest (i) in any Excluded Collateral, (ii) in any property to the
extent that such grant of a security interest (w) is prohibited by any
Requirements of Law of a Governmental Authority, (x) requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law or
(y) is prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document, as in effect on the Closing
Date, evidencing or giving rise to such property, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable law or
would be ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC to prevent the attachment of the security interest granted hereunder;
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied and, to the extent severable, shall attach immediately to any
portion of any lease, license, contract or other property that is not prohibited
under, or does not result in any of the consequences specified in, clauses x, y,
or z above including, without limitation, any proceeds of such property, or
(iii) in any applications for trademarks and service marks filed in the U.S.
Patent and Trademark Office (the “PTO”) on the basis of a Group Member’s intent
to use any such mark pursuant to 15 U.S.C. § 1051 Section 1(b) unless and until
evidence of use of the mark in interstate commerce is submitted to the PTO
pursuant to 15 U.S.C. §1060(a), at which point the security interest granted
herein shall attach to each such application.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     To induce the Agents and the Lenders to enter into the Credit Agreement and
to induce the Lenders to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby represents and warrants to each Agent
and each Lender that:
     4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Sections 4.3, 4.4 and 4.9 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and each Agent and each Lender shall be
entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to such Guarantor’s knowledge.
     4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens. No financing statement or

-11-



--------------------------------------------------------------------------------



 



other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as have been filed in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement.
     4.3 Perfected Liens. (a) Upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all United States filings and
other documents referred to on such Schedule, have been delivered to the
Administrative Agent in completed and duly executed (where required) form) and
the payment of all applicable fees, the security interests granted pursuant to
this Agreement will constitute valid perfected security interests in all of the
Collateral, to the extent that a security interest therein can be perfected by
such filings, (other than Intellectual Property which is not United States
Intellectual Property) in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
Obligations, enforceable against all creditors of such Grantor and any Persons
purporting to purchase any such Collateral from such Grantor and is and will be
prior to all other Liens on such Collateral except for Liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law. Without limiting the foregoing, each Grantor has taken all
actions necessary or desirable to: (i) establish the Administrative Agent’s
“control” (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
portion of the Investment Property constituting Certificated Securities,
Uncertificated Securities, Securities Accounts, Securities Entitlements or
Commodity Accounts (each as defined in the UCC), (ii) establish the
Administrative Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all United States Deposit Accounts to the extent required hereunder or
under the Credit Agreement, (iii) establish the Administrative Agent’s “control”
(within the meaning of Section 9-107 of the UCC) over all Letter-of-Credit
Rights, (iv) establish the Administrative Agent’s control (within the meaning of
Section 9-105 of the UCC) over all United States Electronic Chattel Paper and
(v) establish the Administrative Agent’s “control” (within the meaning of
Section 16 of the Uniform Electronic Transaction Act as in effect in the
applicable jurisdiction “UETA”) over all United States “transferable records”
(as defined in UETA).
     (b) No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the security interests
purported to be created in favor of the Administrative Agent hereunder or
(ii) the exercise by the Administrative Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created hereunder or
created or provided for by applicable law), except (A) for filings and actions
specified on Schedule 2 and (B) as may be required, in connection with the
disposition of any Investment Property, by laws generally affecting the offering
and sale of securities.
     (c) Except for any consents that have been obtained and remain in full
force and effect, no consent of any Person, including any other general or
limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary, is necessary or desirable in
connection with the creation, perfection or first priority status of the
security interest of the Administrative Agent in any Capital Stock or Investment
Property or the exercise by the Administrative Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect
thereof.

-12-



--------------------------------------------------------------------------------



 



     (d) Each Grantor consents to the grant by each other Grantor of a security
interest in all Capital Stock or Investment Property to the Administrative Agent
and, without limiting the foregoing, consents to the transfer of any Capital
Stock or Investment Property to the Administrative Agent or its designee
following an Event of Default and to the substitution of the Administrative
Agent or its designee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.
     4.4 Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s exact legal name, jurisdiction of incorporation or
organization, identification number from the jurisdiction of incorporation or
organization (if any), and the location of such Grantor’s chief executive office
or sole place of business or principal residence, as the case may be, are
specified on Schedule 4. Each Grantor is incorporated or organized solely under
the law of the jurisdiction so specified and has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction. Except as
otherwise indicated on Schedule 4, the jurisdiction of each such Grantor’s
incorporation, organization or formation is required to maintain a public record
showing such Grantor to have been organized or formed. Except as specified on
Schedule 4, each such Grantor has not changed its name, jurisdiction of
organization, chief executive office or registered office or sole place of
business or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) within the past five years and has not
within the last five years become bound (whether as a result of merger or
otherwise) as Grantor under a security agreement entered into by another Person,
which has not heretofore been terminated. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and (if relevant) long-form good standing certificate as
of a date which is recent to the date hereof.
     4.5 Inventory and Equipment. (a) On the date hereof, the Inventory and the
Equipment (other than mobile goods) having an aggregate fair market value in
excess of $250,000 are kept at the locations listed on Schedule 5.
     (b) All Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended.
     (c) Except as specifically indicated on Schedule 5, none of the Inventory
or Equipment is in possession of a bailee.
     4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.
     4.7 Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
     (b) All the shares of the Pledged Stock have been duly and validly issued
and are fully paid and nonassessable.

-13-



--------------------------------------------------------------------------------



 



     (c) Set forth on Schedule 1 is a true and correct list of all Pledged Notes
of each Grantor. Each of the Pledged Notes constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
     (d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.
     (e) The terms of any interest in any partnerships or limited liability
companies included in the Collateral expressly provide that they are securities
governed by Article 8 of the Uniform Commercial Code.
     4.8 Receivables. (a) No amount payable to such Grantor under or in
connection with Receivables having an aggregate fair market value in excess of
$250,000 is evidenced by any Instrument or Tangible Chattel Paper which has not
been delivered to the Administrative Agent or constitutes Electronic Chattel
Paper that has not been subjected to the Control (within the meaning of
Section 9-105 of the New York UCC) of the Administrative Agent.
     (b) None of the obligors on any Receivables having an aggregate fair market
value in excess of $250,000 is a Governmental Authority.
     (c) The amounts represented by such Grantor to the Lenders from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate in all material respects.
     4.9 Contracts. (a) No consent of any party (other than such Grantor) to any
material contract is required in connection with the execution, delivery and
performance of this Agreement, except as has been obtained.
     (b) Schedule 7 sets forth all of the material contracts in which such
Grantor has any right or interest.
     (c) Except as set forth on Schedule 7, no material contract prohibits
assignment or encumbrance by such Grantor or requires or purports to require,
consent of, or notice to, any party (other than such Grantor) to any material
contract in connection with the execution, delivery and performance of this
Agreement, including the exercise of remedies by the Administrative Agent with
respect to such material contract, except for such consents that have been
obtained and such notices that have been given.
     (d) Each material contract is in full force and effect and constitutes a
valid and legally enforceable obligation of the Grantor party thereto and (to
the best of such Grantor’s knowledge) each other party thereto, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law)

-14-



--------------------------------------------------------------------------------



 



and an implied covenant of good faith and fair dealing. Except as set forth on
Schedule 7, the right, title and interest of such Grantor in, to and under the
material contracts are not subject to any defenses, offsets, rights of
recoupment, counterclaims or claims.
     4.10 Vehicles. Schedule 8 is a complete and correct list of all Vehicles
owned by such Grantor on the date hereof.
SECTION 5. COVENANTS
     Each Grantor covenants and agrees with the Agents and the Lenders that,
from and after the date of this Agreement until the Obligations shall have been
paid in full in cash, all outstanding Letters of Credit have been terminated or
cash collateralized in an amount equal to 102.5% of the face amount thereof, and
the Commitments shall have terminated:
     5.1 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.
     5.2 Delivery and Control of Instruments, Certificated Securities, Chattel
Paper, Negotiable Documents, Investment Property and Letter of Credit Rights.
(a) If any of the Collateral is or shall become evidenced or represented by any
Instrument, Certificated Security, Negotiable Document or Tangible Chattel
Paper, such Instrument (other than checks received in the ordinary course of
business), Certificated Security, Negotiable Documents or Tangible Chattel
Paper, in each case, with a stated value, face value or fair market value equal
to or exceeding $10,000 shall be immediately delivered to the Administrative
Agent, duly endorsed in a manner reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement, and all of such
property owned by any Grantor as of the Closing Date shall be delivered on the
Closing Date.
     (b) If any of the Collateral is or shall become “Electronic Chattel Paper”
such Grantor shall ensure that (i) a single authoritative copy exists which is
unique, identifiable, unalterable (except as provided in clauses (iii), (iv) and
(v) of this paragraph), (ii) such authoritative copy identifies the
Administrative Agent as the assignee and is communicated to and maintained by
the Administrative Agent or its designee, (iii) copies or revisions that add or
change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.
     (c) If any of the Collateral is or shall become evidenced or represented by
an Uncertificated Security, such Grantor shall cause the issuer thereof either
(i) to register the Administrative Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or
(ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such

-15-



--------------------------------------------------------------------------------



 



Uncertificated Security originated by the Administrative Agent without further
consent of such Grantor, such agreement to be in form and substance satisfactory
to the Administrative Agent.
     (d) Each United States Grantor shall maintain Securities Entitlements,
Securities Accounts and Deposit Accounts only with financial institutions that
have agreed to comply with entitlement orders and instructions issued or
originated by the Administrative Agent without further consent of such Grantor,
such agreement to be in form and substance satisfactory to the Administrative
Agent.
     (e) If any of the Collateral is or shall become evidenced or represented by
a Commodity Contract, such Grantor shall cause the Commodity Intermediary with
respect to such Commodity Contract to agree in writing with such Grantor and the
Administrative Agent that such Commodity Intermediary will apply any value
distributed on account of such Commodity Contract as directed by the
Administrative Agent without further consent of such Grantor, such agreement to
be in form and substance satisfactory to the Administrative Agent.
     (f) In addition to and not in lieu of the foregoing, if any issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, each Grantor shall take
such additional actions, including causing the issuer to register the pledge on
its books and records, as may be necessary or advisable, or as may be reasonably
requested by the Administrative Agent, under the laws of such jurisdiction
(where that is possible) to insure the validity, perfection and priority of the
security interest of the Administrative Agent.
     (g) In the case of any Letter-of-Credit Rights, each Grantor shall obtain
the consent of the issuer thereof and any nominated person thereon to the
assignment of the proceeds of the related letter of credit in accordance with
Section 5-114(c) of the New York UCC, such agreement to be in form and substance
satisfactory to the Administrative Agent.
     5.3 Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.
     5.4 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 (to the extent that such security interest may be perfected under
applicable law) and upon the request of any Secured Party shall take all
reasonable action to defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

-16-



--------------------------------------------------------------------------------



 



     (b) Such Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request in writing, all in
reasonable detail.
     (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby.
     5.5 Changes in Locations, Name, etc. Such Grantor will not, except upon
15 days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (1) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (2) if applicable, a written supplement to Schedule 5 showing any additional
location at which Inventory or Equipment having an aggregate fair market value
in excess of $250,000 shall be kept:
     (i) change its jurisdiction of incorporation or organization or the
location of its chief executive office or registered office or sole place of
business or principal residence from that referred to in Section 4.4;
     (ii) change its name; or
     (iii) permit any of the Inventory or Equipment (other than mobile goods)
have a market value in excess of $250,000 to be kept at a location other than
those listed on Schedule 5.
     5.6 Notices. Such Grantor will advise, in reasonable detail, the
Administrative Agent and the Lenders promptly upon its becoming aware of:
     (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
     (b) the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
     5.7 Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in

-17-



--------------------------------------------------------------------------------



 



exchange for, any shares of the Pledged Stock, or otherwise in respect thereof
(but, in any event, other than the Excluded Collateral), such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties and deliver the same forthwith to the Administrative Agent
in the exact form received, duly indorsed (as regards certificates of United
States corporations) by such Grantor to the Administrative Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations. Any sums
paid upon or in respect of the Investment Property constituting Collateral upon
the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property constituting Collateral or any
property shall be distributed upon or with respect to the Investment Property
constituting Collateral pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property constituting Collateral shall
be received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.
     (b) Except as permitted by the other Loan Documents, without the prior
written consent of the Administrative Agent, such Grantor will not (i) vote to
enable, or take any other action to permit, any Issuer to issue any Capital
Stock of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any Capital Stock of any nature
of any Issuer, except to the extent expressly permitted under the Loan
Documents, (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Investment Property constituting
Collateral or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property constituting Collateral or Proceeds thereof, or any
interest therein, except for the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property constituting Collateral or Proceeds thereof.
     (c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Investment Property issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Investment Property issued by it.

-18-



--------------------------------------------------------------------------------



 



     5.8 Receivables. (a) Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could reasonably be expected to
adversely affect the value thereof.
     (b) Such Grantor will deliver to the Administrative Agent a copy of each
material written demand, notice or document received by it that questions or
calls into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.
     5.9 Contracts. (a) Such Grantor will perform and comply in all material
respects with all its obligations under the material contracts.
     (b) Such Grantor will not amend, modify, terminate or waive any provision
of any material contract in any manner which could reasonably be expected to
materially adversely affect the value of such material contract as Collateral.
     (c) Such Grantor will deliver to the Administrative Agent a copy of each
material written demand, notice or document received by it relating in any way
to any material contract that questions the validity or enforceability of such
material contract.
     5.10 Vehicles. No Vehicle shall be removed from the state which has issued
the certificate of title/ownership therefor for a period in excess of four
months.
SECTION 6. REMEDIAL PROVISIONS
     6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. Upon the Administrative
Agent’s request and at the expense of the relevant Grantor, such Grantor shall
cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
     (b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and

-19-



--------------------------------------------------------------------------------



 



the Secured Parties, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Receivables shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.
     (c) At the Administrative Agent’s request, each Grantor shall deliver to
the Administrative Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
     6.2 Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of any Grantor may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and teems of any Receivables or Contracts.
     (b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.
     (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or contract by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
     6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given written notice to
the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property constituting
Collateral; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would materially impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

-20-



--------------------------------------------------------------------------------



 



     (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give written notice of its intent to exercise such
rights to the relevant Grantor or Grantors, (i) the Administrative Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the Investment Property constituting Collateral and make
application thereof to the Obligations in the order set forth in Section 6.5,
and (ii) any or all of the Investment Property constituting Collateral shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (1) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (2) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property constituting Collateral
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other organizational structure of any
Issuer, or upon the exercise by any Grantor or the Administrative Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property constituting Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
     (c) Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(1) states that an Event of Default has occurred and is continuing and (2) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent at any time upon the
occurrence and during the continuance of an Event of Default.
     6.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent, for the benefit of the Secured Parties, in the exact form received by
such Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 6.5.

-21-



--------------------------------------------------------------------------------



 



     6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in such
order as the Administrative Agent may elect, and any part of such funds which
the Administrative Agent elects not so to apply and deems not required as
collateral security for the Obligations shall be paid over from time to time by
the Administrative Agent to the Borrower or to whomsoever may be lawfully
entitled to receive the same. Any balance of such Proceeds remaining after the
Obligations shall have been paid in full in cash, all outstanding Letters of
Credit have been terminated or cash collateralized in an amount equal to 102.5%
of the face value thereof, and the Commitments shall have terminated shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.
     6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law or in equity. Without limiting the
generality of the foregoing, if an Event of Default shall occur and be
continuing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Agent or any Lender or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. Any Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s written request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable and documented costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Lenders hereunder, including,
without limitation, reasonable and documented attorneys’ fees and disbursements,
to the payment in whole or in part of the Obligations, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against any

-22-



--------------------------------------------------------------------------------



 



Agent or any Lender arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
     6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its reasonable best efforts to cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of the Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the opinion of the Administrative
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.
     (b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree
to do so.
     (c) Each Grantor agrees to use its reasonable best efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement.

-23-



--------------------------------------------------------------------------------



 



     6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.
SECTION 7. THE ADMINISTRATIVE AGENT
     7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
prior notice to or assent by such Grantor, to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or contract or with respect to any
other Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other

-24-



--------------------------------------------------------------------------------



 



documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains) in respect of the Collateral, throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems reasonably necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s (for the
benefit of the Secured Parties) security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
          Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
     (c) The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due amounts under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Guarantor, shall be payable by such Grantor to the Administrative Agent on
demand.
     (d) Each Grantor hereby ratifies all acts that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
     7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account (except that it shall keep separate account
of moneys actually received by it hereunder). Neither the Administrative Agent,
any Secured Party nor any of their respective officers, directors, employees or
agents

-25-



--------------------------------------------------------------------------------



 



shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Parties to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.
     7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all assets” or “all personal property “ in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.
     7.4 Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent on the
one hand and the Grantors on the other hand, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
SECTION 8. MISCELLANEOUS
     8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Grantor and the Administrative
Agent in accordance with Section 10.1 of the Credit Agreement, provided that
(i) any provision of this Agreement imposing obligations on any Grantor may be
waived by the Administrative Agent in a written instrument executed by the
Administrative Agent in accordance with Section 10.1 of the Credit Agreement and
(ii) the Borrower and the Administrative Agent may together amend any Schedule
referred to herein after the date hereof to reflect any change in facts after
the date hereof if necessary in connection with the making of any representation
set forth herein.
     8.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the

-26-



--------------------------------------------------------------------------------



 



Credit Agreement; provided that any such notice, request or demand to or upon
any Grantor not party to the Credit Agreement shall be addressed to such Grantor
at its notice address set forth on the signature pages hereto or in the
Assumption Agreement pursuant to which it becomes a party hereto.
     8.3 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
     8.4 Enforcement Expenses. (a) Each Grantor agrees to pay, or reimburse each
Secured Party for, all its costs and expenses incurred in collecting against
such Grantor or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents to which such Grantor is a party,
including, without limitation, the fees and disbursements of counsel (excluding
corporate overhead and other non out-of-pocket expenses) to each Lender and of
counsel to the Administrative Agent.
     (b) Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
     (c) Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.5 of the Credit Agreement.
     (d) This Section shall survive repayment of the Obligations and all other
amounts payable under the Credit Agreement and the other Loan Documents.
     8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent (and any
such assignment, transfer or delegation in the absence of such consent shall be
null and void).
     8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Agent and each
Lender at any time and from time to time while an Event of Default shall have
occurred and be

-27-



--------------------------------------------------------------------------------



 



continuing, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to set-off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as such Secured Party may elect, whether or not any
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. Each Secured Party shall
notify such Grantor promptly of any such set-off and the application made by
such Secured Party of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
Agent or such Lender may have.
     8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
     8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
     8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and

-28-



--------------------------------------------------------------------------------



 



enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding any special,
exemplary, punitive or consequential damages.
     8.13 Acknowledgements. Each Grantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (b) no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Secured Parties.
     8.14 Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 6.11(b) and/or 6.14 of
the Credit Agreement shall become a Guarantor and Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex I hereto.
     8.15 Releases. (a) At such time as the Loans, the Reimbursement
Obligations, and the other Obligations (other than Borrower Hedge Agreement
Obligations) shall have been paid in full in cash, all outstanding Letters of
Credit have been terminated or cash collateralized in an amount equal to 102.5%
of the face value thereof, the net termination liability under or in respect of
Specified Hedge Agreements shall have been cash collateralized or paid in full,
and the Commitments shall have been terminated, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent, each Grantor hereunder shall terminate, all without

-29-



--------------------------------------------------------------------------------



 



delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
     (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor (except where such sale, transfer or disposal is to
another Grantor) in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Borrower, a Subsidiary of the
Borrower that is a Guarantor shall be released from its obligations hereunder in
the event that all the Capital Stock of such Subsidiary shall be sold,
transferred or otherwise disposed of to a Person that is not an Affiliate of the
Borrower or any Subsidiary thereof in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
     8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

-30-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

                  CKX, INC.     EPE HOLDING CORPORATION
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title: Executive Vice President,
Chief Financial     Officer and Treasurer

Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



                  CKX UK HOLDINGS LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:

Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



                  CKX G.O.A.T. HOLDING CORP.     G.O.A.T., INC.     FOCUS
ENTERPRISES, INC.     STEPTECO, INC.     MORRA, BREZNER, STEINBERG &    
TENENBAUM ENTERTAINMENT, INC.     UNCLE DAVE’S BOONDOGGLE, INC.
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title: Executive Vice President and
Treasurer
 
                19 ENTERTAINMENT, INC.     ON THE ROAD PRODUCTIONS     ALL GIRL
PRODUCTIONS     19 TOURING, LLC     DANCE NATION PRODUCTIONS INC.     SOUTHSIDE
PRODUCTIONS INC.     19 RECORDING SERVICES, INC.     19 RECORDINGS, INC.     J2K
PRODUCTIONS, INC
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title: Executive Vice President,
Chief Financial     Officer and Treasurer
 
           
 
      C/O CKX, Inc.    
 
      650 Madison Avenue, 16th Floor    
 
      New York, New York 10022    
 
      Attention: General Counsel    
 
      Telecopy: (212) 753-3188    
 
      Telephone: (212) 407-9101    

Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



                  19 ENTERTAINMENT LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:
 
                19 TV LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:
 
                19 RECORDINGS LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:
 
                19 MERCHANDISING LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:
 
                19 MANAGEMENT LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:

Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



             
 
                S CLUB LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:
 
                19 LOVES MUSIC LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:
 
                19 PRODUCTIONS LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:
 
                19 TOURING LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:
 
                19 BRANDS LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:

Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



                  19 ARTIST TOURS LIMITED
 
           
 
  By:        
 
                Name: Thomas P. Benson     Title:

Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
EXECUTION VERSION
Dated 24 May, 2006
CKX, INC.
(as Chargor)
in favour of
BEAR STEARNS CORPORATE LENDING INC.
(as Administrative Agent)
 
Charge Over Shares
relating to
CKX UK HOLDINGS LIMITED
 
L A T H A M & W A T K I N S
London
99 Bishopsgate
London EC2M 3XF
(44) 020 7710 1000 (Tel)
(44) 020 7374 4460 (Fax)
www.lw.com
Contact: Dominic Newcomb/Matthew Cutlan

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. INTERPRETATION
    1  
 
       
1.1 Definitions
    1  
1.2 Interpretation
    3  
1.3 Incorporation of Terms by Reference
    3  
1.4 Use of Lists and Examples
    3  
1.5 Whole Agreement
    3  
1.6 Headings
    3  
1.7 Counterparts
    4  
1.8 Singular/Plural
    4  
1.9 No Partnership
    4  
1.10 Amount of Secured Obligations
    4  
1.11 Security Enforceable
    4  
1.12 Statutory References
    4  
1.13 Deed
    4  
 
       
2. PAYMENT OF THE SECURED OBLIGATIONS
    4  
 
       
2.1 Covenant
    4  
2.2 Interest
    5  
 
       
3. CHARGING CLAUSE
    5  
 
       
4. REPRESENTATIONS AND WARRANTIES
    5  
 
       
5. GENERAL UNDERTAKINGS
    6  
 
       
6. INFORMATION UNDERTAKINGS
    6  
 
       
7. COVENANTS
    6  
 
       
7.1 Undertakings Relating to Security Assets
    6  
7.2 Voting Rights and Dividend Entitlement
    8  
7.3 Default Powers
    8  
7.4 Continuing Liabilities
    9  
7.5 No Obligation
    9  
7.6 Retention of Documents
    9  
 
       
8. FURTHER ASSURANCE AND PERFECTION OF SECURITY
    9  
 
       
8.1 Further Assurance
    9  
8.2 Security in Jeopardy
    10  
 
       
9. RECEIVER
    10  
 
       
9.1 Appointment of Receiver
    10  
9.2 Joint Receivers
    10  
9.3 General Power of Receiver
    10  
9.4 Specific Powers of Receiver
    11  
9.5 Receiver as Agent
    11  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
9.6 Remuneration
    11  
9.7 Removal
    12  
9.8 Application of Proceeds
    12  
 
       
10. FINANCIAL COLLATERAL
    12  
 
       
11. COSTS AND EXPENSES
    12  
 
       
12. CONTINUATION AND PRESERVATION OF SECURITY
    13  
 
       
12. 1 Subsequent Liens
    13  
12.2 Waiver of Defences
    13  
12.3 Immediate Recourse
    14  
12.4 Non-competition
    14  
12.5 Security held by the Chargor
    15  
12.6 Continuing Security
    15  
12.7 Reinstatement
    16  
 
       
13. ENFORCEABILITY OF SECURITY
    16  
 
       
14. ENFORCEMENT OF SECURITY
    16  
 
       
14.1 General
    16  
14.2 Protection of Third Parties
    16  
14.3 Delegation
    17  
14.4 Suspense Accounts
    17  
14.5 Administrative Agent’s Power to Remedy Breaches
    17  
 
       
15. POWER OF ATTORNEY
    18  
 
       
15.1 Appointment
    18  
15.2 Ratification
    18  
 
       
16. INDEMNITIES
    18  
 
       
16.1 General
    18  
16.2 Taxes
    18  
 
       
17. WAIVERS AND REMEDIES
    19  
 
       
17.1 Waivers
    19  
17.2 Severability
    19  
 
       
18. REINSTATEMENT AND RELEASE
    19  
 
       
18.1 Reinstatement
    19  
18.2 Release
    19  
 
       
19. MISCELLANEOUS
    19  
 
       
19.1 Declaration of Trust
    19  
19.2 No Liability
    20  
19.3 Powers of Administrative Agent
    20  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
19.4 Currency
    20  
19.5 Set Off
    20  
 
       
20. NOTICES
    21  
 
       
21. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
    21  
 
       
22. ASSIGNMENTS AND TRANSFERS
    21  
 
       
23. GOVERNING LAW AND JURISDICTION
    22  
 
       
23.1 Governing Law
    22  
23.2 Jurisdiction
    22  
SCHEDULE 1
    24  
The Shares
    24  

-iii-



--------------------------------------------------------------------------------



 



THIS CHARGE is made by way of deed on 24 May, 2006
BETWEEN

(1)   CKX, INC., a company formed in the State of Delaware, United States of
America and whose principal place of business is at 650 Madison Avenue,
New York, New York 10022, United States of America (the “Chargor”); and   (2)  
BEAR STERNS CORPORATE LENDING INC., as administrative agent and trustee for
itself and each of the Secured Parties (as defined below) (the “Administrative
Agent”).

BACKGROUND

(A)   The Lenders have severally agreed to make certain loan facilities
available to the Chargor upon the terms and subject to the conditions set forth
in the Credit Agreement.   (B)   Under Section 5.1 (a) of the Credit Agreement,
the Chargor is required to execute this Charge in favour of the Administrative
Agent for the rateable benefit of the Secured Parties.

NOW THIS DEED WITNESSES as follows:

1.   INTERPRETATION   1.1   Definitions       Save as otherwise provided in this
Charge,the following words and phrases have the following meanings throughout
this Charge:

         
 
  “Act”   means the Law of Property Act 1925
 
       
 
  “Active Person”   has the meaning set forth in Clause 4(b) hereof
 
       
 
  “Additional Interests”   has the meaning set forth in Clause 4(a) hereof
 
       
 
  “Company”   means CKX UK Holdings Limited (registered number
05389449)
 
       
 
  “Credit Agreement”   means the $125,000,000 credit agreement dated on or about
the date of this Charge between (among others) the Chargor as borrower, the
financial institutions and other persons named therein as lenders, Bear, Steams
& Co. Inc., as sole lead arranger and the Administrative Agent
 
       
 
  “Default Rate”   means a rate of interest determined in accordance with Clause
3.4(c) of the Credit Agreement
 
       
 
  “Guaranty and Collateral Agreement”   means the guaranty and collateral
agreement dated on or about the date of this Charge among the Chargor, certain

-1-



--------------------------------------------------------------------------------



 



         
 
      of its subsidiaries and the Administrative Agent
 
       
 
  “Obligations”   has the meaning ascribed to it in the Guaranty and Collateral
Agreement
 
       
 
  “Receiver”   means a receiver and/or a manager and/or administrator however
appointed under or in connection with this Charge
 
       
 
  “Related Rights”   means in relation to any Share:
 
       
 
      (a) all assets deriving from such Share (or any other asset referred to in
paragraph (b) below) including all allotments, accretions, offers, rights,
dividends, distributions, interest, income, benefits, powers, privileges,
authorities, remedies and advantages whatsoever at any time accruing, offered or
otherwise derived from or incidental to such Share (or any other asset referred
to in paragraph (b) below); and
 
       
 
      (b) all stocks, shares, rights, money or property accruing or offered at
any time whether by way of conversion, consolidation, redemption, bonus,
preference, exchange, purchase, subdivision, substitution, option, interest or
otherwise in respect thereof
 
       
 
  “Secured Obligations”   means the Obligations
 
       
 
  “Secured Parties”   means each of the Administrative Agent, the Lead Arranger,
the Documentation Agent, the Syndication Agent, the Qualified Counterparties,
the Issuing Lender, the Swingline Lender and the Lenders
 
       
 
  “Security”   means the security created by (or purported to be created by)
this Charge
 
       
 
  “Security Assets”   means collectively the Shams and the Related Rights
 
       
 
  “Shares”   means all the shares specified in Schedule 1 together with all
other stocks, shares, debentures, debenture stock, bonds, warrants, options,
coupons or other securities and investments of any kind (including rights to
subscribe for, convert into or otherwise acquire the same) whether marketable or
otherwise and all other interests (including loan capital) now or in the future
owned by the Chargor from time to time in the Company

-2-



--------------------------------------------------------------------------------



 



1.2   Interpretation       Any reference in this Charge to (or to any specified
provision of) this “Charge”, the “Credit Agreement”, the “Guaranty and
Collateral Agreement” or any other “Loan Document” or to any other agreement or
document shall, unless the context otherwise requires, be construed as a
reference to this Charge, the Credit Agreement, the Guaranty and Collateral
Agreement or such other Loan Document or such other agreement or document (or
that provision) as the same may from time to time be amended, varied,
supplemented, restated, reaffirmed, extended, novated or replaced (but excluding
for this purpose any amendment, variation, supplement, restatement,
re-affirmation, extension, novation or replacement which is contrary to any
provision of any Loan Document). Each such reference shall further include any
document which is supplemental to, is expressed to be collateral with, or is
entered into pursuant to or in accordance with, and any certificate, instrument,
notification or document which is entered into or delivered in connection with
or pursuant to or in accordance with, the terms of this Charge, the Credit
Agreement, the Guaranty and Collateral Agreement or such other Loan Document or,
as the case may be, such other agreement or document.       Any reference in
this Charge to the “Administrative Agent”, any “Lender” or “Secured Party” (or
any other person referred to in the definition thereof) shall be construed so as
to include its and any subsequent successors, transferees and assigns in
accordance with their respective interests.   1.3   Incorporation of Terms by
Reference       Unless the context requires otherwise, words and expressions
defined or construed in the Credit Agreement, the Act or the Insolvency Act 1986
and which are not defined or construed in this Charge shall bear the same
meanings when used in this Charge.   1.4   Use of Lists and Examples       In
construing this Charge general words introduced by the word “other” shall not be
given a restrictive meaning by reason of the fact that they are preceded by
words indicating a particular class of acts, matters or things and general words
shall not be given a restrictive meaning by reason of the fact that they are
followed by particular examples intended to be embraced by the general words.  
1.5   Whole Agreement       This Charge supersedes any previous agreement,
whether written or oral, express or implied, between the Chargor and the
Administrative Agent in relation to the subject matter of this Charge.   1.6  
Headings       The headings in this Charge are for convenience only and shall
not affect its meaning and references to a paragraph, Clause or Schedule are
(unless otherwise stated) to a paragraph or Clause of, or the Schedule to, this
Charge.

-3-



--------------------------------------------------------------------------------



 



1.7   Counterparts       This Charge may be signed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. Any party may enter into this Charge by signing any such
counterpart.   1.8   Singular/Plural       Save where the context otherwise
requires, the plural of any term includes the singular and vice versa.   1.9  
No Partnership       Nothing in this Charge or envisaged hereby shall operate,
whether directly or indirectly, to constitute a partnership between the Chargor
and any Secured Party or the Administrative Agent.   1.10   Amount of Secured
Obligations       A certificate of the Administrative Agent (as agent and
trustee as aforesaid) as to the amount of any Secured Obligations due at any
time will, in the absence of manifest error, be conclusive and binding on the
Chargor.   1.11   Security Enforceable       The security constituted by, and
the rights of the Administrative Agent and the Secured Parties under, this
Charge shall be enforceable notwithstanding any change in the constitution of
the Administrative Agent or any Secured Party or its absorption in or
amalgamation with any other person or the acquisition of all or part of its
undertaking by any other person.   1.12   Statutory References       Unless the
context otherwise requires, a reference to a statute or any provision thereof is
to be construed as a reference to that statute or such provision thereof as it
may be amended, modified, extended, consolidated, re-enacted or replaced from
time to time and shall also include all bye-laws, instruments, orders and
regulations for the time being made thereunder or otherwise deriving validity
therefrom.   1.13   Deed       The parties intend that this document shall take
effect as a deed.   2.   PAYMENT OF THE SECURED OBLIGATIONS   2.1   Covenant    
  The Chargor hereby unconditionally and irrevocably, as primary obligor and not
merely as surety, covenants with the Administrative Agent (as agent and trustee
as aforesaid) that

-4-



--------------------------------------------------------------------------------



 



      it will on demand pay or discharge the Secured Obligations on the due date
for payment therefor in the manner provided in the relevant Loan Document.   2.2
  Interest       Save to the extent otherwise agreed, interest may be added by
the Administrative Agent to any amount which shall remain unpaid on the due date
for payment therefor from such due date until payment in full at the Default
Rate applicable to the relevant outstanding Secured Obligations under the Loan
Documents.   3.   CHARGING CLAUSE       The Chargor with full title guarantee
and as a continuing security for the payment, performance and discharge of the
Secured Obligations hereby:

  (a)   mortgages and charges and agrees to mortgage and charge to the
Administrative Agent (as agent and trustee as aforesaid) for the benefit of the
Secured Parties all of the Shares held now or in the future by it and/or any
nominee on its behalf, the same to be a security by way of first equitable
mortgage; and     (b)   mortgages, charges and assigns and agrees to mortgage,
charge and assign to the Administrative Agent (as agent and trustee as
aforesaid) for the benefit of the Secured Parties all Related Rights accruing to
all or any of the Shares held now or in the future by it and/or any nominee on
its behalf, the same to be a security by way of first equitable mortgage.

4.   REPRESENTATIONS AND WARRANTIES       The Chargor makes the representations
and warranties set out in this Clause 4 to the Administrative Agent on the date
of this Charge and, in respect of the representations and warranties set out in
paragraph (a) below only, on each day that any Secured Obligations are
outstanding.

  (a)   Ownership of Security Assets and Ranking

  (i)   It is the registered holder and the unfettered legal and beneficial
owner of the Shares which it purports to charge pursuant to this Charge;    
(ii)   The Shares are all duly authorised, validly issued, fully paid and are
not subject to any Lien, option to purchase, pre-emption or similar right other
than the Security; and     (iii)   The Shares listed in Schedule 1 represent all
of the shares of the Company issued and outstanding as of the date of this
Charge.

  (b)   Ownership of Additional Interests

-5-



--------------------------------------------------------------------------------



 



      With the exception of the Shares, the Chargor has no other direct
ownership interest in any other shares or capital stock of any person that is
organised or incorporated in England and Wales (any such person, an “Active
Person” and any such interests in an Active Person, “Additional Interests”)
which is not subject to a Lien created pursuant to a Security Document in favour
of the Administrative Agent for the benefit of the Secured Parties.

5. GENERAL UNDERTAKINGS
The Chargor undertakes in favour of the Administrative Agent (as agent and
trustee as aforesaid) that it will not, save as permitted pursuant to the terms
of the Loan Documents:

  (a)   create, incur, assume or permit to subsist any Lien over all or any part
of the Security Assets (other than the Security) or any interest therein ranking
in priority to, pari passu with or after the Security, nor enter into any
agreement to do any of the same;     (b)   sell, transfer, assign, lease out,
lend or otherwise dispose of (whether outright, by a sale and repurchase, sale
and leaseback arrangement or otherwise), or grant any rights (whether of
pre-emption or otherwise) over, all or any part of the Security Assets or any
interest therein, nor enter into any agreement to do any of the same; or     (c)
  do or cause or permit to be done anything which may materially depreciate,
jeopardise or otherwise materially prejudice the market value or collateral
value of any Security Asset or the rights of the Administrative Agent under this
Charge.

6. INFORMATION UNDERTAKINGS

  (a)   Subject always to Clause 5, the Chargor shall promptly inform the
Administrative Agent of any material additions to or deletions from the Security
Assets and shall agree to any consequential amendments to Schedule 1 with the
Administrative Agent.     (b)   If the Chargor becomes aware of any action,
event or circumstance which will, or could reasonably be expected to, adversely
affect in any material respect the value or saleability of any of the Security
Assets, it will promptly notify the Administrative Agent in writing and provide
details of the same.

7. COVENANTS
7.1 Undertakings Relating to Security Assets
The Chargor covenants with the Administrative Agent (as agent and trustee as
aforesaid) that it will, without prejudice to the generality of the provisions
of Clause 8:

  (a)   deposit with the Administrative Agent (or as it shall direct)
immediately upon execution of this Charge (in relation to the Shares listed in
Schedule 1), and

-6-



--------------------------------------------------------------------------------



 



      immediately upon receipt following its acquisition of any Security Assets
and at any other time upon the Administrative Agent’s request, all stock and
share certificates or other documents evidencing an entitlement to such Security
Assets together with stock transfer forms duly stamped and executed in blank and
left undated in respect of all such Shares on the basis that the Administrative
Agent shall be able to hold such documents of title and stock transfer forms
until the Secured Obligations have been irrevocably and unconditionally
discharged in full and shall be entitled, at any such time that it is permitted
to do so in accordance with the terms of this Charge, to complete (under its
power of attorney given by Clause 15 below) the stock transfer forms on behalf
of the Chargor in favour of itself or such other person as it shall select;
provided that, in the event of any such transfer being effected, neither the
Administrative Agent nor any of its nominees shall be liable (other than in the
case of fraud, gross negligence or wilful misconduct on the part of the
Administrative Agent) for any loss occasioned by any exercise or non-exercise of
rights attached to such Security Assets or by any failure to report to the
Chargor any notice or other communication received in respect of such Security
Assets;

  (b)   immediately on conversion of any Shares from certificated to
uncertificated form, and on the creation or conversion of any other securities
which are for the time being comprised in the Related Rights in or into
uncertificated form, comply with such instructions or directions as the
Administrative Agent may reasonably give in order to protect, perfect or
preserve the Security;     (c)   ensure that the Security Assets are at all
times free from any restriction on transfer by the Administrative Agent or its
nominee to perfect or enforce the Security and use all reasonable endeavours to
procure that the board of directors of the Company approves any transfer of any
of the Security Assets desired to be made by the Administrative Agent or its
nominee in the exercise of the rights, powers and remedies conferred upon it by
this Charge or by law;     (d)   unless it is permitted to retain such Related
Rights in accordance with the terms of this Charge, upon the accrual, offer or
issue of any Related Rights deriving from the Shares, deliver to the
Administrative Agent (or procure the delivery to the Administrative Agent of)
all such Related Rights and the certificates and documents of title to or
representing the same together with each of the documents required to be duly
executed, completed and delivered under and in accordance with the terms of this
Clause 7;     (e)   take all action within its power to procure, maintain in
effect and comply with all the terms and conditions of all approvals,
authorisations, consents and registrations necessary or appropriate to ensure
and preserve the legal, valid, binding and enforceable nature of the Security
and its ranking in priority;     (f)   duly and promptly pay or procure the
payment of all calls, instalments and other payments when due in respect of any
of the Shares, provided that if it defaults in making any such payment, the
Administrative Agent may (but shall not be

-7-



--------------------------------------------------------------------------------



 



      obliged to) pay such amounts on behalf of it and shall be reimbursed by it
immediately on demand;

  (g)   notify the Administrative Agent of the contents of any material
communication or document received by it in relation to any of the Shares and/or
the Related Rights;     (h)   not, without the prior written consent of the
Administrative Agent, by the exercise of any voting rights or otherwise, permit
or agree to any proposed compromise, capital reorganisation, conversion,
exchange or repayment offer affecting or in respect of any of the Shares or to
any variation of the rights attaching to or conferred by any of the Shares or to
any conversion of any of the Shares into an uncertificated security; and     (i)
  the Chargor shall make all such filings and registrations and take all such
other steps as may be necessary or desirable in connection with the creation,
perfection or protection of the Security and pay all application, registration,
renewal and other fees necessary for effecting, protecting, maintaining or
renewing registrations in respect of any of the Security Assets.

7.2 Voting Rights and Dividend Entitlement

  (a)   At any time when the Security is enforceable in accordance with the
terms of this Charge, all dividends and other distributions paid or payable in
connection with the Security Assets shall be paid directly to the Administrative
Agent (or its nominee) for application in or towards the payment or discharge of
the Secured Obligations in accordance with the terms of the Credit Agreement but
before such time the Chargor shall be entitled to receive and retain all such
dividends and other distributions; and     (b)   Subject to Clause 7.3, unless
the Security is enforceable in accordance with the terms of this Charge, all
voting rights attached to the Shares may be exercised by the Chargor or, where
the Shares have been registered in the name of the Administrative Agent or its
nominee, as the Chargor may direct in writing, and the Administrative Agent or
its nominee shall execute any form of proxy or other document reasonably
required in order for the Chargor to do so, provided that the Chargor may not
exercise voting rights inconsistent with the terms of this Charge or the Credit
Agreement or in any manner prejudicial to the interests of the Secured Parties
under this Charge.

7.3 Default Powers
At any time while the Security is enforceable in accordance with the terms of
this Charge and without any further consent or authority on the part of the
Chargor, the Administrative Agent or its nominee may exercise (or refrain from
exercising) at its discretion in the name of the Chargor (or the registered
holder thereof) in respect of any of the Security Assets any voting rights and
any powers or rights which may be exercised by the person or persons in whose
name or names the Shares are registered or who is the holder or bearer of them.

-8-



--------------------------------------------------------------------------------



 



7.4 Continuing Liabilities
Subject to due notification thereof by the Administrative Agent where the Shares
are registered in the Administrative Agent’s name (or that of its nominee) in
accordance with the terms of this Charge, it is expressly agreed that the
Chargor shall remain liable to observe and perform all of the conditions and
obligations attaching to any of the Shares including the payment of any sum due
in respect of the Shares.
7.5 No Obligation
The Administrative Agent shall not be required to perform or fulfil any
obligation of the Chargor in respect of the Security Assets or to make any
payment, or to make any enquiry as to the nature or sufficiency of any payment
received by it or the Chargor, or to present or file any claim or take any other
action to collect or enforce the payment of any amount to which it may have been
or to which it may be entitled under this Charge at any time or times.
7.6 Retention of Documents
The Administrative Agent may retain any document delivered to it under this
Charge until the Security is released in accordance with the terms of this
Charge and, if for any reason it ceases to hold any such document before that
time, it may by notice to the Chargor require that the relevant document be
redelivered to it and the Chargor shall promptly comply (or procure compliance)
with that notice in so far as it is able to do so.
8. FURTHER ASSURANCE AND PERFECTION OF SECURITY
8.1 Further Assurance

  (a)   The Chargor shall, at its own expense, promptly following request by the
Administrative Agent execute and do all such acts, deeds and things (including,
without limitation, payment of all stamp duties and registration fees) the
Administrative Agent may reasonably require for:

  (i)   perfecting or better perfecting or protecting the security created (or
intended to be created) by this Charge over any Security Asset (including for
the avoidance of doubt arranging for any Security Assets which are in registered
form to be registered in the name of the Administrative Agent or a nominee of
the Administrative Agent); and     (ii)   after the security constituted by this
Charge has become enforceable in accordance with the terms of this Charge,
facilitating the realisation of any Security Asset or the exercise of any right,
power or discretion exercisable by the Administrative Agent in respect of any
Security Asset, including, without limitation, the conversion of equitable
security to legal security, the execution of any transfer, conveyance,
assignment or assurance of any property, whether to the Administrative Agent or
its nominees,
and the

-9-



--------------------------------------------------------------------------------



 



      giving of any notice, order or direction and the making of any
registration, which in any case, the Administrative Agent may think necessary.

  (b)   In the event that the Chargor acquires any Additional Interests, it
shall execute in favour of the Administrative Agent, or as the Administrative
Agent may otherwise direct, such assignments, transfers, mortgages, charges or
other Liens as the Administrative Agent shall stipulate (acting reasonably) over
such Additional Interests including, without limitation, a charge over shares
and related rights on terms no more onerous than this Charge.

8.2 Security in Jeopardy
If at any time it shall appear to the Administrative Agent (acting reasonably)
that any of the Security Assets is in danger of seizure, distress, attachment,
execution, diligence or other legal process, or that the Security shall for any
other reason be in jeopardy in any material respect, the Administrative Agent
shall be entitled without notice to the Chargor to take possession of and hold
the same. The Chargor shall, at its own expense, promptly execute such deeds and
other agreements and otherwise take whatever action the Administrative Agent may
require (acting reasonably) in order to enable the Administrative Agent to
exercise its rights contained in this Clause 8.2.
9. RECEIVER
9.1 Appointment of Receiver
If any Event of Default has occurred under the Credit Agreement which has not
been cured or waived in accordance with the terms thereof, then at any time or
times thereafter the Security shall be enforceable and (without prejudice to any
of its other rights under this Charge) the Administrative Agent may by writing
appoint any person or persons to be a Receiver of any of the Security Assets and
of the rights of the Administrative Agent contained in this Charge in relation
thereto. Section 109(1) of the Act shall not apply to this Charge.
9.2 Joint Receivers
Where two or more persons are appointed to be a Receiver, the Administrative
Agent may in the appointment declare whether any act required or authorised to
be done by a Receiver is to be done by any one or more of them for the time
being holding office and, subject thereto, any such persons may act jointly
and/or severally.
9.3 General Power of Receiver
Any Receiver of any of the Security Assets shall (subject to any limitations or
restrictions which the Administrative Agent may in its absolute and unfettered
discretion incorporate in the deed or other instrument appointing him but
notwithstanding the liquidation, winding-up, or dissolution at any time of the
Chargor and whether or not any such Receiver shall be an administrative
receiver) in respect of the Shares in respect of which he was appointed have:

-10-



--------------------------------------------------------------------------------



 



  (a)   all the powers conferred from time to time on receivers (whether
administrative receivers or otherwise) by law and/or statute (including the
Insolvency Act 1986) so that the provisions set out in Schedule 1 to the
Insolvency Act 1986 shall extend to every Receiver, whether or not an
administrative receiver;     (b)   power on behalf and at the cost of the
Chargor and whether in the name of the Chargor or otherwise to exercise all the
powers and rights of an absolute owner and do or omit to do anything which the
Chargor could do or omit to do or could have done or omitted to do but for any
incapacity or the appointment of a liquidator, administrator or like officer in
relation to the Chargor or the Security Assets; and     (c)   power to use the
name of the Chargor in connection with the exercise of any of such powers and,
without prejudice to the generality of the provisions of Clauses 9.3(a) and
9.3(b), on behalf and at the cost of, and in the name of the Chargor or
otherwise, the powers referred to in Clause 9.4.

9.4 Specific Powers of Receiver
Any Receiver shall, in relation to the Chargor and the Shares in respect of
which he is appointed, have the power to:

  (a)   deal with such Shares for such consideration and generally on such terms
and conditions as he may think fit; and     (b)   sign any document, execute any
deed and do all such other acts and things, whether in the name of the Chargor
or otherwise, in relation to, or as may be considered by him to be incidental or
conducive to, any of the matters or powers aforesaid or to the protection and/or
realisation of the security constituted or intended to be constituted by this
Charge.

9.5 Receiver as Agent
Any Receiver of any of the Security Assets shall, so far as the law allows, be
deemed to be the agent of the Chargor for all purposes and the Chargor shall be
solely responsible for their acts, defaults, contracts, engagements, omissions,
losses, liabilities, misconduct and remuneration and the Administrative Agent
and the Secured Parties shall not (other than in the case of fraud, gross
negligence or wilful misconduct on the part of the Administrative Agent and the
Secured Parties) be under any liability whatsoever in such regard.
9.6 Remuneration
The remuneration of the Receiver shall be such sum or rate payable in such
manner as may be agreed between him and the Administrative Agent at or at any
time after his appointment.

-11-



--------------------------------------------------------------------------------



 



9.7 Removal
The Administrative Agent may from time to time remove any Receiver appointed by
it and, in the case of an administrative receiver, may at any time and from time
to time apply to the court for removal of any administrative receiver appointed
by it and may, whenever it may deem it expedient, appoint or as the case may be
apply to the court for the appointment of another qualified person as a new
Receiver in place of any Receiver whose appointment may for any reason have
terminated.
9.8 Application of Proceeds
Any Receiver shall (so far as the law allows) apply all monies received by him
in the following order:

  (a)   in the payment of any costs, charges and expenses of or incidental to
the Receiver’s appointment, the payment of his remuneration and the payment and
discharge of any other expenses incurred by or on behalf of the Receiver;    
(b)   in or towards payment of any debts or claims which are by statute payable
in preference to the Secured Obligations but only to the extent to which such
debts or claims have such preference;     (c)   in or towards payment and
discharge of the balance of the Secured Obligations in accordance with the terms
of or as contemplated by the Credit Agreement; and     (d)   in payment of the
surplus (if any) to the Chargor or other person entitled thereto.

10. FINANCIAL COLLATERAL
To the extent that any of the Security Assets constitutes “financial collateral”
and this Charge and the obligations of the Chargor hereunder constitute a
“security financial collateral arrangement” (in each case as defined in, and for
the purposes of, the Financial Collateral Arrangements (No. 2) Regulations 2003
(SI 2003 No. 3226) (the “Regulations”)) the Administrative Agent shall have the
right, at any time on the occurrence and during the continuation of an Event of
Default, to appropriate all or any part of such financial collateral in or
towards discharge of the Secured Obligations. For this purpose, the parties
agree that the value of such financial collateral so appropriated shall be the
market price of the Security Assets determined by the Administrative Agent by
reference to a public index or by such other process as the Administrative Agent
may reasonably select, including independent valuation. The parties further
agree that the method of valuation provided for in this Charge shall constitute
a commercially reasonable method of valuation for the purposes of the
Regulations.
11. COSTS AND EXPENSES
Immediately upon demand, the Chargor shall pay all fees, costs and expenses
(including legal fees and any value added tax) incurred from time to time in
connection with the enforcement of or preservation of rights under this Charge
by the Administrative Agent,

-12-



--------------------------------------------------------------------------------



 



or any Receiver, attorney, manager, trustee or any other person appointed by the
Administrative Agent under this Charge or by statute.
12. CONTINUATION AND PRESERVATION OF SECURITY
12.1 Subsequent Liens
If the Administrative Agent or any other Secured Party receives, or is deemed to
be affected by, notice, whether actual or constructive, of:

  (a)   any Lien (other than the Security or a Lien permitted pursuant to the
terms of the Credit Agreement) affecting the Security Assets and/or the proceeds
of sale thereof; or     (b)   the occurrence of any event specified in Section
8(f) of the Credit Agreement,

the Administrative Agent or such other Secured Party may open a new
interest-bearing account or accounts for the Chargor in its books. If the
Administrative Agent or such other Secured Party does not open a new account, it
shall nevertheless be treated as if it had done so at the time when it received
or was deemed to have received notice (unless it gives express notice to the
contrary to the Chargor). As from that time all payments made to the
Administrative Agent or such other Secured Party will (in the absence of any
express appropriation to the contrary) be credited or be treated as having been
credited to the new account and will not operate to reduce the Secured
Obligations.
12.2 Waiver of Defences
The Chargor is the principal debtor and the sole, original and independent
obligor for the Secured Obligations and the Security Assets shall be deemed to
be a principal security for the Secured Obligations. The liability of the
Chargor under this Charge shall not be discharged, impaired or otherwise
affected by any circumstance, act, omission, matter or thing which but for this
provision might operate to reduce, release, prejudice or otherwise exonerate the
Chargor from its obligations under the Loan Documents in whole or in part,
including, without limitation, and whether or not known to any Loan Party, the
Administrative Agent or any other person:

  (a)   the winding-up, dissolution, administration, re-organisation,
amalgamation, merger or reconstruction of the Chargor or any other person or any
change in its status, function, control or ownership; or     (b)   any time,
indulgence, concession, waiver or consent granted to, or composition with, the
Chargor or any other person; or     (c)   the release of the Chargor or any
other person under the terms of any composition or arrangement with any creditor
of the Chargor or any of its Affiliates; or     (d)   the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take-up or enforce, any rights against, or security over, the

-13-



--------------------------------------------------------------------------------



 



      assets of the Chargor or any other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to release or to realise the full value of any
security; or     (e)   any legal limitation, disability, incapacity or lack of
power, authority or legal personality of or dissolution or change in the members
or status of, or other circumstance relating to, the Chargor or any other
person; or     (f)   any variation (however fundamental and whether or not
involving any increase in the liability of the Chargor or any other Loan Party
thereunder) or replacement of any Loan Document or any other document or
security; or     (g)   any unenforceability, illegality, invalidity or
frustration of any obligation of the Chargor or any other person under any Loan
Document or any other document or security, or any failure of the Chargor or any
other Loan Party to become bound by the terms of any other Loan Document, in
each case whether through any want of power or authority or otherwise; or    
(h)   any postponement, discharge, reduction, non-provability or similar
circumstances affecting any obligation of the Chargor or any other Loan Party
under a Loan Document resulting from any insolvency, liquidation or dissolution
proceedings or from any law, regulation or order,         so that the Chargor’s
obligations under this Charge remain in full force and effect and that this
Charge shall be construed accordingly as if there were no such circumstance,
act, omission, matter or thing.

12.3 Immediate Recourse
The Chargor waives any right it may have of first requiring the Administrative
Agent (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security in respect of the Secured Obligations or claim payment
from any person before enforcing the Security. This waiver applies irrespective
of any law or provision of the Loan Documents to the contrary.
12.4 Non-competition
Subject as provided below or in any other Loan Document, until the
Administrative Agent is satisfied that all of the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full, the Chargor shall
not, by virtue of any payment made by it or security realised or moneys received
or recovered from it under any of the Loan Documents for or on account of the
liability of any Loan Party:

  (a)   be subrogated to any rights, security or moneys held, received or
receivable by the Administrative Agent or any other Secured Party or be entitled
to any right of contribution or indemnity; or

-14-



--------------------------------------------------------------------------------



 



  (b)   as regards any such payment or moneys, claim, rank, prove or vote as a
creditor of any Loan Party or its estate in competition with the Administrative
Agent or any other Secured Party; or     (c)   receive, claim or have the
benefit of any payment, distribution or security from or on account of any Loan
Party, or exercise any right of set-off in relation to that payment or moneys
against any Loan Party.

The Chargor shall hold in trust for and forthwith pay or transfer to the
Administrative Agent (acting as agent and trustee as aforesaid) any payment or
distribution or benefit of security received by it contrary to the above. If the
Chargor exercises any right of set-off contrary to the above it will forthwith
pay an amount equal to the amount set off to the Administrative Agent (acting as
agent and trustee as aforesaid). Notwithstanding the foregoing, following any
enforcement of the Security by the Administrative Agent under this Charge, the
Chargor will (at its own cost) promptly take such steps or actions as are
referred to above as the Administrative Agent may from time to time stipulate.
12.5 Security held by the Chargor
The Chargor warrants that it has not taken, and agrees that it will not take,
from any other Loan Party or any person party to any related security any Lien,
guarantee, indemnity, bond or other assurance in respect of or in connection
with its obligations under this Charge. If the Chargor takes any such Lien,
guarantee, indemnity, bond or other assurance in contravention of this Clause,
it shall hold it on trust for the Secured Parties until such time as all of the
Secured Obligations have been satisfied in full (and the Secured Parties are not
under any further obligation, actual or contingent, to any Loan Party) and shall
on request promptly deposit the same with and/or charge the same to the Secured
Parties in such manner as the Administrative Agent may reasonably require as
security for the due and punctual payment, performance and discharge by the
Chargor of the Secured Obligations.
12.6 Continuing Security
The Security constituted by this Charge shall be a continuing security and will
extend to the ultimate balance of the Secured Obligations notwithstanding any
interim or intermediate payment, discharge or settlement of account or other
matter whatsoever and is in addition to and shall not merge with or otherwise
prejudice or affect (or be prejudiced or affected by) the security constituted
by any Lien, guarantee or other assurance now or hereafter held by the
Administrative Agent or any right or remedy of the Administrative Agent in
respect of the same and shall not be in any way prejudiced or affected by the
invalidity thereof, or by the Administrative Agent now or hereafter dealing
with, exchanging, releasing, modifying or abstaining from perfecting or
enforcing any of the same, or any rights which it may now or hereafter have, or
giving time for payment or indulgence or compounding with any other person
liable.

-15-



--------------------------------------------------------------------------------



 



12.7   Reinstatement

  (a)   Where any discharge (whether in respect of the obligations of the
Chargor or any security for those obligations or otherwise) is made in whole or
in part or any arrangement is made on the faith of any payment, security or
other disposition which is avoided or must be restored on insolvency,
liquidation or otherwise, the liability of the Chargor under this Charge shall
continue as if the discharge or arrangement had not occurred.     (b)   The
Administrative Agent or any other Secured Party may concede or compromise any
claim that any payment, security or other disposition is liable to avoidance or
restoration.

13.   ENFORCEABILITY OF SECURITY

  (a)   The Security and the power of sale and other powers conferred by
Section 101 of the Act, as varied or amended by this Charge, shall be
enforceable and exercisable upon and at any time after the occurrence of an
Event of Default which is continuing and which has not been remedied or waived
in accordance with the Credit Agreement.     (b)   If the Security is
enforceable, the Administrative Agent may in its absolute discretion, but
subject to the provisions of the Credit Agreement and this Charge, enforce all
or any part of the Security in any manner it sees fit.     (c)   If the Security
is enforceable, the Administrative Agent shall, subject to the provisions of the
Credit Agreement, be entitled to appropriate moneys and/or assets to discharge
any outstanding Secured Obligations in such manner or order as it sees fit.

14.   ENFORCEMENT OF SECURITY   14.1   General       For the purposes of all
rights and powers implied or granted by statute, the Secured Obligations are
deemed to have become due and payable on the date of this Charge and the
restriction on the consolidation of mortgages and on power of sale imposed by
Sections 93 and 103 of the Act do not apply to the Security.   14.2   Protection
of Third Parties       No person (including a purchaser) dealing with the
Administrative Agent or any of its agents or nominees will be concerned to
enquire:

  (a)   whether the Secured Obligations have become payable; or     (b)  
whether any power which the Administrative Agent is purporting to exercise has
become exercisable; or

-16-



--------------------------------------------------------------------------------



 



  (c)   whether any money remains due under the Loan Documents; or     (d)   how
any money paid to the Administrative Agent is to be applied.

    In the absence of bad faith on the part of such purchaser or other person,
such dealings shall be deemed, so far as regards the safety and protection of
such purchaser or other person, to be within the powers conferred by this Charge
and to be valid accordingly. The remedy of the Chargor in respect of any
impropriety or irregularity in the exercise of such power shall be in damages
only.   14.3   Delegation       The Administrative Agent may at any time
delegate by power of attorney or in any other manner to any person or persons
any of the powers (including the power of attorney contained in Clause 15),
authorities and discretions which are for the time being exercisable by the
Administrative Agent under this Charge in relation to the Security Assets. Any
such delegation may be made upon such terms (including power to sub-delegate)
and subject to such regulations as the Administrative Agent may think fit. The
Administrative Agent shall not be in any way liable or responsible to the
Chargor (other than in the case of fraud, gross negligence or wilful misconduct
on the part of the Administrative Agent) for any loss or damage arising from any
act, default, omission or misconduct on the part of any such delegate or
sub-delegate.   14.4   Suspense Accounts       The Administrative Agent may at
any time and from time to time place and keep (for such time as it shall
consider prudent) any monies received, recovered or realised from the Chargor or
in relation to any Security Assets of the Chargor in a separate interest-bearing
suspense account (to the credit of either the Chargor or the Administrative
Agent as the Administrative Agent shall think fit) without any intermediate
obligation on its part to apply the same or any part thereof in or towards the
discharge of the Secured Obligations provided that if such monies are at any
time sufficient to discharge the Secured Obligations in full, they shall be
promptly so applied.   14.5   Administrative Agent’s Power to Remedy Breaches  
    If at any time the Chargor fails to perform any of the covenants contained
in this Charge it shall be lawful for the Administrative Agent, but the
Administrative Agent shall have no such obligation, to take such action on
behalf of the Chargor (including, without limitation, the payment of money) as
may in the Administrative Agent’s opinion (acting reasonably) be required to
ensure that such covenants are performed. Any losses, costs, charges and
expenses incurred by the Administrative Agent in taking such action shall be
reimbursed by the Chargor immediately on written demand.

-17-



--------------------------------------------------------------------------------



 



15.   POWER OF ATTORNEY   15.1   Appointment       The Chargor, by way of
security, hereby irrevocably appoints the Administrative Agent to be its
attorney (with full power of substitution and delegation) to take any action
which it is obliged to take under this Charge following the occurrence of an
Event of Default which is continuing and generally in its name and on its behalf
to exercise all or any of the powers, authorities and discretions conferred by
this Charge or by statute on the Administrative Agent, and (without limiting the
foregoing) to seal, deliver (using the company seal where appropriate) and
otherwise perfect and do any deed, assurance, agreement, instrument, act or
thing which it may deem proper for the purpose of exercising such powers,
authorities and discretions.   15.2   Ratification       The Chargor covenants
with the Administrative Agent that, on request, it will ratify and confirm all
security agreements, documents and acts and all transactions properly entered
into by the Administrative Agent (or by the Chargor at the instance of the
Administrative Agent) in the exercise or purported exercise of its powers set
out in Clause 15.1 above and the Chargor irrevocably acknowledges and agrees
that the power of attorney contained in this Clause 15 is given to secure the
proprietary interest of, and the performance of obligations owed to, the
respective donees within the meaning of the Powers of Attorney Act 1971.   16.  
INDEMNITIES   16.1   General       The Chargor hereby unconditionally and
irrevocably agrees as primary obligor and not merely as surety to indemnify and
hold harmless the Administrative Agent (and its nominees) and each other Secured
Party from time to time on demand against all losses, actions, claims, expenses,
demands or liabilities whether in contract, tort, pursuant to breach of statute
or otherwise now or hereafter incurred by it or any of them or by any of their
respective managers, agents, officers or employees occasioned by any breach by
the Chargor of any of its covenants or other obligations under this Charge or
otherwise arising out of or in connection with the Security Assets or the
Security.   16.2   Taxes       The Chargor agrees to indemnify the
Administrative Agent and each other Secured Party on demand against all present
or future stamp or other documentary taxes or duties and any penalties or
interest with respect thereto (other than any penalties or interest with respect
thereto not caused by the action or inaction of the Chargor) which may be
imposed by any competent authority in connection with the execution or
enforcement of this Charge, repayment and discharge of the Secured Obligations
or in consequence of any payment made pursuant to this Charge being impeached or
declared void for any reason whatsoever.

-18-



--------------------------------------------------------------------------------



 



17.   WAIVERS AND REMEDIES   17.1   Waivers       No failure or delay by any
Secured Party (or by Administrative Agent on their behalf) in exercising any
right or remedy shall operate as a waiver thereof, nor shall any single or any
partial exercise or waiver of any right or remedy preclude its further exercise
or the exercise of any other right or remedy as though no waiver had been made
and no relaxation or indulgence granted. The rights and remedies provided in
this Charge are cumulative and not exclusive of any rights or remedies provided
by law.   17.2   Severability       If any provision of this Charge shall be
prohibited, illegal, invalid or unenforceable under applicable law, it shall be
ineffective only to such extent and in the relevant jurisdiction, without
invalidating or otherwise detrimentally affecting the remainder of this Charge.
  18.   REINSTATEMENT AND RELEASE   18.1   Reinstatement       Any settlement or
discharge under this Charge between the Chargor and the Administrative Agent or
the Secured Parties (or any of them) shall be conditional upon no security or
payment to the Administrative Agent or the Secured Parties (or any of them) by
any Loan Party or the Chargor or any other person on behalf of any Loan Party
or, as the case may be, the Chargor being avoided or set aside or ordered to be
refunded or reduced by or pursuant to any applicable law or regulation and, if
such condition is not satisfied, the Administrative Agent and/or the Secured
Parties shall be entitled to recover from the Chargor on demand the value of any
such security or the amount of any such payment as if such settlement or
discharge had not occurred.   18.2   Release       Once all the Secured
Obligations have been paid in full and neither the Administrative Agent nor any
other Secured Party has any contingent liability to advance further monies to,
or incur liability on behalf of, the Chargor or any other Loan Party, the
Administrative Agent and each other Secured Party shall, at the request and cost
of the Chargor, take any action which may be necessary to release, discharge and
reassign the Security Assets from the Security.   19.   MISCELLANEOUS   19.1  
Declaration of Trust       The Administrative Agent hereby declares (and the
Chargor hereby acknowledges) that the covenants of the Chargor contained in this
Charge and the security and other rights, titles and interests constituted by
this Charge and the Security Assets and all other moneys, property and assets
paid to the Administrative Agent or held by the

-19-



--------------------------------------------------------------------------------



 



    Administrative Agent pursuant to or in connection with this Charge are held
by the Administrative Agent as a trustee for and on behalf of the Secured
Parties on the basis of the duties, obligations and responsibilities set out in
the Credit Agreement and the Administrative Agent shall have no implied duties,
obligations or responsibilities (including, without limitation, but only to the
extent permitted by law, any duties, obligations or responsibilities provided
for pursuant to the terms of the Trustee Act 2000 or otherwise). The perpetuity
period for the trusts constituted by this Charge shall be 80 years.   19.2   No
Liability       In the execution or purported execution of the trusts and powers
conferred on it under this Charge, the Administrative Agent shall not have any
liability for any loss or damage arising by reason of any mistake or omission
made in good faith or of any other act or omission, matter or thing whatever
except for breach of trust arising from fraud, gross negligence or wilful
misconduct on the part of the Administrative Agent. Without prejudice to the
foregoing, if the Administrative Agent enters into possession of the Security
Assets, it will not be liable to account as mortgagee in possession and may at
any time at its discretion go out of such possession.   19.3   Powers of
Administrative Agent       The powers, trusts, authorities and discretion
conferred upon the Administrative Agent by this Charge shall be in addition to
any which may from time to time be vested in it as trustee by any applicable
law.   19.4   Currency       Any amount received or recovered by the
Administrative Agent (as agent and trustee as aforesaid) in respect of any sum
expressed to be due to it from the Chargor under this Charge in a currency other
than the currency (the “contractual currency”) in which such sum is so expressed
to be due (whether as a result of, or the enforcement of, any judgement or order
of a court or tribunal of any jurisdiction, the winding-up of the Chargor or
otherwise) shall only constitute a discharge to the Chargor to the extent of the
amount of the contractual currency that the Administrative Agent is able, in
accordance with its usual practice, to purchase with the amount of the currency
so received or recovered on the date of receipt or recovery (or, if later, the
first date on which such purchase is practicable). If the amount of the
contractual currency so purchased is less than the amount of the contractual
currency so expressed to be due the Chargor shall indemnify the Administrative
Agent against any loss sustained by it as a result, including the cost of making
any such purchase.   19.5   Set Off

  (a)   Any Secured Party may at any time after an Event of Default has occurred
which is continuing (without giving notice to the Chargor):

-20-



--------------------------------------------------------------------------------



 



  (i)   set off or otherwise apply sums standing to the credit of the Chargor’s
accounts with that Secured Party (irrespective of the terms applicable to those
accounts and whether or not those sums are then due for repayment to that
Secured Party); and     (ii)   set off any other obligations (whether or not
then due for performance) owed by that Secured Party to the Chargor, in each
case against any liability of the Chargor to the relevant Secured Party under
the Loan Documents.

  (b)   A Secured Party may exercise its rights under Clause 19.5(a)
notwithstanding that the amounts concerned may be expressed in different
currencies and each Secured Party is authorised to effect any necessary
conversions at a market rate of exchange selected by it.     (c)   If the
relevant obligation or liability is unliquidated or unascertained, the Secured
Party may set off the amount which it estimates (in good faith) will be the
final amount of that obligation or liability once it becomes liquidated or
ascertained.

20.   NOTICES       Any demand, notice or other communication or document to be
made on or delivered to the Chargor under this Charge or in respect of the
Secured Obligations shall be made or delivered in accordance with the terms of
the Credit Agreement.   21.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

  (a)   Except as expressly provided in this Charge, the parties do not intend
that any term of this Charge shall be enforceable by virtue of the Contracts
(Rights of Third Parties) Act 1999 or otherwise by any person who is not a
party.     (b)   The parties may rescind, vary, waive, restore, assign, novate
or otherwise dispose of all or any of their respective rights or obligations
under this Charge without the consent of any person who is not a party.

22.   ASSIGNMENTS AND TRANSFERS

  (a)   The Chargor shall not be entitled to assign or transfer all or any of
its rights or obligations under this Charge.     (b)   The Administrative Agent
may at any time assign or otherwise transfer all or any part of its rights under
this Charge in accordance with the Loan Documents and the Chargor authorises the
Administrative Agent to execute on its behalf any document required to effect
the necessary transfer of rights and obligations.

-21-



--------------------------------------------------------------------------------



 



23.   GOVERNING LAW AND JURISDICTION   23.1   Governing Law       This Charge
and the rights and obligations of the parties to this Charge are governed by and
to be construed in accordance with English law.   23.2   Jurisdiction

  (a)   The Chargor agrees for the benefit of the Administrative Agent that the
courts of England shall have jurisdiction to hear and determine, any suit,
action or proceeding, and to settle any dispute, which may arise out of or in
connection with this Charge and, for such purposes, irrevocably submits to the
jurisdiction of such courts.     (b)   The Chargor irrevocably waives any
objection which it might now or hereafter have to the courts referred to in
Clause 23.2(a) being nominated as the forum to hear and determine any suit,
action or proceeding, and to settle any dispute, which may arise out of or in
connection with this Charge and agrees not to claim that any such court is not a
convenient or appropriate forum at its registered office from time to time.    
(c)   The Chargor agrees that the process by which any suit, action or
proceeding is begun may be served on it by being delivered to the Company at its
registered office from time to time. If the appointment of such person ceases to
be effective in respect of the Chargor, the Chargor shall immediately appoint a
further person in England to accept service of process on its behalf in England
and, failing such appointment within 15 days, the Administrative Agent shall be
entitled to appoint such a person by notice to the Chargor. Nothing contained in
this Charge shall affect the right to serve process in any other manner
permitted by law.     (d)   The submission to the jurisdiction of the courts
referred to in Clause 23.2(a) shall not (and shall not be construed so as to)
limit the right of the Administrative Agent to take proceedings against the
Chargor in any other court of competent jurisdiction nor shall the taking of
proceedings in any one or more jurisdictions preclude the taking of proceedings
in any other jurisdiction, whether concurrently or not.     (e)   The Chargor
hereby consents generally in respect of any legal action or proceeding arising
out of or in connection with this Charge to the giving of any relief or the
issue of any process in connection with such action or proceeding including,
without limitation, the making, enforcement or execution against any property
whatsoever of the Chargor (irrespective of its use or intended use) of any order
or judgment which may be made or given in such action or proceeding.

IN WITNESS of which the Chargor has duly executed this Charge as a deed and
intends to deliver and hereby delivers the same on the date first above written
and, before such delivery,

-22-



--------------------------------------------------------------------------------



 



this Charge has been duly signed on behalf of the Administrative Agent, in the
manner appearing below.

-23-



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Shares
     Name

              Name of Company   Number of Shares   Class  
CKX UK Holdings Limited
(registered number 05389449)
    100     Ordinary shares of £0.01 each

-24-



--------------------------------------------------------------------------------



 



SIGNATORIES
THE CHARGOR
EXECUTED as a DEED and
DELIVERED by CKX, INC.
acting by its duly authorised signatory:

     
Address:
  650 Madison Avenue 16th Floor
 
  New York, New York 10022
 
  United States of America
 
   
Fax:
Attention:
  001 212 753 3188
General Counsel
 
    with a copy to Paul, Hastings, Janofsky & Walker LLP:
 
   
Address:
  75 East 55th Street
 
  New York, New York 10022
 
  United States of America
 
   
Fax:
  001 212 230 7834
Attention:
  William Schwitter, Esq.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[RESERVED]
E-1



--------------------------------------------------------------------------------



 



         

EXHIBIT F
FORM OF PREPAYMENT OPTION NOTICE
Attention of [     ]
Telecopy No. [     ]
[Date]
Ladies and Gentlemen:
          The undersigned, Bear Stearns Corporate Lending Inc., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, refers to the Credit Agreement, dated as of May 24, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Administrative Agent, CKX, Inc., a Delaware corporation (the
“Borrower”), the several banks, financial institutions or entities from time to
time parties to the Credit Agreement (the “Lenders”), and Bear, Stearns & Co.
Inc., as sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. The
Administrative Agent hereby gives notice of an offer of prepayment made by the
Borrower pursuant to [Section 4.2(d)] of the Credit Agreement of the Tranche [B]
[C] Prepayment Amount. Amounts applied to prepay the Tranche B] [C] Term Loans
shall be applied pro rata to the Tranche B] [C] Term Loan held by you. The
portion of the prepayment amount to be allocated to the Tranche B] [C] Term Loan
held by you and the date on which such prepayment will be made to you (should
you elect to receive such prepayment) are set forth below:

         
(A)
  Total Tranche B] [C] Term Loan
Prepayment Amount                       
 
       
(B)
  Portion of Tranche B] [C] Term Loan
Prepayment Amount to be received by you                       
 
       
(C)
  Prepayment Date (10 Business Days after
the date of this Prepayment Option Notice)                       

          IF YOU DO NOT WISH TO RECEIVE ALL OF THE TRANCHE B] [C] TERM LOAN
PREPAYMENT AMOUNT TO BE ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT DATE
INDICATED IN PARAGRAPH B) ABOVE, please sign this notice in the space provided
below and indicate the percentage (not exceeding [50%]) of the Tranche B] [C]
Term Loan Prepayment Amount otherwise payable which you do not wish to receive.
Please return this notice as so completed via telecopy to the attention of
[                    ] at                    , no later than [10:00] .m., New
York City time, on the Prepayment Date, at Telecopy No. [       ].

Exhibit F-1



--------------------------------------------------------------------------------



 



IF YOU DO NOT RETURN THIS NOTICE, YOU WILL RECEIVE 100% OF THE TRANCHE [B] [C]
TERM LOAN PREPAYMENT ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT DATE.

            BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent
      By:           Name:           Title:           as Lender
      By:           Name:           Title:        

     
 
  Percentage of Tranche [B][C]
 
  Prepayment Amount
 
  Declined: ___%

Exhibit F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF EXEMPTION CERTIFICATE
          Reference is made to the Revolving Credit Agreement, dated as of
May 24, 2006 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among CKX, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement as lenders (the “Lenders”), Bear,
Stearns & Co. Inc., as sole lead arranger (in such capacity, the “Lead
Arranger”), and Bear Stearns Corporate Lending Inc., as administrative agent (in
such capacity, the “Administrative Agent”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings so
defined. [                    ] (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 3.10(d) of the Credit Agreement. The Non-U.S.
Lender hereby represents and warrants that:

  I.   The Non-U.S. Lender is the sole record and beneficial owner of the Loans,
Letters of Credit and Commitments or the obligations evidenced by Note(s) in
respect of which it is providing this certificate.     II.   The Non-U.S. Lender
is not a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue
Code of 1986, as amended (the “Code”). In this regard, the Non-U.S. Lender
further represents and warrants that:

  (a)   the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and     (b)   the Non-U.S. Lender
has not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements.

  III.   The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code.     IV.   The Non-U.S.
Lender is not a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code.

Exhibit G-1



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

            [NAME OF NON-U.S. LENDER]
      By:           Name:           Title:        

Date:                      ___, 200__

Exhibit G-2



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF REVOLVING NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

      $                       New York, New York     May 24, 2006

          FOR VALUE RECEIVED, the undersigned, CKX, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay                     
(the “Lender”) or its registered assigns at the Funding Office specified in the
Credit Agreement (as hereinafter defined) in lawful money of the United States
and in immediately available funds, on the Revolving Termination Date the
principal amount of (a)                      DOLLARS ($                     ),
or, if less, (b) the aggregate unpaid principal amount of all Revolving Loans of
the Lender outstanding under the Credit Agreement. The Borrower further agrees
to pay interest in like money at such Funding Office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in Section 4.5 of the Credit Agreement.
          The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each
Revolving Loan made pursuant to the Credit Agreement and the date and amount of
each payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of any Revolving Loan.
          This Note (a) is one of the Notes referred to in the Credit Agreement
dated as of May 24, 2006 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender, the other
banks, financial institutions and other entities from time to time parties
thereto, Bear Stearns Corporate Lending Inc., as Administrative Agent, and Bear,
Stearns & Co. Inc., as sole lead arranger and sole bookrunner, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
This Note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

Exhibit H-1-1



--------------------------------------------------------------------------------



 



          Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

            CKX, Inc.
      By:           Name:           Title:        

Exhibit H-1-2



--------------------------------------------------------------------------------



 



Schedule A to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                          Amount of Base                    
Amount of   Rate Loans                 Amount   Principal of Base   Converted to
  Unpaid Principal         Amount of Base   Converted to   Rate Loans  
Eurodollar   Balance of Base   Notation Made Date   Rate Loans   Base Rate Loans
  Repaid   Loans   Rate Loans   By                          

Exhibit H-1-3



--------------------------------------------------------------------------------



 



Schedule B to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                                  Amount of                    
Interest Period       Eurodollar   Unpaid             Amount   and Eurodollar  
Amount of   Loans   Principal         Amount of   Converted to   Rate with  
Principal of   Converted to   Balance of         Eurodollar   Eurodollar  
Respect   Eurodollar   Base Rate   Eurodollar   Notation Date   Loans   Loans  
Thereto   Loans Repaid   Loans   Loans   Made By                              

Exhibit H-1-4



--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF SWINGLINE NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

  $                       New York, New York     May 24, 2006

          FOR VALUE RECEIVED, the undersigned, CKX, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to Bear Stearns
Corporate Lending Inc. (the “Swingline Lender”) or its registered assigns at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Credit Termination Date the principal amount of (a)
                     DOLLARS ($                     ), or, if less, (b) the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to Section 2.3 of the Credit Agreement, as
hereinafter defined. The Borrower further agrees to pay interest in like money
at such Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of such
Credit Agreement.
          The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date and amount of each Swingline
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Swingline Loan.
          This Note (a) is one of the Notes referred to in the Credit Agreement
dated as of May 24, 2006 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender, the other
banks, financial institutions and other entities from time to time parties
thereto, Bear Stearns Corporate Lending Inc., as Administrative Agent, and Bear,
Stearns & Co. Inc., as sole lead arranger and sole bookrunner, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
This Note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

Exhibit H-2-1



--------------------------------------------------------------------------------



 



          Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

            CKX, Inc.
      By:           Name:           Title:        

Exhibit H-2-2



--------------------------------------------------------------------------------



 



Schedule A to Swingline Note
LOANS AND REPAYMENTS OF SWINGLINE LOANS

                      Amount of   Amount of Principal of   Unpaid Principal
Balance   Notation Date   Swingline Loans   Swingline Loans Repaid   of
Swingline Loans   Made By                                                      
                 

Exhibit H-2-3

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF CLOSING CERTIFICATE
          Pursuant to Section .1(                    ) of the Credit Agreement
dated as of May 24, 2006 (the “Credit Agreement”; terms defined therein being
used herein as therein defined), among CKX, Inc., a Delaware corporation (the
“Borrower”), the several banks, financial institutions and other entities from
time to time parties to the Credit Agreement (the “Lenders”), Bear, Stearns &
Co. Inc., as sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), [Bear Stearns Corporate Lending Inc., as syndication agent (in such
capacity, the “Syndication Agent”),] and Bear Stearns Corporate Lending Inc., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of CKX, Inc. (the “Company”) hereby
certifies as follows:
          1. The representations and warranties of the Company set forth in each
of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date.
          2.                                          is the duly elected and
qualified Corporate Secretary of the Company and the signature set forth for
such officer below is such officer’s true and genuine signature.
          3. No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Loans to be made on the date
hereof [Borrower only]
          4. The conditions precedent set forth in Section 6.1 of the Credit
Agreement were satisfied as of the Closing Date [except as set forth on
Schedule I hereto]. [Borrower only]
          The undersigned Corporate Secretary of the Company certifies as
follows:
          1. There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.
          2. The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization.
          3. Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Company on
                                        ; such resolutions have not in any way
been amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect [and are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.]
Exhibit I-1

 



--------------------------------------------------------------------------------



 



          4. Attached hereto as Annex 2 is a true and complete copy of the
By-Laws of the Company as in effect on the date hereof.
          5. Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Company as in effect on the date hereof, and
such certificate has not been amended, repealed, modified or restated.
          6. The following persons are now duly elected and qualified officers
of the Company holding the offices indicated next to their respective names
below, and such officers have held such offices with the Company at all times
since the date indicated next to their respective titles to and including the
date hereof, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Company each of the
Loan Documents to which it is a party and any certificate or other document to
be delivered by the Company pursuant to the Loan Documents to which it is a
party:

              Name   Office   Date   Signature                            

          IN WITNESS WHEREOF, the undersigned have hereunto set our names as of
the date set forth below.

         
 
       
 
Name:
 
 
Name:    
Title:
  Title:    

Date: May 24, 2006
Exhibit I-2

 



--------------------------------------------------------------------------------



 



SCHEDULE I
[Waived Conditions Precedent]
[Describe any conditions precedent waived on
Closing Date and terms of any waiver]
Exhibit I-3

 



--------------------------------------------------------------------------------



 



ANNEX 1
[Board Resolutions]
Exhibit I-4

 



--------------------------------------------------------------------------------



 



ANNEX 2
[By-Laws]
Exhibit I-5

 



--------------------------------------------------------------------------------



 



ANNEX 3
[Certificate of Incorporation]
Exhibit I-6

 



--------------------------------------------------------------------------------



 



EXHIBIT J-1
Atlanta
Beijing
Brussels
Hong Kong
London
Los Angeles
Milan
New York
Orange County
Palo Alto
Paris
San Diego
San Francisco
Shanghai
Stamford
Tokyo
Washington, DC

      May 24, 2006   32705.00016

Each of the Secured Parties
Listed on Schedule 1 hereto
Ladies and Gentlemen:
We have acted as counsel to CKX, Inc., a Delaware corporation (the “Borrower”),
in connection with the transactions contemplated by the Revolving Credit
Agreement, dated as of May 24, 2006 (the “Credit Agreement”), among the
Borrower, the several lenders from time to time a party thereto (the “Lenders”),
UBS Securities LLC and The Bank of New York, as co-syndication agents (the
“Syndication Agent”), Lehman Commercial Paper, Inc. and Credit Suisse, as
co-documentation agents (the “Documentation Agent”), and Bear Stearns Corporate
Lending Inc., as administrative agent (in such capacity, the “Administrative
Agent”). We also have acted as counsel to each of EPE Holding Corporation, a
Delaware corporation (“EPE”), CKX G.O.A.T. Holding Corporation, a Delaware
corporation (“GOAT Holding”), 19 Touring LLC, a Delaware limited liability
company (“19T”), 19 Recording Services, Inc., a Delaware corporation (“19RS”),
Dance Nation Productions, Inc., a Delaware corporation (“Dance Nation”), and
Southside Productions, Inc., a Delaware corporation (“Southside” and, together
with EPE, GOAT Holding, 19T, 19RS and Dance Nation, the “Delaware
Subsidiaries”); to each of Focus Enterprises, Inc., a California corporation
(“Focus”), StepTeco, Inc., a California corporation (“StepTeco”), Morra,
Brezner, Steinberg & Tenenbaum Entertainment, Inc., a California corporation
(“MBSTE”), Uncle Dave’s Boondoggle, Inc., a California corporation (“Uncle
Dave’s”), On The Road Productions, a California corporation (“OTR”), All Girl
Productions, a California corporation (“All Girl”), and J2K Productions, Inc., a
California corporation (“J2K” and, together with Focus, StepTeco, MBSTE, Uncle
Dave’s, OTR and All Girl, the “California Subsidiaries”); and to each of 19
Entertainment, Inc., a New York corporation (“19E”), and 19 Recordings, Inc., a
New York corporation (“19R” and, together with 19E, the “New York Subsidiaries”,
and the New York Subsidiaries, together with the Delaware Subsidiaries and the
California Subsidiaries, the “Borrower Subsidiaries”). The Borrower and the
Borrower Subsidiaries are referred to herein, individually as a “Credit Party”
and, collectively, the “Credit Parties.” The Credit Parties and the direct and
indirect subsidiaries of the Borrower listed on Annex A attached hereto are
referred to herein individually as a “Loan Party” and collectively as the “Loan
Parties.” This opinion is being delivered pursuant to Section 5.1(i)(i) of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
As such counsel and for purposes of our opinions set forth below, we have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents,

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 2
corporate records, certificates of public officials and other instruments as we
have deemed necessary or appropriate as a basis for the opinions set forth
herein, including, without limitation:

  (i)   the Credit Agreement;     (ii)   each Revolving Note and the Swingline
Note of even date herewith (collectively, the “Notes”) by the Borrower in favor
of the applicable Lenders;     (iii)   that certain Guarantee and Collateral
Agreement, dated as of May 24, 2006 (the “Security Agreement”), made by the
Borrower and the guarantors signatory thereto in favor of the Administrative
Agent;     (iv)   those Account Control Agreements (the “Deposit Account Control
Agreements”) listed on Annex B hereto;     (v)   unfiled copies of Uniform
Commercial Code financing statements (the “Delaware Financing Statements”)
naming the Borrower and the Delaware Subsidiaries as debtors and the
Administrative Agent as secured party to be filed in the office of the Secretary
of State of the State of Delaware (the “Delaware Filing Office”);     (vi)  
unfiled copies of Uniform Commercial Code financing statements (the “New York
Financing Statements”) naming the New York Subsidiaries as debtors and the
Administrative Agent as secured party to be filed in the office of the Secretary
of State of the State of New York (the “New York Filing Office”);     (vii)  
unfiled copies of Uniform Commercial Code financing statements (the “California
Financing Statement”) naming the California Subsidiaries as debtors and the
Administrative Agent as secured party to be filed in the office of the Secretary
of State of the State of California (the “California Filing Office”);     (viii)
  the certificate of incorporation of the Borrower, certified as of May 8, 2006
by the Secretary of State of the State of Delaware, and the bylaws of the
Borrower as certified by the Secretary of the Borrower as of the date hereof
(collectively, the “Borrower Charter Documents”);     (ix)   a certificate of
the Secretary of State of the State of Delaware as to the incorporation and good
standing of the Borrower under the laws of the

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 3

      State of Delaware as of May 8, 2006 (the “Borrower Good Standing
Certificate”);     (x)   the certificates of incorporation or formation, as the
case may be, of each of the Delaware Subsidiaries, certified as of May 8, 2006
by the Secretary of State of the State of Delaware, and the bylaws or operating
agreement, as the case may be, of each of such Delaware Subsidiaries, certified
by the Secretary of the applicable Delaware Subsidiary as of the date hereof
(collectively, the “Delaware Subsidiary Charter Documents”);     (xi)  
certificates of the Secretary of State of the State of Delaware as to the
incorporation or formation, as applicable, and good standing of each of the
Delaware Subsidiaries under the laws of the State of Delaware as of May 8, 2006
(the “Delaware Subsidiary Good Standing Certificates”);     (xii)   the
certificates of incorporation of each of the New York Subsidiaries, certified as
of May 8, 2006 by the Secretary of State of the State of New York, and the
bylaws of each of such New York Subsidiaries, certified by the Secretary of the
applicable New York Subsidiary as of the date hereof (collectively, the “New
York Subsidiary Charter Documents”);     (xiii)   certificates of the Secretary
of State of the State of New York as to the incorporation and good standing of
each of the New York Subsidiaries under the laws of the State of New York as of
May 8, 2006 (the “New York Subsidiary Good Standing Certificates”);     (xiv)  
the certificates of incorporation of each of the California Subsidiaries,
certified as of May 9, 2006, May 16, 2006 and May 18, 2006, as the case may be,
by the Secretary of State of the State of California, and the bylaws of each of
such California Subsidiaries, certified by the Secretary of the applicable
California Subsidiary as of the date hereof (collectively, the “California
Subsidiary Charter Documents” and, together with the Delaware Subsidiary Charter
Documents and the New York Subsidiary Charter Documents, the “Subsidiary Charter
Documents” and, together with the Borrower Charter Documents, the “Charter
Documents”);     (xv)   certificates of the Secretary of State of the State of
California as to the incorporation and good standing of each of the California
Subsidiaries under the laws of the State of California as of May 9, 2006,
May 16, 2006 and May 18, 2006, as the case may be (the “California Subsidiary
Good Standing Certificates” and, together with the Delaware Subsidiary Good

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 4

      Standing Certificates and the New York Subsidiary Good Standing
Certificates, the “Subsidiary Good Standing Certificates” and, together with the
Borrower Good Standing Certificate, the “Good Standing Certificates”);     (xvi)
  resolutions adopted by the board of directors of the Borrower on May 11, 2006,
certified by the Secretary of the Borrower, relating to the execution and
delivery of, and the performance by the Borrower of its obligations under, the
Loan Documents (as defined below) to which it is a party;     (xvii)  
resolutions adopted by the board of directors or the sole member, as applicable,
of each of the Borrower Subsidiaries as of May 22, 2006, certified by the
Secretary of each of the Borrower Subsidiaries, relating to the execution and
delivery of, and the performance by the Borrower Subsidiaries of their
respective obligations under, the Loan Documents to which they are a party;    
(xviii)   the note and the certificates representing shares pledged by certain
of the Credit Parties pursuant to the Security Agreement (such note being listed
on Annex C attached hereto and referred to as the “Pledged Note” and such shares
being listed on Annex D attached hereto and referred to as “Pledged Shares”);  
  (xix)   certificates of officers and other representatives of each of the
Credit Parties certifying the incumbency, authority and true signatures of the
officers of each of the Credit Parties authorized to sign the Loan Documents to
which such Credit Party is a party and the certificates and other documents and
instruments being delivered by such Credit Party pursuant thereto and certifying
as to other factual matters; and     (xx)   the agreements identified to us by
the Credit Parties as material to such Credit Parties and listed in Annex E
hereto (the “Reviewed Documents”).

The Credit Agreement, the Notes, the Security Agreement and the Account Control
Agreements are referred to herein, individually, as a “Loan Document” and,
collectively, as the “Loan Documents.” The Security Agreement is referred to
herein as a “Security Document”. The Delaware Financing Statements, the New York
Financing Statements and the California Financing Statements are sometimes
referred to herein, collectively, as the “Financing Statements.” As used herein,
“Collateral” means, collectively the collateral described in Section 3 of the
Security Agreement.

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 5
In addition, we have made such investigations of law as we have deemed relevant
and necessary as a basis for the opinions expressed below.
In such examination and in rendering the opinions expressed below, we have
assumed: (i) the due authorization, execution and delivery of each Loan Document
and each other document referred to above by all of the parties thereto (other
than the due authorization, execution and delivery of the Loan Documents and
each other document referred to above by the Credit Parties); (ii) the
genuineness of all signatures on all documents submitted to us; (iii) the
authenticity and completeness of all documents, corporate records, certificates
and other instruments reviewed by us; (iv) that photocopy, electronic,
certified, conformed, facsimile and other copies of original documents,
corporate records, certificates and other instruments reviewed by us conform to
such original documents, records, certificates and other instruments; (v) the
legal capacity and competence of all individuals executing documents; (vi) that
the Loan Documents are the valid and binding obligations of each of the parties
thereto (other than the Credit Parties) under New York law, enforceable against
such parties (other than the Credit Parties) under New York law in accordance
with their respective terms and have not been amended or terminated orally or in
writing except as disclosed to us; (vii) that the statements contained in the
certificates and comparable documents of public officials, officers and
representatives of the Credit Parties and other Persons on which we have relied
for the purposes of this opinion (including, without limitation, the Good
Standing Certificates) are true and correct on and as of the date hereof; and
(viii) that the rights and remedies set forth in the Loan Documents will be
exercised reasonably and in good faith and were granted without fraud or duress
and for good, valuable and adequate consideration and without intent to hinder,
delay or defeat any rights of any creditors or stockholders of, or other holders
of equity interests in, any of the Credit Parties. As to all questions of fact
material to this opinion, we have relied (without independent investigation,
except as expressly indicated herein) upon certificates or comparable documents
of officers and representatives of the Credit Parties and upon the
representations and warranties of the Credit Parties contained in the Loan
Documents, including the Credit Agreement.
Statements in this opinion which are qualified by the expression “to our
knowledge,” “of which we have knowledge,” “known to us” or “we have no reason to
believe” or other expressions of like import are limited to the current actual
knowledge of the individual attorneys in this Firm who have devoted substantive
attention to the representation of the Credit Parties in connection with the
preparation, negotiation, execution and delivery of the Loan Documents (but not
the knowledge of any other attorney in this Firm or any constructive or imputed
knowledge of any information, whether by reason of our representation of the
Credit Parties or otherwise). We have not undertaken any independent
investigation to determine the accuracy of any such statement, and any limited
inquiry undertaken by us during the preparation of this opinion should not be
regarded as such an investigation.

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 6
Based upon the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, we are of the
following opinion:
          1. Each Credit Party is a validly existing corporation or limited
liability company, as the case may be, in good standing under the laws of the
state of such Credit Party’s organization; and each Credit Party has the
corporate or limited liability company, as applicable, power and authority to
enter into and carry out its obligations under the Loan Documents to which it is
a party.
          2. Each Credit Party has taken all necessary corporate or limited
liability company, as applicable, action on its part to be taken in order to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party; and each Credit Party has duly executed and delivered each of the
Loan Documents to which it is a party.
          3. Each of the Loan Documents constitutes the valid and binding
obligation of each Credit Party which is a party thereto, enforceable against
such Credit Party in accordance with its terms.
          4. The execution and delivery by each Credit Party of the Loan
Documents to which it is a party and the incurring of the indebtedness under the
Credit Agreement, the issuance of the guarantees and the granting of the
security interests under the Security Documents and the repayment of the
indebtedness under the Credit Agreement do not (i) cause such Credit Party to
violate any federal law, rule or regulation, (ii) cause any New York Guarantor
to violate any New York law, rule or regulation, (iii) cause any Delaware
Guarantor to violate the Delaware General Corporation Law or the Delaware
Limited Liability Company Act, (iv) cause any California Guarantor to violate
the California Corporations Act, (v) cause such Credit Party to violate any
order, judgment or decree of any federal, New York state or California state
court or governmental body or authority which by its terms names and is
applicable to such Credit Party and which has been identified to us in writing
by such Loan Party as material, (vi) constitute a breach by such Credit Party
of, or constitute a material default by such Credit Party under, any of the
Reviewed Agreements or (vii) violate any provision of the Charter Documents of
such Credit Party.
          5. No consent, approval or authorization of, or filing with, any
federal or New York State governmental body or authority is required to
authorize, or is otherwise required in connection with, the execution and
delivery of the Loan Documents by the Credit Parties which are parties thereto
and the incurring of the indebtedness under the Credit Agreement, the issuance
of the guarantees and the granting of the security interests under the Security
Documents and the repayment of the

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 7
indebtedness under the Credit Agreement, other than such filings or recordings
as may be necessary to perfect liens.
          6. The making of the Loans and the application of the proceeds thereof
as provided in the Credit Agreement do not violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
          7. No Credit Party is, and after giving effect to the application of
the proceeds of the Loans for the purposes permitted by the Credit Agreement, no
Credit Party will then be (solely as a result of such application), an
“investment company” as defined in the Investment Company Act of 1940, as
amended.
          8. (a) The Security Agreement creates, in favor of the Administrative
Agent, for the benefit of the Secured Parties, valid security interests securing
all Obligations (as defined in the Security Agreement) under the Uniform
Commercial Code as in effect in the State of New York (the “New York UCC”) in
the rights of the Credit Parties in such of the Collateral described in the
Security Agreement in which security interests can be created under Article 9 of
the New York UCC (the “Article 9 Collateral”).
               (b) The Security Agreement, together with the delivery to the
Administrative Agent in the State of New York of all security certificates
representing the Pledged Shares accompanied by stock powers or other assignments
duly indorsed to the Administrative Agent or in blank and duly executed by or on
behalf of the appropriate persons, creates in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected security interest under
Article 9 of the New York UCC in the Pledged Shares. Assuming the Administrative
Agent and the Secured Parties acquire their interests in the Pledged Shares as
protected purchasers under Section 8-303 of the New York UCC, the Administrative
Agent, for the benefit of the Secured Parties, will acquire such security
interest free of any adverse claims of any other Person.
               (c) The Security Agreement, together with the delivery to the
Administrative Agent in the State of New York of the Pledged Note duly indorsed
to the Administrative Agent or in blank and duly executed by or on behalf of the
appropriate persons, creates in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected security interest in the rights of
the Credit Parties in the Pledged Note under Article 9 of the New York UCC to
the extent such Pledged Note constitutes an “instrument” within the meaning of
Section 9-102(a)(47) of the New York UCC. Upon such delivery, the security
interest of the Administrative Agent, for the benefit of the Secured Parties, in
the Pledged Note has priority over any other security interest, assuming (i) no
other party has possession of the Pledged Note and (ii) the Administrative Agent

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 8
takes possession of the Pledged Note in good faith and without any knowledge
that its security interest in the Pledged Note violates the rights of another
secured party.
               (d) The Delaware Financing Statements are in appropriate form for
filing in the Delaware Filing Office. Upon the filing of the Delaware Financing
Statements in the Delaware Filing Office, the security interest of the
Administrative Agent in the Borrower’s and the Delaware Subsidiaries’ respective
rights in the Article 9 Collateral described in the Delaware Financing
Statements will be perfected under the Uniform Commercial Code as in effect in
the State of Delaware (the “Delaware UCC”), to the extent that a security
interest in such Article 9 Collateral can be perfected by the filing of a
financing statement in the Delaware Filing Office under the Delaware UCC.
               (e) The New York Financing Statements are in appropriate form for
filing in the New York Filing Office. Upon the filing of the New York Financing
Statements in the New York Filing Office, the security interest of the
Administrative Agent in the New York Subsidiaries’ respective rights in the
Article 9 Collateral described in the New York Financing Statements will be
perfected under the New York UCC, to the extent that a security interest in such
Article 9 Collateral can be perfected by the filing of a financing statement in
the New York Filing Office under the New York UCC.
               (f) The California Financing Statements are in appropriate form
for filing in the California Filing Office. Upon the filing of the California
Financing Statements in the California Filing Office, the security interest of
the Administrative Agent in the California Subsidiaries’ respective rights in
the Article 9 Collateral described in the California Financing Statements will
be perfected under the Uniform Commercial Code as in effect in the State of
California (the “California UCC”), to the extent that a security interest in
such Article 9 Collateral can be perfected by the filing of a financing
statement in the California Filing Office under the California UCC.
               (g) Assuming (i) the “Deposit Account Bank” as defined in each
Deposit Account Control Agreement is a “bank” within the meaning of
Section 9-102(a)(8) of the New York UCC, (ii) each Deposit Account constitutes a
“deposit account” within the meaning of Section 9-102(a)(29) of the New York
UCC, and (iii) the State of New York is the “bank’s jurisdiction” (within the
meaning of Section 9-304 of the New York UCC) with respect to each Deposit
Account, then each Deposit Account Control Agreement is effective to perfect the
security interest of the Administrative Agent, for the benefit of the Secured
Parties, in each Deposit Account referred to therein under the New York UCC.
The foregoing opinions are subject to the following exceptions, qualifications
and limitations:

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 9
     A. We express no opinion with respect to any of the following
(collectively, the “Excluded Laws”) : (i) anti-fraud laws or other federal and
state securities laws; (ii) except as set forth in opinion paragraph 6 above,
Federal Reserve Board margin regulations; (iii) pension and employee benefit
laws, e.g., ERISA; (iv) federal and state antitrust and unfair competition laws;
(v) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the Exon-Florio Act; (vi) the statutes, ordinances, administrative decisions and
rules and regulations of counties, towns, municipalities and other political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level); (vii) federal and state environmental laws;
(viii) federal and state land use and subdivision laws; (ix) federal and state
tax laws; (x) federal and state laws relating to communications (including,
without limitation, the Communications Act of 1934, as amended, and the
Telecommunications Act of 1996, as amended); (xi) federal patent, copyright and
trademark, state trademark and other federal and state intellectual property
laws; (xii) federal and state racketeering laws, e.g., RICO; (xiii) federal and
state health care laws and federal and state safety laws, e.g., OSHA;
(xiv) federal and state laws concerning aviation, vessels, railway or other
transportation equipment or matters; (xv) federal and state laws concerning
public utilities; (xvi) federal and state labor laws; (xvii) federal and state
laws and policies concerning (A) national and local emergencies, (B) possible
judicial deference to acts of sovereign states including judicial acts, and
(C) criminal and civil forfeiture laws; (xviii) federal and state banking and
insurance laws; (xix) export, import and customs laws; (xx) the Anti-Terrorism
Order, as amended, and all federal, state and local laws, statutes, ordinances,
orders, governmental rules, regulations, licensing requirements and policies
relating to the Anti-Terrorism Order (including without limitation the Executive
Order of September 23, 2001 Blocking Property and Prohibiting Transactions with
Persons Who Commit and Threaten to Commit or Support Terrorism); (xxi) the USA
Patriot Act of 2001 and the policies promulgated thereunder and any foreign
assets control regulations of the United States Treasury Department or any
enabling legislation or order relating thereto; and (xxii) other federal and
state statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes); and in the case of each
of the foregoing, all rules and regulations promulgated thereunder or
administrative or judicial decisions with respect thereto.
     B. We express no opinion with respect to (i) the truth of the factual
representations and warranties contained in the Loan Documents, (ii) the effect
of the law of any jurisdiction other than the State of New York which limits the
rates of interest legally chargeable or collectible, or (iii) except as set
forth in our opinion paragraph 4, any document or agreement other than the Loan
Documents and the Financing Statements regardless of whether such document or
agreement is referred to in the Loan Documents.

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 10
     C. We express no opinion with respect to the effect which the introduction
of extrinsic evidence as to the meaning of any Loan Document may have on the
enforceability thereof.
     D. We express no opinion as to the effect on our opinions regarding the
Loan Documents arising out of the status or activities of, or laws applicable
to, the Syndication Agent, the Administrative Agent, the Documentation Agent,
the Lenders or any other party, if any, to the Loan Documents (other than the
Credit Parties), and, without limiting the foregoing, we are not expressing any
opinion as to the effect of compliance or non-compliance by such parties (other
than the Credit Parties to the extent set forth in this opinion) with any state
or federal laws or regulations applicable to the transactions contemplated by
the Loan Documents because of the nature of any of their businesses.
     E. With respect to our opinions set forth in opinion paragraph 1 above,
with your permission, we are relying solely and without independent
investigation on our review and examination of (i) with respect to good standing
of the Credit Parties, the Good Standing Certificates, and (ii) with respect to
valid existence and entity power and authority of the Credit Parties, the
Charter Documents and applicable statutes governing the incorporation or
formation of the Credit Parties.
     F. In giving our opinion set forth in opinion paragraph 2 above with
respect to the due execution of the Credit Documents, we have relied solely upon
the incumbency and signature certificates referred to above with respect to the
identity and signatures of the signatories.
     G. Our opinion set forth in opinion paragraph 3 above is subject to (i) the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally, including without limitation
fraudulent transfer or fraudulent conveyance laws; (ii) the effect of public
policy considerations or court decisions which may limit rights to obtain
exculpation, indemnification or contribution (including, without limitation,
indemnification regarding violations of the securities laws and indemnification
for losses resulting from a judgment for the payment of any amount other than in
United States dollars); (iii) the effect of general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing) and the availability of equitable remedies (including,
without limitation, specific performance and equitable relief), regardless of
whether considered in a proceeding in equity or at law; and (iv) the effect of
certain laws and judicial decisions which may render unenforceable in whole or
in part certain rights and remedies provided in the Security Documents
(including any thereof which conflict with, are rendered ineffective by or are
not permitted under Article 9 of the Uniform Commercial Code as in effect in any
applicable jurisdiction, or are in conflict with any other laws governing
foreclosure and

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 11
disposition procedures or limitations on attorneys’ or trustee fees), but the
inclusion of such rights and remedies in the Security Documents does not affect
the validity of the Security Documents, or render the Security Documents
inadequate for the practical realization of the security interests and liens
afforded thereby, upon a material default by the Borrower in the payment of
principal or interest as provided in the Credit Agreement or upon another
material Event of Default as defined therein.
     H. No opinion is expressed herein with respect to the validity, binding
effect or enforceability of (i) any provision contained in the Loan Documents
allowing any party to exercise any remedial rights without notice to any Credit
Party, (ii) any waiver of demand or notice by any Credit Party, or any waiver of
any rights or any defense which as a matter of law or public policy cannot be
waived, (iii) any provision contained in the Loan Documents purporting to
prohibit, restrict or condition the assignment of any agreement to the extent
the same is rendered ineffective by Sections 9-406 through 9-409 of the Uniform
Commercial Code as in effect in a relevant jurisdiction, (iv) any provision
contained in the Loan Documents purporting to establish evidentiary standards,
(v) any provision of the Loan Documents which purports to establish the subject
matter jurisdiction of the United States District Court to adjudicate any
controversy related to any of the Loan Documents, (vi)  any provision of the
Loan Documents which purports to entitle the Administrative Agent, the Lender or
any other Person to specific performance of any provision thereof, (vii)  any
provision of the Loan Documents which requires a Person to cause another Person
to take or to refrain from taking action under circumstances in which such
Person does not control such other Person, (viii) any provision of the Loan
Documents providing for the effectiveness of service of process by mail in any
suit, action or proceeding of any nature arising in connection with or in any
way relating to any Loan Document, (ix) any provision of the Loan Documents that
requires waivers or amendments to be in writing insofar as such provision
suggests that oral or other modifications, amendments or waivers could not be
effectively agreed upon by the parties or that the doctrine of promissory
estoppel might not apply, (x) any provision of the Loan Documents that states
that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy, (xi) any liquidated
damage or other provision of the Loan Documents that imposes (or is deemed or
construed to impose) a penalty or forfeiture, (xii) any provision of the Loan
Documents that purports to limit the liability of any party thereto to third
parties, (xiii) any provision of the Loan Documents that purports to waive a
right to a jury trial in a judicial proceeding or (xiv) any provision of the
Loan Documents that states that time is of the essence.

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 12
     I. No opinion is expressed herein with respect to the validity or
enforceability of any provision of the Loan Documents insofar as it purports to
effect a choice of governing law or choice of forum for the adjudication of
disputes, other than (a) the enforceability by a New York State court under New
York General Obligations Law Section 5-1401 of the choice of New York State law
as the governing law of the Documents (subject, however, to the extent limited
by the Constitution of the United States and by Section 1-105(2) of the New York
Uniform Commercial Code), and (b) the enforceability by a New York State court
under New York General Obligations Law Section 5-1402 of New York State courts
as a non-exclusive forum for the adjudication of disputes with respect to the
Loan Documents.
     J. Our opinions are limited solely to laws and regulations (other than the
Excluded Laws) which in our experience are generally applicable to transactions
in the nature of those contemplated by the Loan Documents between unregulated
parties. Without limitation of the foregoing qualifications stated in this
paragraph J, we express no opinion in opinion paragraph 5 above with respect to
any matter pertaining to the construction, installation or operation of any
property or assets.
     K. With respect to our opinions set forth in opinion paragraph 4 above with
respect to the Reviewed Agreements, we have not reviewed, and express no opinion
on, (i) financial covenants or similar provisions requiring financial
calculations or determinations to ascertain whether there is any breach of or
default under such provisions or (ii) provisions relating to the occurrence of a
“material adverse effect” or words of similar import. In addition, our opinions
relating to the Reviewed Agreements are subject to the effect on the Reviewed
Agreements of (i) the introduction of extrinsic evidence to interpret the terms
thereof and (ii) any non-written modifications thereof. Moreover, our opinions
relating to those agreements are based solely upon the plain meaning of their
language without regard to interpretation or construction that might be
indicated by the laws governing those agreements.
     L. We express no opinion with respect to (a) the right, title or interest
of any Credit Party in or to any property, or (b) except as expressly set forth
in opinion paragraph 8 above, the creation, perfection or priority of any
security interests or liens.
     M. Our opinions set forth in opinion paragraph 8 above are subject to the
following additional qualifications:
          1. We express no opinion with respect to (a) any law other than
Article 9 and, to the extent applicable, Article 8 of the Uniform Commercial
Code as in effect in the States of New York, Delaware or California (each such
Uniform Commercial Code being referred to as a “Relevant UCC” and each such
State being

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 13
referred to as a “Relevant Jurisdiction”), or (b) the effect on the opinions
expressed in opinion paragraph 8 above of any law other than the New York UCC
and each other Relevant UCC, or (c) under Article 9 of the New York UCC or any
other Relevant UCC, what law governs the perfection, the effect of perfection or
nonperfection or the priority of the security interests of the Administrative
Agent in the Collateral.
          2. We have assumed that neither the Administrative Agent nor any of
the Lenders has waived, subordinated or agreed to any modification of the
perfection of any of such security interests.
          3. We have assumed (a) that each of the Security Documents reasonably
identifies the Collateral purported to be covered thereby and (b) that the exact
legal name of each Credit Party is as it appears in such Credit Party’s Charter
Documents.
          4. We have assumed that (a) each of the Credit Parties has rights in
the Collateral or the power to transfer rights in the Collateral (within the
meaning of Section 9-203 of the New York UCC and each other Relevant UCC) in
which it has granted security interests pursuant to the Security Documents, and
(b) value has been given (within the meaning of Section 9-203 of the New York
UCC and each other Relevant UCC) for the grant of the security interests
pursuant to the Security Documents.
          5. We have assumed that none of the Collateral consists of or will
consist of fixtures, consumer goods, farm products, commercial tort claims,
timber to be cut or as-extracted collateral.
          6. We express no opinion as to any part of the Collateral not subject
to Article 9 or, to the extent applicable, Article 8 of the New York UCC or
another Relevant UCC.
          7. Section 552 of the United States Bankruptcy Code limits the extent
to which property acquired by a debtor after the commencement of a case under
the United States Bankruptcy Code may be subject to a security interest arising
from a security agreement entered into by the debtor before the commencement of
such case.
          8. We call to your attention that under the New York UCC and each
other Relevant UCC, events occurring subsequent to the date hereof or the
passage of time may affect any security interest subject to such UCC including,
but not limited to, factors of the type identified in: Section 9-315 with
respect to proceeds; Section 9-507 with respect to changes in name;
Section 9-316 with respect to changes in the location of the collateral and
changes in the location of the debtor, in each case, to the extent the

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 14
same was relevant to the initial perfection of the applicable security interest;
Section 9-508 with respect to new debtors becoming bound as a debtor by a
security agreement entered into by another person or entity; Section 9-339 with
respect to subordination agreements; Section 9-515 with respect to continuation
statements; Sections 9-320, 9-321, 9-330, 9-331 and 9-332 with respect to
subsequent purchasers or transferees of the collateral; and Sections 9-335 and
9-336 with respect to goods which are, or may become, accessions or commingled
goods. In addition, actions taken by a secured party (e.g., releasing or
assigning the security interest, delivering possession of the collateral to a
debtor or another person or voluntarily subordinating a security interest) may
affect any security interest subject to the New York UCC or another Relevant
UCC.
Without limiting any of the other limitations, exceptions and qualifications
stated elsewhere herein (including, without limitation, qualification paragraph
A with respect to Excluded Laws), we express no opinion with regard to any law
other than (i) the internal laws of the State of New York, (ii) with respect to
opinion paragraph 8 above, Articles 8 and 9 of the Relevant UCCs, (iii) to the
extent set forth in opinion paragraph 1 above with respect to the Borrower and
the Delaware Subsidiaries and in opinion paragraph 2 above with respect to the
Borrower and the Delaware Subsidiaries, the Delaware General Corporation Law and
the Delaware Limited Liability Company Act (in each case, based solely upon our
review of a standard compilation thereof), (iv) to the extent set forth in
opinion paragraph 1 above with respect to California Subsidiaries and in opinion
paragraph 2 above with respect to the California Subsidiaries, the California
General Corporation Law and (v) the Federal laws of the United States. Although
we are not admitted to practice in any Relevant Jurisdiction other than the
States of New York and California and have not obtained opinions of counsel
admitted in any such jurisdiction with respect to the perfection or the
continued perfection or the priority of the security interests created by the
Security Documents in the Collateral covered thereby, we have examined the
applicable provisions of Articles 8 and 9 of the Relevant UCCs as currently in
effect in such other Relevant Jurisdictions, in each case, as those provisions
appear in standard compilations thereof, and our opinions expressed in opinion
paragraph 8 above, to the extent such opinions involve conclusions as to
perfection of such security interests under the laws of such other Relevant
Jurisdictions, are based solely upon such review.
This opinion letter deals only with the specified legal issues expressly
addressed herein, and you should not infer any opinion that is not explicitly
addressed herein from any matter stated in this letter.
This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other Person, other than permitted assignees under the Credit Agreement,
without our prior written consent. This opinion is rendered to you as of the
date hereof and is not to be deemed to have been reissued or updated by any
subsequent delivery of a copy hereof. Further, we

 



--------------------------------------------------------------------------------



 



Each of the Secured Parties
Listed on Schedule 1
May 24, 2006
Page 15
do not undertake to advise you or any other Person with regard to any change
after the date hereof in the circumstances or law that may bear on the matters
set forth herein and which may bear on the conclusions or other matters
expressed in this opinion.
Very truly yours,

 



--------------------------------------------------------------------------------



 



ANNEX A
OTHER LOAN PARTIES
CKX UK Holdings Limited
19 Entertainment Limited
19 Productions Limited
19 Touring Limited
19 Artist Tours Limited
19 Recordings Limited
19 Brands Limited
19 Merchandising Limited
19 TV Limited
S Club Limited
19 Management Limited
19 Loves Music Limited
G.O.A.T., Inc.

 



--------------------------------------------------------------------------------



 



ANNEX B
DEPOSIT ACCOUNT CONTROL AGREEMENTS

              Bank or   Account Owner   Intermediary   Numbers
CKX, Inc.
  Citibank    
 
  Citibank    
 
  Citibank    
CKX, Inc.
  Bank of New York    
EPE Holding Corporation
  Citibank    
CKX UK Holdings Limited
  Citibank    
19 Entertainment, Inc.
  City National Bank    
Dance Nations Productions Inc.
SYTUCD Dance Nation Productions Inc. account
  City National Bank    
SYTUCD-2 Dance Nation Productions Inc. account
  City National Bank    
Focus Enterprises, Inc.
  City National Bank    
Morra, Brezner, Steinberg & Tenenbaum Entertainment, Inc.
  City National Bank    
 
       
 
       
G.O.A.T., Inc.
  LaSalle Bank    

 



--------------------------------------------------------------------------------



 



ANNEX C
PLEDGED NOTE

                                      Principal   Date of   Interest     Holder
  Amount   Issuance   Rate   Maturity Date
19 Entertainment Limited
  $ 20,000,000     March 13, 2006     6.0 %   March 13, 2009

 



--------------------------------------------------------------------------------



 



ANNEX D
PLEDGED SHARES

              Current Legal       Certificate     Entities Owned   Record Owner
  No.   No. Shares/Interest
CKX UK Holdings Limited
  CKX, Inc.   4    100 Ordinary Shares
19 Entertainment Limited
  CKX UK Holdings Limited       14,166 Ordinary Shares
2,500 Non-voting Shares
19 Productions Limited
  19 Entertainment Limited       100 Ordinary Shares
19 Touring Limited
  19 Entertainment Limited       100 Ordinary Shares
19 Management Limited
  19 Entertainment Limited       100 Ordinary Shares
19 Loves Music Limited
  19 Entertainment Limited       100 Ordinary Shares
S Club Limited
  19 Entertainment Limited       100 Ordinary Shares
19 Recordings Limited
  19 Entertainment Limited       100 Ordinary Shares
19 Brands Limited
  19 Entertainment Limited       100 Ordinary Shares
19 TV Limited
  19 Entertainment Limited       100 Ordinary Shares
19 Merchandising Limited
  19 Entertainment Limited       1 Ordinary Share
Double Vision Limited
  19 Productions Limited       100 Ordinary Shares
19 Artist Tours Limited
  19 Touring Limited       100 Ordinary Shares
19 Entertainment, Inc.
  19 Entertainment Limited       100 common shares
On The Road Productions
  19 Entertainment, Inc.   1    1,000 shares common stock
J2K Productions, Inc.
  19 Entertainment, Inc.   1    1,000 shares common stock
All Girl Productions
  19 Entertainment, Inc.   1    1,000 shares common stock
19 Touring LLC
  19 Entertainment, Inc.   1    100 membership units
19 Recordings, Inc.
  19 Entertainment, Inc.   1    1,000 common shares
19 Recording Services, Inc.
  19 Entertainment, Inc.   1    1,000 common shares
Dance Nation Productions Inc.
  19 Entertainment, Inc.   1    1,000 common shares
Southside Productions Inc.
  19 Entertainment, Inc.   1    1,000 common shares
Focus Enterprises, Inc.
  CKX, Inc.   24    75 shares common stock
StepTeco, Inc.
  Focus Enterprises, Inc.   5    2,500 shares common stock
Morra, Brezner, Steinberg & Tenenbaum Entertainment, Inc.
  CKX, Inc.   17    360 shares common stock
Uncle Dave’s Boondoggle, Inc.
  Morra, Brezner, Steinberg & Tenenbaum Entertainment, Inc.   4    1,500 shares
common stock
EPE Holding Corporation
  CKX, Inc.   1    2,000 shares of common stock
Elvis Presley Enterprises, Inc.
  EPE Holding Corporation   A-2 
6   850 series A preferred shares and
850 shares of common stock
Elvis Presley Enterprises, LLC
  EPE Holding Corporation   A-1    100% of Class A Membership Interests
CKX G.O.A.T. Holding Corp.
  CKX, Inc.   1    2000 shares common stock
G.O.A.T., Inc.
  CKX G.O.A.T. Holding Corp.   5    2000 shares common stock

 



--------------------------------------------------------------------------------



 



ANNEX E
REVIEWED AGREEMENTS

      Company/Grantor   Contract
CKX, Inc.
  Registration Rights Agreement, dated February 7, 2005 between CKX, Inc. and
The Promenade Trust
 
   
CKX, Inc.
  Registration Rights Agreement, dated February 7, 2005 between CKX, Inc. and
The Huff Alternative
Fund, L.P.
 
   
CKX, Inc.
  The sublease for space at 650 Madison Avenue dated as of February 7, 2005.
 
   
CKX, Inc.
  Registration Rights Agreement, dated March 17, 2005, by and among CKX, Inc.,
Simon Robert Fuller and Fuller Nominees Limited
 
   
CKX, Inc.
  Letter Agreement, dated June 6, 2005 among CKX, Inc., The Huff Alternative
Fund, L.P. and The Huff Alternative Parallel Fund, L.P.
 
   
CKX, Inc.
  Agreement for the sale and purchase of the entire issued share capital of 19
Entertainment Limited, dated March 17, 2005 among Simon Robert Fuller, Fuller
Nominees LTD, Ingenious Ventures LTD, CKX, Inc. and CKX UK Holdings Limited
 
   
CKX, Inc.
  Employment Agreements between CKX, Inc. and each of Robert F.X. Sillerman,
Mitchell J. Slater, Howard J. Tytel, Thomas P. Benson and Michael G. Ferrel
 
   
CKX, Inc.
  Confidentiality, Non-Competition, Non-Solicitation, and Non-Recruitment
Agreement, dated as of March 17, 2005 by and between Simon Robert Fuller, CKX,
Inc. and CKX UK Holdings Limited
 
   
CKX, Inc.
  Revolving Credit Facility Commitment Letter, dated June 2, 2005, among CKX,
Inc., Bear, Stearns & Co. Inc., Bear Stearns Corporate Lending Inc., Credit
Suisse, Lehman Commercial Paper Inc. and The Bank of New York
 
   
CKX, Inc.
EPE Holding Corporation
  The Shareholders Agreement, among The Promenade Trust, EPE Holding Corporation
and CKX, Inc.
 
   
EPE Holding Corporation
  Amended and Restated Operating Agreement of Elvis Presley Enterprises, LLC,
dated as of February 7, 2005
 
   
CKX, Inc.
Morra, Brezner, Steinberg & Tenenbaum Entertainment, Inc.
Focus Enterprises, Inc.
StepTeco, Inc.
  Agreement and Plan of Merger, dated as of July 22, 2005, by and among CKX,
Inc., MBST Acquisition Corp. and Focus Acquisition Corp. and Lawrence Brezner,
David Steinberg and Stephen Tenenbaum, The Lawrence Brezner Living Trust, The
Steinberg/Thayer Living Trust, and The Tenenbaum Living Trust and Morra,
Brezner, Steinberg & Tenenbaum Entertainment, Inc., Focus Enterprises, Inc. and
StepTeco, Inc.
 
   
CKX G.O.A.T. Holding Corp. G.O.A.T., Inc.
  Agreement dated April 10, 2006 by and among G.O.A.T., Inc., The Muhammad Ali
Family Trust, Muhammad Ali and Yolanda Ali, CKX, Inc. and GOAT Acquisition, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 1
Bear Stearns Corporate Lending Inc.,
as Administrative Agent, Swingline Lender and Lender
383 Madison Avenue
New York, New York 10179
Bear, Stearns & Co. Inc.,
as Sole Lead Arranger and Sole Bookrunner
383 Madison Avenue
New York, New York 10179
UBS Loan Finance,
as Lender
677 Washington Boulevard, 6th Floor South
Stamford, Connecticut 06901
UBS Securities LLC,
as Co-Syndication Agent
677 Washington Boulevard, 6th Floor South
Stamford, Connecticut 06901
The Bank of New York,
as Co-Syndication Agent, Issuing Lender and Lender
One Wall Street, 16th Floor
New York, New York 10019
Lehman Commercial Paper, Inc.,
as Co-Documentation Agent and Lender
745 7th Avenue, 5th Floor
New York, New York 10019
Credit Suisse,
as Co-Documentation Agent and Lender
One Madison Avenue
New York, NY 10010

 



--------------------------------------------------------------------------------



 



EXHIBIT J-2
(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

     
 
  Our ref: IWJ/KXG
 
  Your ref:
 
  Direct line: +44 (0)20 7919 1700
 
  ian.jack@bakernet.com

24 May 2006

To:   Bear Stearns Corporate Lending Inc.
383 Madison Avenue
New York, New York 10179
United States of America

in its capacity as Administrative Agent (as defined
in the Credit Agreement referred to below)

To:   The parties listed in the Schedule hereto and to
the Agents and Lenders who are party to the Credit
Agreement from time to time

Dear Sirs
US$125,000,000 REVOLVING CREDIT AGREEMENT

1.   INTRODUCTION       In our capacity as English solicitors to CKX, Inc. and
others, we have been asked to give an opinion in connection with (among other
documents) the credit agreement (the “Credit Agreement”) dated 24 May 2006 and
made between CKX, Inc. as borrower (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement as lenders, Bear Stearns & Co. Inc. as sole lead arranger and Bear
Stearns Corporate Lending Inc., as Administrative Agent. This opinion is being
given pursuant to Section 5.1(i)(ii) of the Credit Agreement.       We have
received instructions solely from CKX, Inc. in connection with this opinion.  
2.   TERMINOLOGY       In this opinion:   2.1   “Documents” means the English
Law Documents and the Foreign Law Documents;   2.2   “English Law Documents”
means the following documents, each dated 24 May 2006:

  (a)   the UK Charge Over Shares; and     (b)   the UK Debenture;

2.3   “English Obligor” means each of CKX UK Holdings Limited, 19 Entertainment
Limited, 19 Merchandising Limited, 19 Recordings Limited, 19 TV Limited,

 



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

    19 Management Limited, 19 Productions Limited, 19 Touring Limited, 19 Brands
Limited, 19 Loves Music Limited, S Club Limited and 19 Artist Tours Limited;  
2.4   “Foreign Law Documents” means the following documents, each dated 24
May 2006:

  (a)   the Guarantee and Collateral Agreement;     (b)   the US Trademark
Security Agreement entered into between 19 Entertainment Limited, S Club Limited
and the Administrative Agent (the “US Trademark Security Agreement”); and    
(c)   the US Copyright Security Agreement entered into between, amongst other,
19 Entertainment Limited, 19 TV Limited, 19 Management Limited, 19 Recordings
Limited, S Club Limited and the Administrative Agent (the “US Copyright Security
Agreement”);

2.5   “Obligors” means the English Obligors and the Borrower.       Terms
defined in the Credit Agreement shall, unless otherwise defined in this opinion,
have the same meanings when used in this opinion.   3.   DOCUMENTS       For the
purpose of giving this opinion we have examined the following documents:   3.1  
a copy of each of the English Law Documents;   3.2   a copy of each of the
Foreign Law Documents;   3.3   a copy of the memorandum of association and
articles of association of each of the English Obligors, certified as being true
and correct copies as at 24 May 2006 by a director of the relevant English
Obligor;   3.4   copies of the minutes of a meeting of the board of directors of
each of CKX UK Holdings Limited, 19 Merchandising Limited, 19 Recordings Limited
and 19 TV Limited each held on 11 May 2006, copies of the minutes of a meeting
of the board of directors of each of 19 Entertainment Limited, 19 Management
Limited, 19 Productions Limited, 19 Touring Limited, 19 Brands Limited, 19 Loves
Music Limited and S Club Limited each held on 18 May 2006, and copy of the
minutes of a meeting of the board of directors of 19 Artist Tours Limited held
on 24 May 2006, signed by the chairman of each meeting, recording resolutions
approving the execution of (among other things) the Documents to which such
English Obligor is a party, certified as being true and correct copies as at 24
May 2006 by a director of the relevant English Obligor;

2



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

3.5   copies of:

  (a)   written resolution dated 11 May 2006 signed by the sole shareholder of
CKX UK Holdings Limited passed pursuant to regulation 59 of the articles of
association of CKX UK Holdings Limited;     (b)   written resolution dated 11
May 2006 signed by the sole shareholder of 19 Entertainment Limited passed
pursuant to regulation 16.5 of the articles of association of 19 Entertainment
Limited;     (c)   written resolution dated 11 May 2006 signed by the sole
shareholder of 19 Merchandising Limited passed pursuant to regulation 12 of the
articles of association of 19 Merchandising Limited;     (d)   written
resolution dated 11 May 2006 signed by the sole shareholder of 19 Recordings
Limited passed pursuant to regulation 12 of the articles of association of 19
Recordings Limited;     (e)   written resolution dated 11 May 2006 signed by the
sole shareholder of 19 TV Limited passed pursuant to regulation 9(i) of the
articles of association of 19 TV Limited;     (f)   written resolution dated 18
May 2006 signed by the sole shareholder of 19 Management Limited passed pursuant
to regulation 53 of Table A incorporated by virtue of regulation 1 of the
articles of association of 19 Management Limited;     (g)   written resolution
dated 18 May 2006 signed by the sole shareholder of 19 Productions Limited
passed pursuant to regulation 12 of the articles of association of 19
Productions Limited;     (h)   written resolution dated 18 May 2006 signed by
the sole shareholder of 19 Touring Limited passed pursuant to regulation 53 of
Table A incorporated by virtue of regulation 1 of the articles of association of
19 Touring Limited;     (i)   written resolution dated 18 May 2006 signed by the
sole shareholder of 19 Brands Limited passed pursuant to regulation 53 of Table
A incorporated by virtue of regulation 1 of the articles of association of 19
Brands Limited;     (j)   written resolution dated 18 May 2006 signed by the
sole shareholder of 19 Loves Music Limited passed pursuant to regulation 53 of
Table A incorporated by virtue of regulation 1 of the articles of association of
19 Loves Music Limited;     (k)   written resolution dated 18 May 2006 signed by
the sole shareholder of S Club Limited passed pursuant to regulation 12 of the
articles of association of S Club Limited; and     (l)   written resolution
dated 18 May 2006 signed by the sole shareholder of 19 Artist Tours Limited
passed pursuant to regulation 53 of Table A incorporated by virtue

3



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

      of regulation 1 of the articles of association of 19 Artist Tours Limited
in each case approving (amongst other things) the execution of the Documents to
which it is a party, and special written resolution dated 11 May 2006 signed by
the sole     (m)   special written resolution dated 11 May 2006 signed by the
sole shareholder of Native Management Limited pursuant to regulation 6(a) of the
articles of association of Native Management Limited approving an amendment to
such articles of association to remove restrictions on the enforcement of
security over its shares;     (n)   special written resolution dated 18 May 2006
signed by the sole shareholder of Double Vision Film Limited pursuant to
regulation 53 of Table A incorporated by virtue of regulation 1 of the articles
of association of Double Vision Film Limited approving an amendment to such
articles of association to remove restrictions on the enforcement of security
over its shares; and     (o)   special written resolution dated 18 May 2006
signed by the sole shareholder of 19 Artist Tours Limited pursuant to regulation
53 of Table A incorporated by virtue of regulation 1 of the articles of
association of 19 Artist Tours Limited approving an amendment to such articles
of association to remove restrictions on the enforcement of security over its
shares,         in respect of all the resolutions listed under paragraphs (a) to
(o) above, certified as being true and correct copies on 24 May 2006 by a
director of the relevant English Obligor;

3.6   the results of our agent’s searches on 27 April 2006, 9 May 2006 and 16
May 2006 of the public records of each of the English Obligors on file and
available for inspection by the public at the Companies Registry as updated on
24 May 2006; and   3.7   the results of our telephone searches on 24 May 2006 at
or about 11 a.m. with the Central Index of Winding-Up and Administration
Petitions in respect of winding-up or similar petitions in respect of each
English Obligor.       Except as stated above and in paragraph 6.1 below, we
have not examined any other documents, and have not made any other enquiries,
concerning the Obligors.   4.   ASSUMPTIONS       For the purpose of this
opinion we have assumed (without making any investigation) that:   4.1   all
documents submitted to us as originals are authentic and complete;   4.2   all
documents submitted to us in electronic form or as photocopies or facsimile
transmitted copies or other copies of originals conform to the originals and all
such originals are authentic and complete;   4.3   all signatures and seals on
any documents submitted to us are genuine;

4



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

4.4   there have been no amendments to the memorandum of association or the
articles of association of any English Obligor in the form examined by us (other
than by virtue of the shareholder resolutions referred to in paragraphs 3.5(m),
(n) and (o) above);   4.5   the resolutions of the directors of each English
Obligor referred to in paragraph 3.4 above were duly passed at a properly
convened board meeting of duly appointed directors of the relevant English
Obligor at which a quorum was present throughout and have not been amended or
rescinded and are in full force and effect and no director of any English
Obligor acted in breach of his fiduciary duty in voting on the resolutions;  
4.6   each director of the English Obligors has disclosed any interest which he
or she may have in the transactions contemplated by the Documents in accordance
with the provisions of the Companies Act 1985 (the “Act”) and the articles of
association of the relevant English Obligor and none of the directors of the
English Obligors has any interest in such transactions except to the extent
permitted by the articles of association of the relevant English Obligor;   4.7
  each Document executed by an English Obligor has been executed by the persons
authorised to execute the same by the resolutions of the board of directors of
the relevant English Obligor referred to in paragraph 3.4 above and each
Document executed by an English Obligor has been duly delivered by or on behalf
of that English Obligor;   4.8   the resolutions of the shareholders of each
English Obligor referred to in paragraph 3.5 above were duly executed by all of
the shareholders of the relevant English Obligor, and in each case have not been
amended or rescinded and are in full force and effect;   4.9   the Documents
entered into by each English Obligor were entered into in good faith and for the
purpose of carrying on the business of the relevant English Obligor and at the
time that the Documents were entered into:

  (a)   there were reasonable grounds for believing that the transactions to
which the Documents relate would benefit each English Obligor and the execution
and delivery by each English Obligor of the Documents to which it is a party,
and the exercise of its rights and performance of its obligations thereunder,
would materially benefit the relevant English Obligor; and     (b)   each
English Obligor is fully solvent (meaning that it is able to pay its debts as
they fall due and the value of its assets is greater than the amount of its
liabilities (taking into account its contingent and prospective liabilities))
and will not cease to be fully solvent as a result of entering into or
performing its obligations under the Documents to which it is party;

4.10   save where any such event has been disclosed by the searches referred to
in paragraphs 3.6 and 3.7 above, no English Obligor has passed a voluntary
winding-up resolution, no petition has been presented or order made by a court
for the winding-up or dissolution of any English Obligor, no application has
been presented or order made by a court for the administration of any English
Obligor, no documents have been filed with any court for the appointment of an
administrator in respect of any English Obligor nor has any notice

5



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

    of intention to appoint an administrator been given in respect of any
English Obligor and no receiver, trustee, administrator, administrative receiver
or similar officer has been appointed in relation to any English Obligor or any
of its assets or revenues and the information disclosed in the company searches
and other searches referred to in this opinion was correct and complete and
remains correct and complete as at the date of this opinion (none of the
foregoing was revealed by the searches referred to in paragraphs 3.6 and 3.7,
although please note the limitations regarding these searches set out in
paragraph 6.1);   4.11   all parties (other than the English Obligors) had the
capacity, power and authority to enter into the Documents to which they are
expressed to be a party, each Document was duly authorised, executed and
delivered by such parties and the obligations of all parties to the Documents
under any applicable law other than English law and of all parties to the
Documents (other than the English Obligors) under English law are valid, legally
binding and enforceable;   4.12   without limiting paragraph 4.11 above, each
Foreign Law Document creates valid, legally binding and enforceable obligations
under the laws of the State of New York by which it is expressed to be governed
and creates a valid and duly perfected security interest under such laws which
has a substantially similar effect as a charge would have under English law and
which subsists for the benefit of the Lenders;   4.13   there has been no event
or procedure described in paragraph 4.10 above, or analogous event or procedure,
in respect of the Borrower or any other party to the Documents which is not an
English company;   4.14   the choice of:

  (a)   English law to govern the English Law Documents; and     (b)   the laws
of the State of New York to govern the Foreign Law Documents,         was freely
made in good faith by the parties thereto and there is no reason for avoiding
such choice on the grounds of public policy;

4.15   none of the parties is or will be seeking to achieve any purpose not
apparent from the Documents which might render any of the Documents illegal or
void;   4.16   the Facility will not be used for the purpose of financing or
refinancing an acquisition of shares in contravention of section 151 of the Act;
  4.17   there is nothing in any document referred to in the Credit Agreement
(other than the Documents themselves or any other document referred to in
paragraph 3 above) which would have any implications for the opinions we
express; and   4.18   there are no provisions of the laws of any jurisdiction
outside England which would have any implication for the opinions we express
and, insofar as the laws of any jurisdiction outside England may be relevant,
such laws have been or will be complied with.

6



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

    We have made such examination of the laws of England as currently applied by
English courts as in our judgment is necessary for the purpose of this opinion.
We do not purport to be qualified to express an opinion, and we do not express
any opinion, as to the laws of any jurisdiction other than England. We do not
express any opinion on European Community law as it affects any jurisdiction
other than England. The opinions given herein are strictly limited to the
matters stated in paragraph 5 below and do not extend to any other matters.    
  This opinion is governed by and shall be construed in accordance with English
law.   5.   OPINIONS       Based upon and subject to the assumptions and
qualifications set out in this opinion and subject to any matters not disclosed
to us, we are of the opinion that:   5.1   each English Obligor is a company
duly incorporated under the laws of England as a private limited liability
company and, so far as is discoverable from the results of our searches referred
to in paragraphs 3.6 and 3.7 above, is not in liquidation;   5.2   each English
Obligor has corporate power and capacity to enter into, deliver and perform its
obligations under each of the Documents to which it is a party and has taken all
necessary corporate action to authorise the execution and delivery of, and the
performance by it of its obligations under, each such Document;   5.3   each of
the Documents has been duly executed and delivered by each English Obligor which
is expressed to be a party to it;   5.4   the execution and delivery by each
Obligor of each Document to which it is expressed to be a party and the
performance by it of its obligations under each such Document will not
contravene any provisions of English law applicable to companies generally or
(in the case of each English Obligor only) its memorandum of association or its
articles of association;   5.5   no authorisation, approval, consent, licence,
exemption, filing or registration (save as expressly referred to elsewhere in
this opinion) is required from or with any governmental, judicial or public body
or authority in England in connection with the execution and delivery by any
Obligor of the Documents to which it is a party or the performance by any
Obligor of its obligations under each such Document;   5.6   the obligations of
each Obligor contained in the English Law Documents to which it is a party
constitute valid, legally binding and enforceable obligations of each such
Obligor;   5.7   the UK Charge over Shares and the UK Debenture create a valid
security interest over the assets and property which are expressed therein to be
subject to a security interest to the extent that they are situated in England
and Wales provided that:

7



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

  (a)   all filings and registrations mentioned in paragraph 5.9 and 5.10 below
are duly made within the time limits allowed for making them; and     (b)   all
necessary notices to be served on third parties as required pursuant thereto are
signed and duly served on the relevant third parties before receipt of actual or
constructive notice of any third party claim and all share certificates and
stock transfer forms relating to the Securities which are the subject of
security pursuant thereto are duly delivered to the Administrative Agent;

5.8   no stamp duty, registration tax or similar documentary tax or charge is
required to be paid in England in respect of the execution and delivery of the
Documents save that a fee of £13 is required to be paid on submission of each of
the UK Charge over Shares, the US Copyright Security Agreement, the US Trademark
Security Agreement, the Guarantee and Collateral Agreement and the UK Debenture
to the Companies Registry as referred to in paragraphs 5.9 and 5.10 below;   5.9
  it is not necessary to file, register or record the Documents in any public
office in England in order to ensure the legality, validity, enforceability or
admissibility in evidence before the English courts of the Documents save that
the security interests created by the UK Debenture, the US Copyright Security
Agreement, US Trademark Security Agreement and Guarantee and Collateral
Agreement will (insofar as they require registration under section 396 of the
Act) be void against a liquidator, administrator or creditor of the relevant
English Obligor unless the original of that Document and prescribed particulars
of it are delivered (together with the fee referred to in paragraph 5.8 above)
to the Registrar of Companies for registration within 21 days after the creation
of the relevant security interest and provided that all necessary filings must
be made in accordance with paragraph 6.20 below;   5.10   as regards the UK
Charge Over Shares, if the Borrower has, at the time of creation of security
thereunder, an established place of business in England and Wales, the security
interests created thereby will, insofar as registration is required under
sections 409 and 396 of the Act and such interests relate to assets in England
and Wales, be void against a liquidator, administrator or creditor of the
Borrower unless prescribed particulars of it are delivered, together with the
fee referred to in paragraph 5.8 above, to the Registrar of Companies within
21 days after creation of the relevant security interest;   5.11   the choice by
the English Obligors of the laws of the State of New York to govern the Foreign
Law Documents to which they are party is a valid choice of laws and, in the
event that an action were brought in England on the Foreign Law Documents and an
English court accepted jurisdiction in any such action, such court would apply
the State of New York laws as the law of the contract subject to proof of such
laws provided that:

  (a)   the State of New York law would not be applied to the extent that it
conflicts with English public policy or mandatory rules of law; and     (b)  
English law as to matters of evidence and procedure would apply in any such
action;

8



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

5.12   the submission of each English Obligor, pursuant to the Foreign Law
Documents, to the jurisdiction of the courts of the State of New York is valid
and legally binding on each such English Obligor.   5.13   a judgment in
relation to a Foreign Law Document obtained against any of the Obligors from a
court of competent jurisdiction in the State of New York will not be recognised
by the courts of England and Wales but an action may be commenced in the English
courts for an amount due under a judgment given by those courts if that
judgment:

  (a)   is for a debt or definite sum of money; and     (b)   is final and
conclusive; and     (c)   is not of a penalty or revenue nature,         and
such judgment will be deemed by the English courts to be conclusive in England
as between the parties as to any issue upon which it adjudicates unless the
judgment can be impeached by showing that:

  (i)   the court in question did not, in the circumstances of the case, and in
accordance with the English rules of private international law, have
jurisdiction to give that judgment; or     (ii)   the judgment was obtained
through fraud; or     (iii)   the enforcement of the judgment would be contrary
to the public policy of the United Kingdom; or     (iv)   the proceedings in
which the judgment was obtained were opposed to the rules of natural justice;
and

5.14   the choice of English law as the governing law of the English Law
Documents will be recognised by the English courts.   6.   QUALIFICATIONS      
The opinions expressed in this opinion are subject to the following
qualifications:   6.1   the opinion expressed in paragraph 5.1 above is based on
the assumption set out in paragraph 4.10 above and otherwise solely upon our (or
our agent’s) searches referred to in paragraphs 3.6 and 3.7 above. Without
limiting the generality of that assumption, it should be noted that:

  (a)   search at the Companies Registry is not capable of revealing whether or
not a winding-up petition or an application for the making of an administration
order has been presented or whether or not any documents have been filed with
the court for the appointment of an administrator or any notice of intention to
appoint an administrator has been given;

9



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

  (b)   notice of a winding-up order or resolution, notice of an administration
order and notice of the appointment of a receiver or administrator may not be
filed at the Companies Registry immediately and there may be a delay in the
relevant notice appearing on the file of the company concerned; and     (c)   a
telephone search of the Central Index of Winding-Up and Administration Petitions
relates only to compulsory winding-up and to the appointment of an administrator
by an administration order of the court and is not conclusively capable of
revealing whether or not a petition in respect of a compulsory winding up, or an
application for an administration order, has been presented since there may be a
delay in notice of such a petition or, as the case may be, application being
entered on the records of the Central Index and a petition or application
presented to a County Court may not have been notified to the Central Index and
so may not appear on the records at all;

6.2   the term “enforceable” as used in this opinion means that the relevant
document is of a type and form enforced by the English courts. It does not mean
that each obligation or document will be enforced in accordance with its terms
or in every circumstance or in foreign jurisdictions or by or against third
parties or that any particular remedy will be available. It also does not
address the extent to which a judgment obtained in a court outside England will
be enforceable in England. Such enforcement is in any event subject to the
qualifications set out below;   6.3   the validity and enforcement of the
Documents may be limited by statutes of limitation, lapse of time and by laws
relating to bankruptcy, insolvency, liquidation, administration, arrangement,
moratorium or re-organisation or other laws relating to or affecting the rights
of creditors generally, and claims may be or become subject to defences of
set-off or counterclaim;   6.4   equitable remedies, such as injunction and
specific performance, are discretionary and may not be awarded by the English
courts. In particular, such remedies may not be available where damages are
considered to be an adequate and appropriate remedy;   6.5   an English court
may stay proceedings or decline to accept jurisdiction if concurrent proceedings
are pending or being brought elsewhere or if it decides that another
jurisdiction is a more appropriate forum. We express no opinion on any provision
of any of the Documents purporting to waive a forum non conveniens defence or
any similar right;   6.6   any provision of the English Law Documents requiring
any person to pay, or to guarantee or to provide security for the payment of,
amounts imposed in circumstances of breach or default may be held to be
unenforceable on the grounds that it is a penalty. If the English Law Documents
do not provide a contractual remedy for late payment of any amounts due
thereunder that is a substantial remedy within the meaning of the Late Payment
of Commercial Debts (Interest) Act 1998, the person entitled to those amounts
may have a right to statutory interest (and to payment of certain fixed sums) in
respect of that late payment at the rate (and in the amount) from time to time
prescribed pursuant to that Act.

10



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

    Any term of the English Law Documents may be void to the extent that it
excludes or varies that right to statutory interest, or purports to confer a
contractual right to interest that is not a substantial remedy for late payment,
within the meaning of that Act;   6.7   a provision that a calculation,
determination or certificate will be conclusive and binding will not apply to a
calculation, determination or certificate which is given unreasonably,
arbitrarily or without good faith or which is fraudulent or manifestly
inaccurate and will not necessarily prevent judicial enquiry into the merits of
any claim;   6.8   to the extent that any of the Documents provides that any
matter is expressly to be determined by future agreement or negotiation, the
relevant provision may be unenforceable or void for uncertainty. However, this
does not affect the enforceability or validity of any other provisions of the
Documents dealing with the consequences of any failure to agree on or negotiate
the relevant matter;   6.9   failure to exercise a right may operate as a waiver
of that right notwithstanding a provision to the contrary;   6.10   we express
no opinion on any provision in the Documents requiring written amendments and
waivers thereof insofar as it suggests that oral or other amendments or waivers
could not be effectively agreed upon or granted by the parties;   6.11   where
any party to any of the Documents is vested with a discretion or may determine a
matter in its opinion, English courts may require that such a discretion be
exercised reasonably or that such an opinion be based on reasonable grounds;  
6.12   an English court may refuse to give effect to an undertaking to pay costs
imposed upon a party in respect of the costs of any unsuccessful litigation
brought against that party before it and may not award by way of costs all of
the expenditure incurred by a successful litigant in proceedings brought before
it;   6.13   an undertaking to assume liability for, or to indemnify any person
against, non-payment or insufficiency of stamp duty may be void or unenforceable
under section 117 of the Stamp Act 1891 in respect of any United Kingdom stamp
duty which may subsequently become payable;   6.14   we express no opinion as to
whether any provision in the Documents conferring a right of set-off or similar
right would be effective against a liquidator, administrator or creditor;   6.15
  the question of whether or not any provisions of the Documents which may be
invalid on account of illegality or otherwise may be severed from the other
provisions thereof in order to save those other provisions would be determined
by an English court in its discretion;   6.16   we express no opinion as to
whether an English court would give effect to any currency indemnity clause
contained in any of the Documents. While English courts may now render judgments
for a monetary amount in a foreign currency, the judgment may be converted into
pounds sterling for the purposes of enforcement. There is also some

11



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

    possibility that an English court would hold that a judgment on any Document
would supersede that Document so that any currency indemnity would not be held
to survive judgment;   6.17   we express no opinion as to whether any waiver by
any party of its rights to immunity from legal proceedings in respect of its
obligations under any of the Documents would be effective or enforceable;   6.18
  where an obligation is to be performed or observed or is based upon a matter
arising in a jurisdiction outside England or is governed by the laws of a
jurisdiction outside England, such obligation may not be enforced under English
law if it would be unlawful, unenforceable or contrary to public policy or
exchange control regulations under the laws of such jurisdiction;   6.19  
without prejudice to our opinions set out in paragraph 5 above, we express no
opinion on the accuracy or completeness of any statements or warranties of fact
set out in the Documents, which statements and warranties we have not
independently verified;   6.20   we express no opinion as to any Security
Document governed by any law other than English law and, in respect of any
Security Document governed by English law, we express no opinion as to:

  (a)   the priority of any security interest created by or pursuant to any such
Security Document or whether any such security interest constitutes a legal or
an equitable security interest or a fixed or specific (rather than a floating)
charge. Please note that: (a) security granted over registered designs should be
registered with the UK Patent Office under the applicable provisions of the
Registered Designs Act 1949 (as amended by the Copyright, Designs and Patents
Act 1988); (b) security granted over patents should be registered with the
Patent Office under the applicable provisions of the Patents Act 1977; and
(c) security granted over registered trade marks should be registered with the
Patent Office under the Trade Marks Act 1994 (together the “IP Acts”) and the
rules made under such IP Acts in order to ensure that such security interests
take priority over any subsequent dealings in relation to those designs, patents
and trade marks, as the case may be, such registrations in each case being
effected by the submission of details of the relevant security agreement
together with the appropriate official form and any applicable official fee to
the appropriate office. Please also note that security interests created over
any land situated in England and Wales must be registered at the relevant office
of H.M. Land Registry in England within the priority period if such security
interests are to take priority over any subsequent dealings in relation to that
land;     (b)   the existence or value of any assets or property purporting to
be comprised in any security interest expressed to be created by or pursuant to
any such Security Document, whether any such assets or property are owned by the
relevant Obligor or whether the same are or may become subject to any equities
or to any rights or interests in favour of any other person ranking in priority
to or free from such

12



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

      security interest or whether the same could be transferred to any other
person free of such security interest;     (c)   the efficacy of any such
Security Document in relation to any assets or property situated outside
England. If any asset or property which is the subject of a Security Document is
situated outside England, English courts may take into account the law of the
place where the asset or property is legally situated and the governing law of
the asset or property (despite the choice of English law as the governing law of
any such Security Document);     (d)   any further actions which may be required
under the laws of any jurisdiction (other than England) in which any asset or
property which is subject of any such Security Document is or may be situated or
as to whether the laws of the relevant jurisdiction would recognise any such
Security Document as creating the security interests expressed to be created
therein or pursuant thereto under any principles of conflicts of laws to be
applied in, and the laws governing in, such jurisdiction; or     (e)   whether
any such Security Document breaches the provisions of any other agreement or
instrument (other than the memorandum of association or articles of association
of any English Obligor) — in this regard we note that the UK Debenture does not
purport to take security over shares owned by the English Obligors in certain
specified joint venture companies where the taking of such security would be in
breach of the shareholders agreement relating to such shares and further that
the UK Debenture does not require perfection of security over shares in any such
company where the perfection action would be in breach of the company’s articles
of association.

6.21   the exercise by the Administrative Agent of the powers and remedies
conferred on it by each of the Security Documents or otherwise vested in it by
law will be subject to general equitable principles regarding the enforcement of
security and the general supervisory powers and discretion of the English courts
in the context thereof, and we express no opinion as to the efficacy of any
powers conferred upon the Administrative Agent by any of the Security Documents
or upon any receiver, administrative receiver or similar officer appointed
thereunder insofar as such powers go beyond those conferred by statute or common
law;   6.22   it is possible that the English courts would not recognise as a
fixed charge any security interest created by or pursuant to the UK Debenture or
UK Charge Over Shares which is expressed to be by way of fixed or specific
charge and they may hold such security interest to have the characteristics of a
floating charge;   6.23   we express no opinion as to whether any provision of
the UK Debenture providing for automatic crystallisation is effective;   6.24  
to the extent that the UK Debenture or UK Charge Over Shares creates a security
over book debts and other choses in action, unless and until notice of that
security interest is

13



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]

    given to the person from whom the relevant obligation is due the security
will not be a perfected security. In particular:

  (a)   such person may obtain a good discharge for the relevant obligation by
payment or satisfaction to the relevant Obligor;     (b)   such person may have
or acquire defences of set-off or counter claim against the relevant Obligor;  
  (c)   a modification of the contract or agreement under which the relevant
obligation arises may be made without the consent of the Administrative Agent;
and     (d)   a charge or assignment of the relevant obligation made after the
date of the relevant Security Document may rank in priority to the security
interest created by that Security Document if such person receives notice of the
subsequent charge or assignment prior to receiving notice of the security
interest created by the Security Document;

6.25   we express no opinion as to the legality or validity of any security
interest in choses in action created by or pursuant to the exercise of any
rights, powers or remedies contained in the Security Documents, whether
constituted by way of legal mortgage, equitable charge or otherwise, where such
security interest is created or made in breach of a contractual prohibition or
undertaking expressly contained in, or implied by law in, the contract or other
instrument under which such chose in action arises; and   6.26   unless and
until the securities secured under the Security Documents are registered in the
name of the Administrative Agent (or that of its nominee) the security interest
of the Administrative Agent in relation to such securities will take effect as
an equitable security interest and may be defeated by interests acquired by
third parties without notice of such security interest.       This opinion is
given for your sole benefit in connection with the transactions contemplated by
the Documents.       This opinion is not to be disclosed to any other person
(other than to your professional advisors) nor is it to be relied upon by any
other person or for any other purpose or quoted or referred to in any public
document without our prior written consent.

Yours faithfully
Baker & McKenzie LLP

14



--------------------------------------------------------------------------------



 



(BAKER & MCKENZIE LOGO) [y78679y7867901.gif]
SCHEDULE
Bear Stearns Corporate Lending Inc.,
as Administrative Agent, Swingline Lender and Lender
383 Madison Avenue
New York, New York 10179
Bear, Stearns & Co. Inc.,
as Sole Lead Arranger and Sole Bookrunner
383 Madison Avenue
New York, New York 10179
UBS Loan Finance,
as Lender
677 Washington Boulevard, 6th Floor South
Stamford, Connecticut 06901
UBS Securities LLC,
as Co-Syndication Agent
677 Washington Boulevard, 6th Floor South
Stamford, Connecticut 06901
The Bank of New York,
as Co-Syndication Agent, Issuing Lender and Lender
One Wall Street, 16th Floor
New York, New York 10019
Lehman Commercial Paper, Inc.,
as Co-Documentation Agent and Lender
745 7th Avenue, 5th Floor
New York, New York 10019
Credit Suisse,
as Co-Documentation Agent and Lender
One Madison Avenue
New York, NY 10010

15



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF SOLVENCY CERTIFICATE
          I,                                         , the Chief Financial
Officer of each Group Member hereby certify that I am the Chief Financial
Officer of each Group Member and that I am familiar with their properties,
businesses, assets, finances and operations and I am duly authorized to execute
this certificate on behalf of the Group Members pursuant to Section 5(1) of the
Revolving Credit Agreement, dated as of May 24, 2006 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among CKX,
Inc., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), Bear, Stearns & Co. Inc., as sole lead
arranger (in such capacity, the “Lead Arranger”), and Bear Stearns Corporate
Lending Inc., as administrative agent (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.
          I further certify that I am generally familiar with the properties,
business and assets of the Group Members and have carefully reviewed the Loan
Documents and the contents of this certificate and, in connection herewith, have
reviewed such other documentation and information and have made such
investigation and inquiries as I have deemed necessary and prudent therefor.
          I understand that the Agents and the Lenders are relying on the truth
and accuracy of this certificate in connection with the transactions
contemplated by the Loan Documents.
          1.    I do hereby further certify that:
               (a) Each Group Member is able to realize upon its assets and pay
its debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business;
               (b) On the date hereof, before and after giving effect to the
transactions contemplated by the Credit Agreement and the other Loan Documents,
the fair value of the property of each Group Member is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Group Member;
               (c) On the date hereof, before and after giving effect to the
transactions contemplated by the Credit Agreement and the other Loan Documents,
the present fair saleable value of the assets of each Group Member is not less
than the amount that will be required to pay the probable liability of such
Group Member on its debts as they become absolute and matured;
               (d) No Group Member intends to and no Group Member believes that
it will incur debts or liabilities that will be beyond its ability to pay such
debts and liabilities as they mature; and
Exhibit K-1

 



--------------------------------------------------------------------------------



 



               (e) On the date hereof, before and after giving effect to the
transactions contemplated by the Credit Agreement and the other Loan Documents,
no Group Member is engaged in business or a transaction, nor is about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital;
          2.    In making the certifications set forth above, the undersigned
has considered or taken the following actions, among other things:
               (a) the financial statements (the “Financial Statements”)
delivered to the Administrative Agent pursuant to Section 5(b) of the Credit
Agreement;
               (b) the values of the Group Members’ real property, equipment,
inventory, accounts receivable, customer lists, supply contracts, joint venture
interests, licenses, leases and all other property of such party, real and
personal, tangible and intangible;
               (c) consulted with officers of the Group Members concerning,
among other matters, pending and threatened litigation, uninsured risks,
guaranties of obligations of any other Person and other contingent obligations
and have, using my best judgment, also taken into account the maximum realistic
exposure of each Group Member to liabilities which would not be included in
reserves otherwise reflected on the Financial Statements; and
               (d) made such other investigations and inquiries as I have, to
the best of my experience, deemed appropriate and have taken into account the
nature of the particular business anticipated to be conducted by the Group
Members after consummation of the transactions referred to above.
[The remainder of this page intentionally left blank.]
Exhibit K-2

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has duly executed this Solvency
Certificate as of the date first written above.

            CKX, Inc.
      By:           Name:           Title:   Chief Financial Officer     

Exhibit K-3

 



--------------------------------------------------------------------------------



 



EXHIBIT L
SUBORDINATION PROVISIONS
          Section 1. Definitions and Rules of Interpretation. Reference is made
to that certain Revolving Credit Agreement, dated as of May 24, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CKX, Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement as lenders (the “Lenders”), Bear, Stearns & Co.
Inc., as sole lead arranger (in such capacity, the “Lead Arranger”), and Bear
Stearns Corporate Lending Inc., as administrative agent (in such capacity, the
“Administrative Agent”). Except as otherwise expressly provided, capitalized
terms used herein without definition shall have the same meaning assigned to
such terms in the Credit Agreement. In addition, the following terms shall have
the following meanings:

1.1   “Senior Secured Obligations” shall mean the Obligations under and as
defined in the Guarantee and Collateral Agreement.   1.2   “Senior Secured
Parties” shall mean, collectively, the Secured Parties under and as defined in
the Credit Agreement and the Lenders.   1.3   “Subordinated Obligations” shall
mean any Indebtedness and each other obligation of the Borrower owing to any
Subordinated Lender.   1.4   “Subordinated Lenders” shall mean each and every
lender to whom any of the Subordinated Obligations is owed and any holder of any
document evidencing such Subordinated Obligations.

          Section 2. Ranking of Senior Secured Obligations. Until the repayment
in full in cash of all of the Senior Secured Obligations, the termination or
cash collateralization of all outstanding Letters of Credit (in an amount equal
to 102.5% of the face amount thereof) and the termination of all Commitments
(the “Loan Maturity Date”), (i) the Subordinated Lenders, the Borrower and each
of its Subsidiaries hereby agree that all Subordinated Obligations are and shall
be subordinated in right of payment and liquidation in relation to all Senior
Secured Obligations to the extent and in the manner hereinafter set forth,
(ii) no payments or other distributions whatsoever in respect of any part of the
Subordinated Obligations shall be made nor shall any property or assets of the
Borrower or any of its Subsidiaries (nor any property or assets of the Borrower
that constitute Collateral) be applied to the purchase or other acquisition or
retirement of any part of the Subordinated Obligations, and (iii) each of the
Subordinated Lenders agrees that it will not ask, demand, sue for, take or
receive from or for the account of the Borrower or any of its Subsidiaries
(whether directly or indirectly), by set-off or in any other manner, the
Subordinated Obligations, or any security therefor, except with the prior
written consent of each of the Senior Secured Parties.
          Section 3. No Payment in Certain Circumstances. At all times prior to
the Loan Maturity Date, and without limitation of the rights of the Senior
Secured Parties under the terms of the Loan Documents:
Exhibit L-1

 



--------------------------------------------------------------------------------



 



3.1   upon any distribution or application of the assets of the Borrower or any
of its Subsidiaries in connection with any liquidation, dissolution or other
proceeding for the winding up of the Borrower or any of its Subsidiaries
(whether partial or complete) or any proceeding for insolvency or bankruptcy
(whether voluntary or involuntary) or any receivership, reorganization or other
similar case or proceeding in connection therewith, or any assignment for the
benefit of creditors or arrangement with creditors, whether or not pursuant to
the insolvency, bankruptcy or similar laws of any jurisdiction, or the sale of
all or substantially all of the assets of the Borrower or any of its
Subsidiaries or any other marshalling of assets and liabilities of the Borrower
or any of its Subsidiaries:

  3.1.1   the Senior Secured Obligations shall first be irrevocably and
indefeasibly paid in full in cash, all outstanding Letters of Credit shall have
been terminated or cash collateralized in an amount equal to 102.5% of the face
amount thereof and all Commitments shall have been terminated before any of the
Subordinated Lenders shall be entitled to receive any payment on account of the
Subordinated Obligations or any other interests in the Borrower or any of its
Subsidiaries arising from the Subordinated Obligations whether in cash,
securities or other assets; and     3.1.2   any payment or distribution of
assets of the Borrower or any of its Subsidiaries of any kind or character in
respect of the Subordinated Obligations to which any of the Subordinated Lenders
would be entitled if the Subordinated Obligations were not subordinated pursuant
to the terms hereof shall be made by the trustee, liquidator or agent or other
Person making such payment or distribution directly to the Senior Secured
Parties until the Senior Secured Obligations are irrevocably and indefeasibly
paid in full in cash, all outstanding Letters of Credit shall have been
terminated or cash collateralized in an amount equal to 102.5% of the face
amount thereof and all Commitments shall have been terminated and each of the
Subordinated Lenders irrevocably authorizes and empowers the Administrative
Agent, acting for and on behalf of the Senior Secured Parties, to receive and
collect on its behalf any and all such payments or distributions;

3.3   if, for any reason whatsoever and whether pursuant to a bankruptcy,
liquidation or similar proceeding or otherwise, the Borrower or any of its
Subsidiaries shall make or any of the Subordinated Lenders shall receive any
payment or distribution of any kind or character, whether in cash, securities or
other property, on account or in respect of the Subordinated Obligations in
contravention of any of the terms set forth herein, such Subordinated Lender
shall hold any such payment or distribution in trust for the benefit of the
Senior Secured Parties, promptly notify the Administrative Agent in writing of
the receipt of such payment or distribution and promptly pay over or deliver
such distribution or payment to the Administrative Agent, or to any other Person
nominated by the Administrative Agent, to hold for the account of the Senior
Secured Parties. In the event of failure of any Subordinated Lender to make any
such endorsement or assignment, the Administrative Agent is irrevocably
authorized by the Subordinated Lenders to make the same; provided, however, that
nothing in this sentence shall be deemed to restrict any rights of the Senior
Secured Parties to enforce in any manner

Exhibit L-2

 



--------------------------------------------------------------------------------



 



    provided under applicable law the obligation of a Subordinated Lender to
make any such endorsement or assignment; and   3.4   notwithstanding any
provision to the contrary herein or in any other agreement or document, no
payment or delivery shall be made to the Subordinated Lenders of any securities,
assets, debts, loans, advances, liabilities or obligations which are issued or
received upon any merger, consolidation, sale, lease, transfer or other disposal
by any Person succeeding to the Borrower or any of its Subsidiaries or acquiring
the Borrower’s or any of its Subsidiary’s property or assets, unless such
securities, assets, debts, loans, advances, liabilities and obligations are
(i) if the Subordinated Obligations (or any note or other instrument
representing the Subordinated Obligations) are pledged to the Senior Secured
Parties, pledged in favor of the Senior Secured Parties and (ii) subordinate and
junior at least to the extent provided herein to the irrevocable and
indefeasible payment in full in cash of all Senior Secured Obligations and to
the payment of any securities, assets, debts, loans, advances, liabilities or
obligations which are issued in exchange or substitution for any such Senior
Secured Obligations.

          Section 4. Authorizations to Administrative Agent. At all times prior
to the Loan Maturity Date, and without limitation of the rights of the Senior
Secured Parties under the terms of the Loan Documents, each Subordinated Lender
(i) irrevocably authorizes and empowers (without imposing any obligation on) the
Administrative Agent to claim, enforce, demand, sue for, collect and receive all
payments and distributions on or in respect of the Subordinated Obligations
which are required to be paid or delivered to any Senior Secured Party, as
provided herein, and to file and prove all claims therefor, give receipts and
take all such other action, in the name of such Subordinated Lender or
otherwise, necessary or appropriate for the enforcement of these subordination
provisions, (ii) irrevocably authorizes and empowers (without imposing any
obligation on) the Administrative Agent to vote the Subordinated Obligations in
favor of or in opposition to any matter which may come before any meeting of
creditors of the Borrower or any of its Subsidiaries generally or in connection
with, or in anticipation of, any insolvency or bankruptcy case or proceeding, or
any proceeding under any laws relating to the relief of debtors, readjustment of
indebtedness, arrangements, reorganizations, compositions or extensions relative
to the Borrower or any of its Subsidiaries, and (iii) agrees to execute and
deliver to the Administrative Agent all such further instruments confirming the
above authorization, and all such powers of attorney, proofs of claim,
assignments of claim and other instruments, and to take all such other action
deemed necessary or requested by any Senior Secured Party in its sole
discretion, in order to enable the Administrative Agent to accomplish the
foregoing.
          Section 5. Non-Impairment. None of the Senior Secured Obligations
shall be impaired (or deemed to be impaired) by the Senior Secured Parties
taking the following actions:

5.1   agreeing with the Borrower or any of its Subsidiaries, any Subordinated
Lender or any other Person as to any amendment, variation, assignment, novation,
extension or departure (however substantial or material) of, to or from any Loan
Document (including changing the manner, place or terms of payment of or
extending the time of payment of, or renewing or altering, the Senior Secured
Obligations, or otherwise amending or supplementing in any manner the Senior
Secured Obligations or any instrument

Exhibit L-3

 



--------------------------------------------------------------------------------



 



    evidencing the same or any agreement under which the Senior Secured
Obligations are outstanding, or any Loan Document) so that any such amendment,
variation, assignment, novation or departure shall, whatever its nature, be
binding upon the Subordinated Lenders in all circumstances;   5.2   releasing,
granting any time, any indulgence or any waiver of any kind to, or composition
with the Borrower or any of its Subsidiaries, any Subordinated Lender or any
other Person (including, without limitation, the waiver of any breach of the
Loan Documents or the exercise or the failure to exercise any rights against the
Borrower or any of its Subsidiaries and/or any other Person), or entering into
any transaction or arrangements whatsoever with or in relation to the Borrower
or any of its Subsidiaries, any Subordinated Lender and/or any other Person;  
5.3   taking, accepting, varying, dealing with, exchanging, renewing, enforcing,
failing to enforce, take up or perfect, abstaining from enforcing, surrendering
or releasing any security, right of recourse, set-off or combination or other
right, remedy or interest held by the Senior Secured Parties in connection with
the Senior Secured Obligations or any part thereof, or acting in relation to the
Loan Documents in such manner as it thinks fit;   5.4   failing to present or
observe any formality or other requirement in respect of any instrument or any
failure to realize the full value of any security;   5.5   claiming, proving
for, accepting or transferring any payment in respect of the Senior Secured
Obligations in any composition by, or winding up of, the Borrower or any of its
Subsidiaries, any Subordinated Lender and/or any other Person or abstaining from
so claiming, proving for, accepting or transferring; or   5.6   actually or
purportedly assigning all or any portion of the Senior Secured Obligations to
any other Person.

To the fullest extent permitted by applicable law, no change of law or
circumstances shall release or diminish any of the Subordinated Lenders’
liabilities, agreements or duties hereunder, affect the provisions set forth
herein in any way, or afford the Subordinated Lenders any recourse against any
of the Senior Secured Parties.
          Section 6. Benefit of Subordination Provisions. These subordination
provisions are intended solely to define the relative rights of the Senior
Secured Parties, the Subordinated Lenders, and their respective successors and
permitted assigns.
          Section 7. Subordination of Liens. Without limitation of any other
provisions of this Exhibit L, neither the Borrower nor any of its Subsidiaries
shall create or suffer to exist any Lien on any of its property benefiting the
Subordinated Obligations. If in contravention of this Section 7, any such Liens
shall now or hereafter secure or benefit the Subordinated Obligations, whether
arising by statute, in law or equity or by contract, then, without limiting any
of the Senior Secured Parties’ rights in respect of such breach, such Lien shall
and is hereby expressly subordinated and made secondary and inferior to the
Liens now or hereafter securing or benefiting the Senior Secured Obligations.
Exhibit L-4

 



--------------------------------------------------------------------------------



 



          Section 8. Reinstatement. If any payment to any of the Senior Secured
Parties by the Borrower or any of its Subsidiaries or any other Person in
respect of any of the Senior Secured Obligations is held to constitute a
preference or a voidable transfer under applicable law, or if for any other
reason any Senior Secured Party is required to refund such payment to the
Borrower, any of its Subsidiaries or to such Person or to pay the amount thereof
to any other Person, such payment to such Senior Secured Party shall not
constitute a release of any of the Subordinated Lenders from any of their
liability hereunder, and each Subordinated Lender agrees and acknowledges that
the provisions set forth herein shall continue to be effective or shall be
reinstated, as the case may be, to the extent of any such payment or payments.
          Section 9. Restrictions on Transfers. None of the Subordinated Lenders
may transfer (by sale, novation or otherwise) any of its rights or obligations
under the Subordinated Obligations and under these subordination provisions
unless the transferee of such interest first agrees in writing to be bound by
the terms of this Exhibit L applicable to the transferor of such interest and
executes an instrument to that effect.
          Section 10. Affirmative Covenants of the Subordinated Lenders. Each of
the Subordinated Lenders shall:

10.1   at all times prior to the Loan Maturity Date, promptly deliver to the
Administrative Agent copies of each amendment or modification to any agreement
relating to the Subordinated Obligations to which such Subordinated Lender is a
party that would affect or alter these subordination provisions;   10.2   at all
times prior to the Loan Maturity Date, cause to be clearly inserted in any
instrument which at any time evidences any part of the Subordinated Obligations
owing to such Subordinated Lender a statement to the effect that the payment
thereof is subordinated in accordance with the terms of this Exhibit L;   10.3  
cause its right to receive any payment in respect of the Subordinated
Obligations to be (and, upon the creation of the Subordinated Obligation, each
Subordinated Lender acknowledges and agrees that such Subordinated Obligation is
and shall be) subject to the Liens created by the Security Documents and, if
required by applicable law, cause any agreement or instrument evidencing such
right to be registered or filed with the appropriate Governmental Authorities in
order to perfect such Liens created by the Security Documents and cause any
instrument which at any time evidences any part of the Subordinated Obligations
owing to such Subordinated Lender and any proceeds deriving therefrom to be
pledged in favor of the Senior Secured Parties and an original of such
instrument shall be delivered to the order of the Administrative Agent with
appropriate endorsements thereto executed in blank; and   10.4   file all
documents or instruments necessary or advisable and do all things as the
Administrative Agent may reasonably request in order to carry out more
effectively the intent and purpose of these subordination provisions.

          Section 11. Negative Covenants of the Subordinated Lenders. At all
times prior to the Loan Maturity Date, none of the Subordinated Lenders shall:
Exhibit L-5

 



--------------------------------------------------------------------------------



 



11.1   create, agree to create or permit to exist, any Lien (howsoever ranking
in point of priority) of any nature whatsoever in, over or affecting the
Subordinated Obligations owing to such Subordinated Lender;   11.2   without the
prior written consent of the each of the Senior Secured Parties, sue for payment
of, or accelerate the maturity of, or initiate any proceedings or take any other
actions to enforce any of the Subordinated Obligations owing to such
Subordinated Lender;   11.3   whether by set-off, counter-claim or otherwise,
reduce any amount owing by such Subordinated Lender to the Borrower or any of
its Subsidiaries by an amount payable by the Borrower or any of its Subsidiaries
or any of their respective Affiliates or any other Person to such Subordinated
Lender in respect of the Subordinated Obligations;   11.4   initiate, support,
permit or join any creditor in bringing any proceeding against the Borrower or
any of its Subsidiaries under any bankruptcy, insolvency, reorganization,
receivership or similar law of any jurisdiction (to recover all or any part of
the Subordinated Obligations or any other liability owed to such Subordinated
Lender), except in connection with the filing of a proof of claim in any such
proceeding or otherwise at the written request of the Administrative Agent;  
11.5   permit to subsist or receive any guarantee or other assurance against
loss in respect of all or any part of the Subordinated Obligations owing to such
Subordinated Lender (other than those guarantees and/or assurances against loss
that a Subordinated Lender would normally acquire in the ordinary course of
business, based upon its exercise of prudent business judgment, including, but
not limited to political risk insurance, currency and interest rate hedging
agreements, and other similar instruments; provided that such guarantees and/or
assurances do not give rise to any direct or indirect recourse against the
Borrower or any of its Subsidiaries by the providers of such guarantees and/or
assurances) or accept, or otherwise take, any collateral security for such
Subordinated Obligations or commence enforcement proceedings with respect to, or
against, any collateral security for such Subordinated Obligations;   11.6  
subordinate all or any part of the Subordinated Obligations owing to such
Subordinated Lender or the proceeds thereof to any sums owing by the Borrower or
any of its Subsidiaries to any Persons other than the Senior Secured Parties; or
  11.7   take or omit to take any action whereby the subordination hereunder of
all or any part of the Subordinated Obligations may be impaired.

          Section 12. Waiver of Subrogation.

12.1   Notwithstanding anything to the contrary herein or in any other Loan
Document, at all times prior to the Loan Maturity Date, each of the Subordinated
Lenders irrevocably waives any claim or other rights which it may now have or
hereafter acquire against the Borrower or any of its Subsidiaries that arise
from the existence or performance of its Senior Secured Obligations hereunder
including any and all rights of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any

Exhibit L-6

 



--------------------------------------------------------------------------------



 



    claim or remedy of the Senior Secured Parties against the Borrower or any of
its Subsidiaries, or any security which the Senior Secured Parties may now have
or hereafter acquire, by any payment made hereunder or otherwise, including the
right to take or receive from the Borrower or any Guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other rights.   12.2   For the
purposes of such waiver of subrogation, any payments or distributions to the
Senior Secured Parties of any cash, property or securities to which the
Subordinated Lenders would be entitled except for these provisions shall, as
between the Borrower or any of its Subsidiaries, on the one hand, and the
Subordinated Lenders and their respective other creditors, on the other hand, be
deemed to be a payment by the Borrower or any of its Subsidiaries, as the case
may be, to or on account of the Senior Secured Obligations.

          Section 13. Exercise of Powers.

13.1   The Senior Secured Parties shall be entitled to exercise their rights and
powers under these subordination provisions in such a manner and at such times
as the Senior Secured Parties in their absolute discretion may determine. None
of the Senior Secured Parties shall be liable for any losses arising in
connection with the exercise of or failure to exercise any of its rights, powers
and discretions hereunder.   13.2   The Subordinated Lenders alone shall be
responsible for their contracts, engagements, acts, omissions, defaults and
losses and for liabilities incurred by them.

Exhibit L-7

 